

Exhibit 10.2
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”), dated
as of November 3, 2020, is made by and among STRATEGIC EDUCATION, INC., a
Maryland corporation, formerly known as Strayer Education, Inc., a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
and lenders party hereto (the “Lenders”), and TRUIST BANK, successor by merger
to SunTrust Bank, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”) and as issuing bank (the “Issuing Bank”) and as
swingline lender (the “Swingline Lender”), STRAYER UNIVERSITY, LLC, a Maryland
limited liability company, formerly known as The Strayer University Corporation,
a Maryland corporation, formerly known as Strayer University, Inc., a Maryland
corporation (and successor by merger to New York Code and Design Academy, Inc.,
a Delaware corporation, The New York Code and Design Academy Pennsylvania, Inc.,
a Delaware corporation, NYCDA Realty, LLC, a New York limited liability company,
and DevMountain, LLC, a Utah limited liability company) (“SU”), Capella
Education Company, a Minnesota corporation (“Capella”), CAPELLA UNIVERSITY, LLC,
a Minnesota limited liability company converted from and formerly known as
Capella University, Inc., a Minnesota corporation (“CU”), CAPELLA LEARNING
SOLUTIONS, LLC, a Delaware limited liability company (“CLS”), SOPHIA LEARNING,
LLC, a Delaware limited liability company (“Sophia”), HACKBRIGHT ACADEMY, INC.,
a Delaware corporation (“Hackbright”), and WORKFORCE EDGE, LLC, a Delaware
limited liability company (“Workforce,” and together with SU, Capella, CU, CLS,
Sophia and Hackbright, collectively, the “Subsidiary Loan Parties,” and each, a
“Subsidiary Loan Party,” and the Subsidiary Loan Parties together with the
Borrower, collectively, the “Loan Parties,” and individually, a “Loan Party”).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Second Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of November 8, 2012, as amended by the First Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of July 2, 2015, by
and among the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent, as amended by the Supplement and Joinder
Agreement, dated as of July 2, 2015, by and among the Borrower, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent,
as amended by the Waiver to Second Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of January 12, 2016, by and among the Borrower,
the other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent, as amended by the Second Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of August 1, 2018,
by and among the Borrower, the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent, as amended by the Supplement and
Joinder Agreement, dated as of August 1, 2018, by and among the Borrower, the
other Loan Parties, the Lenders party thereto and the Administrative Agent, as
amended by the Supplement Agreement, dated as of August 10, 2020 (the “2020
Supplement”), by and among the Borrower, the other Loan Parties, the Lenders
party thereto and the Administrative Agent, as amended by the Supplement
Agreement, of even date herewith (the “Supplement”), by and among the Borrower,
the other Loan Parties, the Lenders party thereto and the Administrative Agent
(as further amended, supplemented, amended and restated or otherwise modified
through the date hereof, the “Credit Agreement”). Capitalized terms defined in
the Credit Agreement and undefined herein shall have the same defined meanings
when such terms are used in this Amendment;
WHEREAS, the Borrower has entered into that certain Sale and Purchase Agreement,
dated as of July 29, 2020 (the “Torrens Acquisition Agreement”), among the
Borrower, SEI Newco Inc., a Delaware corporation (the “Purchaser Sub”), and LEI
AMEA INVESTMENTS B.V., pursuant to which Borrower acquired all of the Capital
Stock of LEI Higher Education Holdings Pty Ltd., LEI Australia Holdings Pty Ltd,
LESA Education Services Holdings Pty Ltd and LEI New Zealand (collectively
“Torrens”) on the date hereof simultaneously or substantially concurrent with
the effectiveness of this Amendment (the “Torrens Acquisition”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement to, among other things,
permit the Torrens Acquisition and amend the Security Agreement as set forth
herein;



--------------------------------------------------------------------------------



WHEREAS, each of the Purchaser Sub and Workforce is a Domestic Subsidiary of the
Borrower, and the Borrower failed to notify the Administrative Agent of the
incorporation of each of the Purchaser Sub and Workforce and cause each of the
Purchaser Sub and Workforce to become a Subsidiary Loan Party in accordance with
the requirements set forth in Section 5.11 of the Credit Agreement
(collectively, the “Additional Subsidiary Joinder Failure”);
WHEREAS, (i) the Purchaser Sub constitutes an Excluded Subsidiary under the
Credit Agreement as amended hereby and is no longer required to become a
Subsidiary Loan Party in accordance with the requirements set forth in Section
5.11 of the Credit Agreement as amended hereby and (ii) the Borrower has caused
Workforce to become a Subsidiary Loan Party in accordance with the requirements
set forth in Section 5.11 of the Credit Agreement on or prior to the date
hereof;
WHEREAS, the Borrower and the other Loan Parties have requested that the
Administrative Agent and the Lenders waive any Default or Event of Default that
may be deemed to have been caused by the Additional Subsidiary Joinder Failure;
and
WHEREAS, the Administrative Agent and the Lenders have agreed to do so, subject
to the terms and conditions of this Amendment;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
AGREEMENT
1.Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein.
2.Amendments to Credit Agreement and other Loan Documents. The Credit Agreement
and the other Loan Documents are hereby amended as follows:
(a)The Credit Agreement (other than the Schedules and Exhibits attached thereto)
is hereby amended to reflect all of the terms and conditions set forth in the
updated version of the Credit Agreement that is attached hereto as Exhibit A.
(b)Schedule II to the Credit Agreement is amended to read in its entirety as set
forth in Appendix A attached hereto and made a part hereof.
(c)Each of Schedules 1.1, 7.1, 7.2 and 7.4 to the Credit Agreement is amended to
read in its entirety as set forth in Appendix B attached hereto and made a part
hereof.
(d)The Credit Agreement is hereby amended to add new Schedule 5.12 thereof to
read as set forth in Appendix C attached hereto and made a part hereof.
(e)Exhibit 2.3 to the Credit Agreement is amended to read in its entirety as set
forth in Appendix D attached hereto and made a part hereof. Notwithstanding the
provisions of Section 2.3 of the Credit Agreement, it is agreed that the Notice
of Revolving Borrowing with respect to the first Revolving Borrowing in
Australian Dollars to occur three (3) Business Days following the Amendment
Effective Date (as hereinafter defined) will be accepted three (3) Business Days
prior to such Borrowing (rather than four (4) Business Days), and that the same
shall be deemed adequate notice under Section 2.3 of the Credit Agreement.
(f)Exhibit 2.4 to the Credit Agreement is amended to read in its entirety as set
forth in Appendix E attached hereto and made a part hereof.
(g)Exhibit 2.8 to the Credit Agreement is amended to read in its entirety as set
forth in Appendix F attached hereto and made a part hereof.
(h)Exhibit 5.1(d)(1) to the Credit Agreement is amended to read in its entirety
as set forth in Appendix G attached hereto and made a part hereof.
    2



--------------------------------------------------------------------------------



(i)Exhibit 5.1(d)(2) to the Credit Agreement is amended to read in its entirety
as set forth in Appendix H attached hereto and made a part hereof.
(j)The definition of “Excluded Collateral” set forth in the Security Agreement
is amended to read in its entirety as does the definition of “Excluded
Collateral” set forth in Section 1.1 of the Credit Agreement as amended hereby.
(k)Except as specifically modified by this Amendment, the terms and provisions
of the Credit Agreement and the Security Agreement are ratified and confirmed by
the parties hereto and remain unchanged and in full force and effect.
(l)Each of the Borrower, the other Loan Parties, the Administrative Agent and
each Lender agrees that, as of and after the Amendment Effective Date (as
hereinafter defined), each reference in the Loan Documents to the Credit
Agreement or the Security Agreement shall be deemed to be a reference to the
Credit Agreement or the Security Agreement, as applicable, as amended hereby.
3.Consent; Waiver.
(a)Notwithstanding any provision to the contrary contained in the Loan
Documents, the Administrative Agent and the Lenders consent to the consummation
of the Torrens Acquisition pursuant to the Torrens Acquisition Agreement and the
other transactions contemplated thereby (collectively, the “Contemplated
Transactions”). The parties hereto further agree that the consummation of the
Contemplated Transactions, in and of themselves, shall not otherwise cause any
representation, warranty, covenant, Default or Event of Default under any Loan
Document to be in breach.
(b)Subject to the terms and conditions herein, each of the Lenders and the
Administrative Agent hereby waives any Default or Event of Default that may
deemed to have been caused by the Additional Subsidiary Joinder Failure
(collectively, the “Waived Defaults”).
4.Effectiveness of Amendment. This Amendment and the amendments contained herein
shall become effective on the date (the “Amendment Effective Date”) when each of
the conditions set forth below shall have been fulfilled to the satisfaction of
the Administrative Agent:
(a)The Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of the Borrower, the other Loan Parties,
the Administrative Agent and the Lenders party hereto, the Supplement, duly
executed and delivered on behalf of the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto, as well as allonges to the
Revolving Credit Notes or amended and restated Revolving Credit Notes and/or new
Revolving Credit Notes, in the principal amount of each Revolving Loan Lender’s
Revolving Commitment (after giving effect to this Amendment and the Supplement),
duly executed by the parties thereto, a Subsidiary Guaranty Supplement executed
and delivered by Workforce, and all other Loan Documents or other documents,
instruments and certificates required hereby or thereby (collectively, the
“Modification Documents”).
(b)After giving effect to this Amendment and the other Modification Documents,
no event shall have occurred and be continuing that constitutes a Default or an
Event of Default.
(c)All representations and warranties of the Borrower contained in the Credit
Agreement, and all representations and warranties of each other Loan Party in
each Loan Document to which it is a party, shall be true and correct in all
material respects (or, if qualified by materiality, in all respects) at the
Amendment Effective Date as if made on and as of such Amendment Effective Date
(except to the extent stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) as of such earlier
date).
(d)The Borrower shall have delivered to the Administrative Agent a certificate
of the Secretary or Assistant Secretary of each Loan Party in form and substance
reasonably acceptable to the Administrative Agent, (i) attaching and certifying
copies of the resolutions of its boards of directors or comparable
authorizations, authorizing the execution, delivery and performance of the
Modification Documents to which it is a party, (ii) attaching and certifying
copies of its bylaws or comparable organizational documents (or certifying that
such bylaws or organizational documents have not changed since the copy
previously certified to the Administrative Agent in
    3



--------------------------------------------------------------------------------



connection with the 2020 Supplement) and (iii) certifying the name, title and
true signature of each officer of such Loan Party executing the Modification
Documents to which it is a party.
(e)The Administrative Agent (or its counsel) shall have received a favorable
written opinion of Hogan Lovells US LLP, counsel to the Loan Parties, and
Lathrop GPM LLP, local Minnesota counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Loan Parties, this Amendment, the other Modification
Documents and the transactions contemplated herein and therein as the
Administrative Agent or the Required Lenders shall reasonably request.
(f)The Administrative Agent (or its counsel) shall have received the results of
a search of the Uniform Commercial Code filings (or equivalent filings) made
with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons, and to the extent requested by the Administrative
Agent, in which the chief executive office of each such Person is located and in
the other jurisdictions in which such Persons maintain property or do business,
together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted by Section 7.2 of the Credit Agreement
or have been or will be contemporaneously released or terminated.
(g)The Borrower shall have furnished to the Administrative Agent a Beneficial
Ownership Certification.
(h)The Borrower shall have delivered to the Administrative Agent a duly
completed and executed Compliance Certificate of the Borrower, including pro
forma calculations of the financial covenants set forth in Article 6 (other than
Section 6.3) hereof as of June 30, 2020, giving effect to the repayment in full
of any Indebtedness of Torrens and its Subsidiaries required by the Torrens
Acquisition Agreement to be repaid upon the consummation of the Torrens
Acquisition and the disbursement of any Revolving Loans as of the Amendment
Effective Date.
(i)The Borrower shall have paid to the Administrative Agent and Truist
Securities and the other Lead Arrangers (as defined in the Fee Letter) the
amounts due pursuant to the Fee Letter, and the fees and expenses required
pursuant to Section 11 of this Amendment, in each case, as of the Amendment
Effective Date.
(j)All documents delivered pursuant to this Amendment and the other Modification
Documents must be of form and substance reasonably satisfactory to the
Administrative Agent.
(k)Satisfaction of the conditions precedent to effectiveness of the Supplement,
in accordance with the terms and conditions set forth therein.
5.Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrower and each other Loan Party acknowledges and agrees that this Amendment
and the other Modification Documents only amend the terms of the Credit
Agreement and the other Loan Documents and does not constitute a novation, and
each of the Borrower and each other Loan Party ratifies and confirms the terms
and provisions of, and its obligations under, the Credit Agreement and the other
Loan Documents in all respects. Each of the Borrower and each other Loan Party
acknowledges and agrees that each reference in the Loan Documents to any
particular Loan Document shall be deemed to be a reference to such Loan Document
as amended by this Amendment and the other Modification Documents. To the extent
of a conflict between the terms of any Loan Document and the terms of this
Amendment, the terms of this Amendment shall control.
6.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent and their respective successors and assigns.
7.No Further Amendments. Nothing in this Amendment, the other Modification
Documents or any prior amendment to the Loan Documents shall require the
Administrative Agent or any Lender to grant any further amendments to the terms
of the Loan Documents. Each of the Borrower and each other Loan Party
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.
8.Representations and Warranties. Each of the Borrower and each other Loan Party
represents and warrants that (i) each of this Amendment and the other
Modification Documents is within its respective company powers, have been duly
authorized, executed and delivered by it in accordance with resolutions adopted
by its board of
    4



--------------------------------------------------------------------------------



directors or comparable managing body and is the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, provided that the enforceability hereof and thereof is subject
to general principles of equity and to bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally, (ii) the execution,
delivery and performance by each Loan Party of this Amendment and each of the
other Modification Documents to which it is a party (A) require no consent or
approval of or action by or in respect of, or registration or filing with, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (B) do not contravene, or constitute a default under, any
provision of applicable law, regulation or order of any Governmental Authority
or such Loan Party’s organizational documents or of any judgment, injunction,
order or decree binding upon such Loan Party, and (C) will not violate or result
in a default under any indenture, loan agreement or other material agreement or
instrument binding upon such Loan Party or its assets and (iii) all other
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents to which it is a party, are true and correct in all material
respects (or, if qualified by materiality, in all respects) on the Amendment
Effective Date (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects (or, if qualified by materiality, in all respects) as of
such earlier date). Each of the Borrower and each other Loan Party represents
and warrants to the Administrative Agent, the Lenders and the Issuing Bank that,
no Default or Event of Default (other than the Waived Defaults) has occurred and
is continuing or will occur and continue after giving effect to the terms of
this Amendment and the other Modification Documents.
9.No Implied Waivers. Except as expressly set forth herein, each of the Borrower
and each other Loan Party acknowledges and agrees that the amendments contained
herein and the other Modification Documents shall not constitute a waiver,
express or implied, of any Default, Event of Default, covenant, term or
provision of the Credit Agreement or any of the other Loan Documents, nor shall
they create any obligation, express or implied, on the part of the
Administrative Agent or any other Lender to waive, or to consent to any
amendment of, any existing or future Default, Event of Default or violation of
any covenant, term or provision of the Credit Agreement or any of the other Loan
Documents. The Administrative Agent and the Lenders shall be entitled to require
strict compliance by the Borrower and the other Loan Parties with the Credit
Agreement and each of the other Loan Documents, and nothing herein shall be
deemed to establish a course of action or a course of dealing with respect to
requests by the Borrower or any other Loan Party for waivers or amendments of
any Default, Event of Default, covenant, term or provision of the Credit
Agreement or any of the other Loan Documents.
10.Confirmation of Lien. Each of the Borrower and each other Loan Party hereby
acknowledges and agrees that the Collateral is and shall remain in all respects
subject to the lien, charge and encumbrance of the Credit Agreement and the
other Loan Documents and nothing herein contained, and nothing done pursuant
hereto, shall adversely affect or be construed to adversely affect the lien,
charge or encumbrance of, or conveyance effected by the Loans or the priority
thereof over other liens, charges, encumbrances or conveyances.
11.Expenses. The Borrower agrees to pay the reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the preparation, due diligence and
administration of this Amendment and the other Modification Documents.
12.Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
13.Governing Law. This Amendment shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia. THIS AMENDMENT WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
14.Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on more than one
counterpart.
    5



--------------------------------------------------------------------------------



15.Titled Agents. Bank of America, N.A., shall have the title “Syndication
Agent,” subject to the provisions of Section 9.10 of the Credit Agreement. Each
of Bank of Montreal and PNC Bank, National Association, shall have the title
“Documentation Agent,” subject to the provisions of Section 9.10 of the Credit
Agreement. Each of Truist Securities, Inc., BofA Securities, Inc., BMO Capital
Markets Corp. and PNC Capital Markets LLC shall have the titles “Joint Lead
Arranger” and “Joint Book Manager,” subject to the provisions of Section 9.10 of
the Credit Agreement.
[SIGNATURES ON FOLLOWING PAGES]
    6




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.

BORROWER:
STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Eduction, Inc., a Maryland corporation
By: __/s/ Daniel W. Jackson_______
Name:    Daniel W. Jackson
Title: Executive Vice President, Chief Financial Officer and Treasurer




SUBSIDIARY LOAN PARTIES:
STRAYER UNIVERSITY, LLC., a Maryland limited liability company
By: __/s/ Tim Featherly_______
Name:    Tim Featherly
Title: Senior Vice President and Chief Financial Officer



CAPELLA EDUCATION COMPANY, a Minnesota corporation
By: __/s/ Daniel W. Jackson_______
Name:    Daniel W. Jackson
Title: Vice President and Treasurer



CAPELLA UNIVERSITY, LLC, a Minnesota limited liability company
By: __/s/ Richard Senese_______
Name:    Dr. Richard Senese
Title: President





[SIGNATURES CONTINUE ON FOLLOWING PAGES]










--------------------------------------------------------------------------------





CAPELLA LEARNING SOLUTIONS, LLC, a Delaware limited liability company
By: __/s/ Daniel W. Jackson_______
Name:    Daniel W. Jackson
Title: Treasurer



SOPHIA LEARNING, LLC, a Delaware limited liability company
By: __/s/ Daniel W. Jackson_______
Name: Daniel W. Jackson
Title: Treasurer



HACKBRIGHT ACADEMY, INC., a Delaware corporation
By: __/s/ Daniel W. Jackson_______
Name:    Daniel W. Jackson
Title: President and Chief Financial Officer



WORKFORCE EDGE, LLC, a Delaware limited liability company
By: __/s/ Daniel W. Jackson_______
Name:    Daniel W. Jackson
Title: Chief Financial Officer





[SIGNATURES CONTINUE ON FOLLOWING PAGES]










--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
TRUIST BANK, a successor by merger to Suntrust Bank, as Administrative Agent, as
Issuing Bank and as Swingline Lender
By: __/s/ Johnetta Bush_______
Name:    Johnetta Bush
Title: Director





--------------------------------------------------------------------------------



LENDERS:
TRUIST BANK, successor by merger to Suntrust Bank
as a Lender
By: __/s/ Johnetta Bush_______
Name:    Johnetta Bush
Title: Director





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as a Lender
By: __/s/ Monica Sevila_______
Name:    Monica Sevila
Title: Senior Vice President








--------------------------------------------------------------------------------



BANK OF MONTREAL
as a Lender
By: __/s/ Sean P. Gallaway_______
Name:    Sean P. Gallaway
Title: Director
By: __/s/ Madelyne Dreyfuss_______
Name:    Madelyne Dreyfuss
Title: Vice President





    






--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION
as a Lender
By: __/s/ Eric H. Williams_______
Name:    Eric H. Williams
Title: Senior Vice President











--------------------------------------------------------------------------------



TD BANK, N.A.
as a Lender
By: __/s/ Lawrence C. Deihl______
Name:    Lawrence C. Deihl
Title: Vice President









--------------------------------------------------------------------------------



ASSOCIATED BANK
as a Lender
By: __/s/ Stacy L. Keinz_______
Name:    Stacy L. Keinz
Title: Assistant Vice President






--------------------------------------------------------------------------------



Bank OF THE WEST
as a Lender
By: __/s/ Jeffrey Svien_______
Name:    Jeffrey Svien
Title : Director



    






--------------------------------------------------------------------------------



APPENDIX A


Schedule II
COMMITMENT AMOUNTS



LenderRevolving Commitment AmountTruist Bank$80,000,000 Bank of America,
N.A.$70,000,000 Bank of Montreal$60,000,000 PNC Bank, National
Association$60,000,000 TD Bank, N.A.$30,000,000 Associated Bank$25,000,000 Bank
of the West$25,000,000 Total$350,000,000 















--------------------------------------------------------------------------------



APPENDIX B


Schedules 1.1, 7.1, 7.2 and 7.4






    





--------------------------------------------------------------------------------



APPENDIX B


Schedule 1.1


EXISTING EXCLUDED JVS


Triple Tree Capital Partners Fund I, L.P.
Learn Capital Venture Partners III, L.P.
New Markets Education Partners II, L.P.
Essay Assay, Inc.
Motivo Consulting, Inc.
NextStep Interactive, Inc.
Synchronicity Health Technology, Inc.
Knowledge Diffusion, Inc.
Riipen Networks, Inc.


    






--------------------------------------------------------------------------------



Schedule 7.1


OUTSTANDING INDEBTEDNESS




1.Deferred purchase price payments under that certain Asset Purchase Agreement
dated as of November I, 2011 among Strayer University, Inc., S & J Welch, LLC,
and Chancellor University System, LLC.
2.Deferred service payments under that certain License Agreement dated as of
December 27, 2011 among Strayer University, Inc., and S & J Welch, LLC.


    






--------------------------------------------------------------------------------



Schedule 7.2


EXISTING LIENS







DebtorFinancing StatementSecured PartyCollateralSutter Studios, Inc. (now known
as Hackbright Academy, Inc.)2015 5912539 (Delaware)Iowa Loan Liquidity
CorporationAll funds deposited into an escrow account pursuant to the Escrow
Agreement between the Debtor and the Secured Party to the extent such funds are
deposited with respect to loan comprising part of the Series 2019-U Collateral










    






--------------------------------------------------------------------------------



Schedule 7.4


EXISTING INVESTMENTS




1.Each of the Subsidiary Loan Parties as of the Third Amendment Effective Date,
including Strayer University, LLC, Capella Education Company, Capella
University, LLC, Capella Learning Solutions, LLC, Sophia Learning, LLC,
Hackbright Academy, Inc. and Workforce Edge, LLC
2.SEI Newco, Inc.
3.Each of the Excluded JVs listed on Schedule 1.1
4.Investments in Jack Welch Management Institute







--------------------------------------------------------------------------------



APPENDIX C


Schedule 5.12





--------------------------------------------------------------------------------



Schedule 5.12


EXCLUDED REAL PROPERTY




1.2730 Eisenhower Ave, Alexandria, VA 22314
2.11501 Nuckols Road, Glen Allen, VA 23059
3.6830 Laurel St. NW, Washington, DC 20012
4.13385 Minnieville Rd., Woodbridge, VA 22192
5.9990 Battleview Parkway, Manassas, VA 20109










    






--------------------------------------------------------------------------------



APPENDIX D


Exhibit 2.3


FORM OF NOTICE OF REVOLVING BORROWING





--------------------------------------------------------------------------------



FORM OF NOTICE OF REVOLVING BORROWING
[Date]
Truist Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N. E./ 25th Floor
Atlanta, GA 30308
Attention: Agency Services Manager
Telecopy Number: (404) 221-2001
To Whom It May Concern:
    Reference is made to the Second Amended and Restated Revolving Credit and
Term Loan Agreement dated as of November 8, 2012 (as amended, modified or
supplemented and in effect on the date hereof, the “Credit Agreement”), among
the undersigned, as Borrower, the Lenders named therein, and Truist Bank,
successor by merger to SunTrust Bank, as Administrative Agent, Issuing Bank and
Swingline Lender. Terms defined in the Credit Agreement are used herein with the
same meanings. This notice constitutes a Notice of Revolving Borrowing, and the
Borrower hereby requests a Revolving Borrowing under the Credit Agreement, and
in connection therewith the Borrower specifies the following information with
respect to the Revolving Borrowing requested hereby:
        (A)    Aggregate principal amount of Revolving Borrowing1,2:
        (B)    Date of Revolving Borrowing (which is a Business Day):
        (C)    Type of Revolving Loan comprising such Borrowing3:
        (D)    Interest Period4:
        (E)    Location and number of Borrower’s account to which proceeds of
        Revolving Borrowing are to be disbursed:
______________________
1 In the case of a Eurocurrency Revolving Borrowing, not less than $1,000,000 or
a larger multiple of $1,000,000; in the case of a Base Rate Revolving Borrowing
or an Index Rate Revolving Borrowing, not less than $1,000,000 or a larger
multiple of $500,000.


2 If a Eurocurrency Borrowing, the currency of the Revolving Loans to be
borrowed


3 Eurocurrency Borrowing, Index Rate Borrowing or Base Rate Borrowing.


4 To be specified if such Borrowing is a Eurocurrency Borrowing, subject to the
definition of “Interest Period,” and ending not later than the Revolving
Commitment Termination Date or the Maturity Date.




--------------------------------------------------------------------------------



    The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied.                        

Very truly yours,
STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Eduction, Inc., a Maryland corporation
By: __________________________
Name:    __________________________
Title: __________________________





Signature Page to Notice of Revolving Borrowing





--------------------------------------------------------------------------------



APPENDIX E


Exhibit 2.4


FORM OF NOTICE OF SWINGLINE BORROWING










--------------------------------------------------------------------------------



FORM OF NOTICE OF SWINGLINE BORROWING
[Date]



SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N. E./ 25th Floor
Atlanta, GA 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906
To Whom It May Concern:
Reference is made to the Second Amended and Restated Revolving Credit and Term
Loan Agreement dated as of November 8, 2012 (as amended, modified or
supplemented and in effect on the date hereof, the “Credit Agreement”), among
the undersigned, as Borrower, the Lenders named therein, and SunTrust Bank, as
Administrative Agent, Issuing Bank and Swingline Lender. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in connection therewith the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:
(A)Aggregate principal amount of Swingline Loan1:
(B)Date of Swingline Loan (which is a Business Day):
(C)Account of the Borrower to which the proceeds of such Swingline Loan should
be credited
______________________
1 Not less than $100,000 or a larger multiple of $50,000.







--------------------------------------------------------------------------------



The Borrower hereby represents and warrants that the conditions specified in
Section 3.2 of the Credit Agreement are satisfied.



Very truly yours,
STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Education, Inc., a Maryland corporation
By: __________________________
Name:    __________________________
Title: __________________________





Signature Page to Notice of Swingline Borrowing




--------------------------------------------------------------------------------



APPENDIX F


Exhibit 2.8


FORM OF NOTICE OF CONVERSION/CONTINUATION





--------------------------------------------------------------------------------



FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
Truist Bank,
as Administrative Agent
for the Lenders referred to below
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Telecopy Number: (404) 221-2001




To Whom It May Concern:


    Reference is made to the Second Amended and Restated Revolving Credit and
Term Loan Agreement dated as of November 8, 2012 (as amended, modified or
supplemented and in effect on the date hereof, the “Credit Agreement”), among
the undersigned, as Borrower, the Lenders named therein, and Truist Bank,
successor by merger to SunTrust Bank, as Administrative Agent, Issuing Bank and
Swingline Lender. Terms defined in the Credit Agreement are used herein with the
same meanings. This notice constitutes a Notice of Conversion/Continuation, and
the Borrower hereby requests the [conversion/continuation] of a Borrowing under
the Credit Agreement, and in connection therewith the undersigned specifies the
following information with respect to the Borrowing to be converted or continued
as requested hereby:


        (A)    Borrowing to which this request applies1,2:
        (B)    Effective date of election (which is a Business Day):


        (C)    Whether the resulting Borrowing is to be a Base Rate Borrowing,
an Index Rate Borrowing or a Eurocurrency Borrowing:


        (D)    Interest Period3:










______________________
1 If different options are being elected with respect to different portions
thereof, indicate the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuantto
clauses (C) and (D) hereof also shall be specified for each resulting
Borrowing).


2 If the resulting Borrowing is to be a Eurocurrency Borrowing, the currency
(which shall be Dollars or an Alternative Currency) of the Revolving Borrowing
to be converted or continued. Revolving Loans denominated in an Alternative
Currency shall be deemed to be and treated as a Eurocurrency Borrowing.

3 To be completed by the undersigned if resulting Borrowing is a Eurocurrency
Borrowing. Such period shall be a period contemplated by the definition of
“Interest Period” in the Credit Agreement.






--------------------------------------------------------------------------------



                        
                        

Very truly yours,
STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Eduction, Inc., a Maryland corporation
By: __________________________
Name:    __________________________
Title: __________________________



                    


















Signature Page to Notice of Conversion/Continuation




--------------------------------------------------------------------------------



APPENDIX G


Exhibit 5.1(d)(1)


FORM OF COMPLIANCE CERTIFICATE











--------------------------------------------------------------------------------





Compliance Certificate
Dated ________ ___, 20__
In connection with the terms of the Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of November 8, 2012 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among Strategic
Education, a Maryland corporation, formerly known as Strayer Education, Inc., a
Maryland corporation (the “Borrower”), Truist Bank, a North Carolina banking
corporation, successor by merger to SunTrust Bank, a Georgia banking corporation
(the “Administrative Agent”), and each Lender that is, or may become, a party
thereto, the undersigned certify that the following information is true and
correct, in all material respects, as of the date of this Compliance
Certificate:
1.No Default or Event of Default has occurred and is continuing.
2.The Leverage Ratio for the period of four consecutive Fiscal Quarters ended on
______________ [[NTD: For Inclusion in pro forma certificate delivered at
closing: “June 30, 2020 (calculated on a pro forma basis immediately after
giving effect to the repayment in full of any Indebtedness of Torrens and its
Subsidiaries required by the Torrens Acquisition Agreement to be repaid upon the
consummation of the Torrens Acquisition and the disbursement of any Revolving
Loans, in each case on the date hereof)”]] was ______ to 1, calculated as set
forth on Schedule 1, and does not exceed the level required by Section 6.1 of
the Credit Agreement.
3.[For purposes of calculating the Applicable Margin and the Applicable
Percentage, the Leverage Ratio for the period of four consecutive Fiscal
Quarters ended on _________ was ___ to 1, calculated as set forth on Schedule
1.][NTD: To be removed for pro forma certificate delivered at closing]
4.The Coverage Ratio for the period of four consecutive Fiscal Quarters ended on
_________ [[NTD: For Inclusion in pro forma certificate delivered at closing:
“June 30, 2020 (calculated on a pro forma basis immediately after giving effect
to the repayment in full of any Indebtedness of Torrens and its Subsidiaries
required by the Torrens Acquisition Agreement to be repaid upon the consummation
of the Torrens Acquisition and the disbursement of any Revolving Loans, in each
case on the date hereof)”]] was ____ to 1, calculated as set forth on Schedule
2, and exceeds the level required by Section 6.2 of the Credit Agreement.
5.[Pursuant to Section 5.11(b), the Borrower hereby notifies the Administrative
Agent that, based on the financial statements for the fiscal period covered by
this Compliance Certificate, the portion of Consolidated EBITDA contributed by
[_________], a [[_____] [corporation][limited liability company]] on an
individual basis for the period of four consecutive Fiscal Quarters ending on
the Fiscal Quarter covered by this Compliance Certificate equals or exceeds 5%,
and thus such Subsidiary no longer constitutes an Immaterial Subsidiary and will
take the actions specified in Section 5.11(a) of the Credit Agreement to become
a Subsidiary Loan Party.][NTD: For inclusion if any Immaterial Subsidiaries no
longer constitute Immaterial Subsidiaries based on the financial statements
covered by this Compliance Certificate.]




[SIGNATURE ON FOLLOWING PAGE]











--------------------------------------------------------------------------------








Capitalized terms used in this Compliance Certificate shall have the same
meanings as those assigned to them in the Credit Agreement.


STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Eduction, Inc., a Maryland corporation
By: __________________________
Name:    __________________________
Title: __________________________

                    


                        


























































Compliance Certificate Signature Page










--------------------------------------------------------------------------------



Schedule 1
Leverage Ratio


1.    Consolidated Total Debt as of _______________1
(a)    borrowed money$(b)    obligations evidenced by bonds, debentures, notes
or other similar instruments$(c)    obligations under any conditional sale or
other title retention agreement$(d)    Capital Lease
Obligations$(e)    obligations for letters of credit, acceptances or similar
extensions of credit$(f)    Guaranties of Indebtedness of the types in the
foregoing (a) through (e)$(g)    Indebtedness of a third party secured by any
Lien$(h)    preferred or common stock or similar equity interests subject to
mandatory sinking fund payments, redemption or acceleration on equity on or
prior to the Revolving Commitment Termination Date (other than voluntary
repurchases of shares and the exercise of options permitted by Sections 7.4(f),
7.5(i), 7.5(iii), 7.5(iv) and 7.5(v) of the Credit Agreement and repurchase
obligations of such Capital Stock upon the occurrence of a change of control so
long as the terms of such Capital Stock provide that the issuer thereof will not
redeem or repurchase any such Capital Stock pursuant to such provisions prior to
the Payment in Full of all Obligations)$(i)    Off-Balance Sheet
Liabilities$(j)    partnership or joint venture debt$TOTAL
(a+b+c+d+e+f+g+h+i+j)2$2.     Unrestricted Cash and Cash Equivalents held by
Loan Parties and its Restricted Subsidiaries in an amount not to exceed
$150,000,000)3.    Consolidated EBITDA for the period of four consecutive Fiscal
Quarters ended on __________3


1 Determined for the Borrower and its Restricted Subsidiaries measured on a
consolidated basis as of such date.


2 Such amount shall be the sum of clauses (a) through (j) without duplication.
The calculation shall include the Indebtedness of any partnership or joint
venture in which such the Borrower or any of its Subsidiaries is a general
partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Borrower or Subsidiary is not liable therefor.


3 All determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP for such period.





--------------------------------------------------------------------------------




(a)    Consolidated Net Income4,5$(b)    Consolidated Interest
Expense6$(c)    income tax expense$(d)    depreciation$(e)    amortization$
(f)    Charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants
$
(g)    all other non-cash Charges (other than any increase in the allowance for
doubtful accounts)
$
(h)    unusual or non-recurring Charges (as determined in good faith by the
Borrower, but to the extent not excluded in the determination of Consolidated
Net Income)
$


4 For the Borrower and its Restricted Subsidiaries for any period, the net
income (or loss) of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) any extraordinary gains
or losses, (ii) any gains attributable to write-ups of assets, (iii) any equity
interest of the Borrower or any Restricted Subsidiary of the Borrower in the
unremitted earnings of any Person that is not a Restricted Subsidiary, (iv) the
cumulative effect of a change in accounting principles and changes as a result
of the adoption or modification of accounting policies, (v) accruals and
reserves that are established or adjusted within 24 months after the closing of
any acquisition that are so required to be established or adjusted as a result
of such acquisition in accordance with GAAP or changes as a result of adoption
or modification of accounting policies in accordance with GAAP and (vi) any net
after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to abandoned, closed or discontinued operations,
or to asset dispositions or the sale or other disposition of any equity
interests of any person, in each case other than in the ordinary course of
business, as determined in good faith by the Borrower.


5 For the avoidance of doubt, Consolidated Net Income for the period of four
consecutive Fiscal Quarters ending on September 30, 2020 (the “Initial Period”)
and each applicable period thereafter shall include the results of Torrens and
its Subsidiaries prior to the Third Amendment Effective Date and be determined
on a pro forma basis as if the Torrens Acquisition had been completed on the
first day of the Initial Period.


6 Consolidated Interest Expense shall (x) exclude amortization of debt issuance
costs and other deferred financing fees incurred on or prior to the Third
Amendment Effective Date relating to the Revolving Credit Agreement dated as of
January 3, 2011, among the Borrower, the Administrative Agent, and the other
parties thereto, the Existing Credit Agreement or the Credit Agreement and the
other Loan Documents, and (y) for the Initial Period and each applicable period
thereafter include the results of Torrens and its Subsidiaries prior to the
Third Amendment Effective Date and be determined on a pro forma basis as if the
Torrens Acquisition had been completed on the first day of the Initial Period.







--------------------------------------------------------------------------------



(i)    pro forma “run rate” cost savings, operating expense reductions,
operational improvements and synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to (1) asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives (including the renegotiation
of contracts and other arrangements) and specified transactions consummated
prior to the Third Amendment Effective Date, (2) asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives (including the renegotiation
of contracts and other arrangements) and specified transactions consummated
after the Third Amendment Effective Date and permitted by the Credit Agreement
and (3) the Torrens Acquisition, in each case of the foregoing clauses (1), (2)
and (3), projected by the Borrower in good faith to result from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of the Borrower)
within 24 months (for the avoidance of doubt including in connection with any of
the foregoing, or actions taken, prior to the Third Amendment Effective Date)
$
(j)    any Charge attributable to the undertaking and/or implementation of
business optimization activities, cost savings initiatives, cost rationalization
programs, operating expense reductions and/or synergies and/or similar
initiatives and/or programs, including the following: any business optimization
Charge, any restructuring Charge (including any Charge relating to any tax
restructuring), any Charge relating to the closure or consolidation of any
facility (including but not limited to rent termination costs, moving costs and
legal costs), any systems implementation Charge, any retention or completion
bonus, any expansion and/or relocation Charge and any severance Charge
$
(k)    all Charges incurred in connection with any acquisition, investment,
equity issuance, debt issuance, refinancing, amendment, disposition or other
transaction (in each case, whether or not consummated) permitted by the Credit
Agreement, including, without limitation, in connection with the Third Amendment
and the Torrens Acquisition
$TOTAL (a+b+c+d+e+f+g+h+i+j+k)7$
4.    Leverage Ratio
Consolidated Total Debt net of unrestricted cash (1-2) ($ )
Consolidated EBITDA (3) (________)8
= ________ to 1






7 For the avoidance of doubt, Consolidated EBITDA for the Initial Period and
each applicable period thereafter shall include the results of Torrens and its
Subsidiaries prior to the Third Amendment Effective Date and be determined on a
pro forma basis as if the Torrens Acquisition had been completed on the first
day of the Initial Period.


8 In the event the Borrower shall complete, directly or through a Restricted
Subsidiary, an acquisition of any Person or business unit for a purchase price
in excess of $10,000,000 during any period, the Leverage Ratio as of the end of
and for such period and each applicable period thereafter shall thereafter be
determined on a pro forma basis as if such acquisition had been completed on the
first day of such initial period.







--------------------------------------------------------------------------------



Schedule 2
Coverage Ratio

1.    Consolidated EBITDAR for the period of four consecutive Fiscal Quarters
ended on __________9
(a)    Consolidated EBITDA for such period, calculated as set forth in item 3 of
Schedule 1
$(b)    Consolidated Rent Expense for such period10,11$TOTAL
(a+b)$2.    Consolidated Interest Expense for such period12,13$
(a)    total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
$
(b)    the net amount payable (or minus the net amount receivable) under Hedging
Transactions during such period (whether or not actually paid or received during
such period)
$3.    Consolidated Rent Expense for such period14$
4.    Coverage Ratio
Coverage (1)
(2+3)15
= ________ to 1


9 All calculated for the Borrower and its Restricted Subsidiaries in accordance
with GAAP on a consolidated basis.


10 To the extent deducted from revenues in determining Consolidated Net Income,
all payments under Operating Leases for such period (net of any lessor lease
incentive amounts attributable to such period).


11 For clarity, Consolidated Rent Expense (x) shall be calculated net of any
lessor lease incentive amounts attributable to such period and (y) shall include
the results of Torrens and its Subsidiaries prior to the Third Amendment
Effective Date and be determined on a pro forma basis as if the Torrens
Acquisition had been completed on the first day of the Initial Period.


12 Measured for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date. Calculated for the Borrower and its Restricted
Subsidiaries in accordance with GAAP on a consolidated basis.


13 Consolidated Interest Expense shall (x) exclude amortization of debt issuance
costs and other deferred financing fees incurred on or prior to the Third
Amendment Effective Date relating to the Revolving Credit Agreement dated as of
January 3, 2011, among the Borrower, the Administrative Agent, and the other
parties thereto, the Existing Credit Agreement or this Agreement and the other
Loan Documents, and (y) for the Initial Period and each applicable period
thereafter include the results of Torrens and its Subsidiaries prior to the
Third Amendment Effective Date and be determined on a pro forma basis as if the
Torrens Acquisition had been completed on the first day of the Initial Period.


14 For clarity, Consolidated Rent Expense (x) shall be calculated net of any
lessor lease incentive amounts attributable to such period and (y) shall include
the results of Torrens and its Subsidiaries prior to the Third Amendment
Effective Date and be determined on a pro forma basis as if the Torrens
Acquisition had been completed on the first day of the Initial Period.


15 In the event the Borrower shall complete, directly or through a Restricted
Subsidiary, an acquisition of any Person or business unit for a purchase price
in excess of $10,000,000 during any period, Consolidated EBITDAR, Consolidated
Interest Expense and Consolidated Rent Expense for such period and each
applicable period thereafter shall, in each case for purposes of determining the
Coverage Ratio, thereafter be determined on a pro forma basis as if such
acquisition had been completed on the first day of such initial period.








--------------------------------------------------------------------------------



APPENDIX H


Schedule 5.1(d)(2)


FORM OF DOE COMPLIANCE CERTIFICATE







--------------------------------------------------------------------------------





DOE Compliance Certificate
Dated ________ ___, 20__
In connection with the terms of the Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of November 8, 2012 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among Strategic
Education, Inc., a Maryland corporation, formerly known as Strayer Education,
Inc., a Maryland corporation (the “Borrower”), Truist Bank, a North Carolina
banking corporation, successor by merger to SunTrust Bank, a Georgia banking
corporation (the “Administrative Agent”), and each Lender that is, or may
become, a party thereto, the undersigned certify that the following information
is true and correct, in all material respects, as of the date of this DOE
Compliance Certificate:
1.    The Consolidated DOE Financial Responsibility Composite Score of the
Borrower as of the end of the Fiscal Year ended on December 31, 20__ was _____,
calculated pursuant to the definition thereof contained in the Credit Agreement
and the regulations therein cited, as more particularly set forth on Exhibit A
attached hereto and made a part hereof, and exceeds the level required by
Section 6.3 of the Credit Agreement.


[SIGNATURE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------





Capitalized terms used in this DOE Compliance Certificate shall have the same
meanings as those assigned to them in the Credit Agreement.


STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Eduction, Inc.
By: __________________________
Name:    __________________________
Title: __________________________By: __________________________
Name:    __________________________
Title: __________________________















--------------------------------------------------------------------------------



Exhibit A
Consolidated DOE Financial Responsibility Composite Score


Composite score calculation for Strategic Education, Inc.
 for FY ending December 31, 20[__]Primary reserve ratioTotal equityless:
Intangiblesless: Net PP&Eplus: LT DebtAdjusted equityTotal expenses (includes
interest)Prime reserve ratioPrime reserve ratio (multiple x20)Adjusted prime
reserve ratioEquity ratioTotal equityLess intangiblesModified equityTotal
assetsLess intangiblesModified assetsEquity ratioEquity ratio (multiple
x6)Adjusted equity ratioNet income ratioIncome before taxesTotal revenue
(includes Investment income)Income ratioIncome ratio (multiple 1 +
x33.3)Adjusted income ratioFinancial Composite Score




--------------------------------------------------------------------------------



Exhibit A


[See attached conformed Credit Agreement]








--------------------------------------------------------------------------------



CONFORMED COPY - THROUGH THIRD AMENDMENT


SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
dated as of November 8, 20121
among
STRATEGIC EDUCATION, INC.,
formerly known as Strayer Education, Inc.,
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
TRUIST BANK
successor by merger to SunTrust Bank,
as Administrative Agent


and


BANK OF AMERICA, N.A.,
as Syndication Agent


and


BANK OF MONTREAL and
PNC BANK, NATIONAL ASSOCIATION
as Documentation Agents


====================================================================
TRUIST SECURITIES, INC.,
BOFA SECURITIES, INC.,
BMO CAPITAL MARKETS CORP.
and
PNC CAPITAL MARKETS LLC,


as Joint Lead Arrangers and Joint Book Managers
























______________________
1 Conformed through the Third Amendment







--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page
ARTICLE 1 DEFINITIONS; CONSTRUCTION                    
1
Section 1.1.     Definitions. 1
Section 1.2.        
Classifications of Loans and Borrowings. 33Section 1.3.     Accounting Terms and
Determination. 33
Section 1.4.        
Terms Generally. 33
Section 1.5.        
Letter of Credit Amounts. 34
Section 1.6.        
Regulatory Changes in the Consolidated DOE Financial Responsibility Composite
Score. 34
Section 1.7.    
Limited Condition Acquisitions.      34
Section 1.8.    
Divisions.     34
Section 1.9.        
LIBOR. 34
Section 1.10.    
Exchange Rates; Currency Equivalents.    35
Section 1.11.    
Additional Alternative Currencies.     35
Section 1.12.        
Change of Currency.36
Section 1.13.    
Basket Usage. 36
ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS                
37
Section 2.1.        
General Description of Facilities. 37
Section 2.2.        
Revolving Loans. 37
Section 2.3.    
Procedure for Revolving Borrowings.      37
Section 2.4.    
Swingline Commitment.     38
Section 2.5.    
Reserved.39
Section 2.6.        
Term Loans. 39
Section 2.7.    
Funding of Borrowings.    39
Section 2.8.    
Interest Elections.    40
Section 2.9.        
Optional Reduction and Termination of Commitments.41
Section 2.10.    
Repayment of Loans.    41
Section 2.11.        
Evidence of Indebtedness.42
Section 2.12.        
Optional Prepayments. 42
Section 2.13.        
Mandatory Prepayments.43
Section 2.14.        
Interest on Loans.43
Section 2.15.    
Fees.    44
Section 2.16.    
Computation of Interest and Fees.      45
Section 2.17.    
Inability to Determine Interest Rates.     45
Section 2.18.        
Illegality. 46
Section 2.19.    
Increased Costs.     46
Section 2.20.        
Funding Indemnity. 47
Section 2.21.    
Taxes.     48
Section 2.22.        
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.50
Section 2.23.    
Letters of Credit.    51
Section 2.24.    
Increase of Commitments; Additional Lenders.     55
Section 2.25.         
Mitigation of Obligations. 57
Section 2.26.         
Replacement of Lenders. 57
Section 2.27.        
Defaulting Lender. 58
Section 2.28.    
Certain Permitted Amendments.     58

    





--------------------------------------------------------------------------------



ARTICLE 3 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT    
60
Section 3.1.    
Conditions To Effectiveness.      60
Section 3.2.         
Each Credit Event. 62
Section 3.3.    
Delivery of Documents.      63
ARTICLE 4 REPRESENTATIONS AND WARRANTIES    
63
Section 4.1.    
Existence; Power.     63
Section 4.2.    
Organizational Power; Authorization.      63
Section 4.3.    
Governmental Approvals; No Conflicts.      63
Section 4.4.    
Financial Statements.     63
Section 4.5.    
Litigation and Environmental Matters.     64
Section 4.6.    
Compliance with Laws and Agreements.      64
Section 4.7.    
Investment Company Act, Etc.      64
Section 4.8.    
Taxes.      64
Section 4.9.         
Margin Regulations. 64
Section 4.10.        
ERISA. 64
Section 4.11.    
Ownership of Property.     64
Section 4.12.    
Disclosure.     65
Section 4.13.        
Labor Relations. 65
Section 4.14.    
Subsidiaries.      65
Section 4.15.    
Insolvency.      65
Section 4.16.    
Anti-Corruption Laws; Sanctions.      65
Section 4.17.    
OFAC.      66
Section 4.18.    
Patriot Act.      66
Section 4.19.    
Security Documents.     66
Section 4.20.    
Affected Financial Institutions.      66
ARTICLE 5 AFFIRMATIVE COVENANTS    
66
Section 5.1.    
Financial Statements and Other Information.      67
Section 5.2.    
Notices of Material Events.     68
Section 5.3.    
Existence; Conduct of Business.      69
Section 5.4.    
Compliance with Laws, Etc; Maintenance of Licenses and Accreditations.     69
Section 5.5.        
Payment of Obligations. 69
Section 5.6.    
Books and Records.     69
Section 5.7.        
Visitation, Inspection, Etc. 69
Section 5.8.    
Maintenance of Properties; Insurance.      70
Section 5.9.    
Use of Proceeds and Letters of Credit.      70
Section 5.10.    
Intentionally Deleted.    70Section 5.11.     Additional Subsidiaries;
Designation of Subsidiaries.    70
Section 5.12.                             
Further Assurances.      71
Section 5.13.        
Anti-Corruption Laws; Sanctions.                 72
ARTICLE 6 FINANCIAL COVENANTS                            
72
Section 6.1.                                    
Leverage Ratio. 72
Section 6.2.                            
Coverage Ratio.     72
Section 6.3.    
Consolidated DOE Financial Responsibility Composite Score.      72

ii





--------------------------------------------------------------------------------



ARTICLE 7 NEGATIVE COVENANTS                            
72
Section 7.1.                                
Indebtedness.     72
Section 7.2.                                
Negative Pledge.     74
Section 7.3.                                
Fundamental Changes. 75Section 7.4.                              Investments,
Loans, Etc. 75
Section 7.5.                                 
Restricted Payments. 76
Section 7.6.                                
Sale of Assets.     77Section 7.7.                              Transactions
with Affiliates. 78
Section 7.8.                                 
Restrictive Agreements. 78
Section 7.9.                
Sale and Leaseback Transactions.         79
Section 7.10.                            
Intentionally Deleted.    79
Section 7.11.                    
Amendment to Organizational Documents. 79
Section 7.12.                            
Intentionally Deleted.    79
Section 7.13.                            
Accounting Changes. 79
Section 7.14.                    
Sanctions and Anti-Corruption Laws.     79
ARTICLE 8 EVENTS OF DEFAULT                            
79
Section 8.1.                            
Events of Default.     79
Section 8.2.        
Application of Proceeds from Collateral.             81
ARTICLE 9 THE ADMINISTRATIVE AGENT                        
82
Section 9.1.                    
Appointment of Administrative Agent.    82
Section 9.2.                
Nature of Duties of Administrative Agent.     82
Section 9.3.            
Lack of Reliance on the Administrative Agent.     83
Section 9.4.                 
Certain Rights of the Administrative Agent.     83
Section 9.5.            
Reliance by Administrative Agent.             83
Section 9.6.    
The Administrative Agent in its Individual Capacity.     83
Section 9.7.            
Successor Administrative Agent.            84
Section 9.8.            
Authorization to Execute other Loan Documents.    84
Section 9.9.                                
Benefits of Article 9. 85
Section 9.10.                                
Withholding Tax. 85
Section 9.11.                                
Titled Agents.     86
ARTICLE 10 MISCELLANEOUS                                
86
Section 10.1.                            
Notices.            86
Section 10.2.                            
Waiver; Amendments.    87Section 10.3.                             Expenses;
Indemnification.89
Section 10.4.                            
Successors and Assigns.    90
Section 10.5.            
Governing Law; Jurisdiction; Consent to Service of Process.93
Section 10.6.                    
WAIVER OF JURY TRIAL.         93
Section 10.7.                                
Right of Setoff.    94
Section 10.8.                        
Counterparts; Integration. 94
Section 10.9.                                        
Survival. 94
Section 10.10.                                    
Severability. 95
Section 10.11.                                
Confidentiality.     95
Section 10.12.                            
Interest Rate Limitation. 95

iii





--------------------------------------------------------------------------------




Section 10.13.                     Waiver of Effect of Corporate Seal.     95
Section 10.14.                                     
Patriot Act. 95
Section 10.15.                                    
Publicity. 96
Section 10.16.                                 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.     96
Section 10.17.                                
Judgment Currency. 96
Section 10.18.                            
Intercreditor Agreement. 96



iv





--------------------------------------------------------------------------------






Schedules
Schedule I
—Applicable Margin and Applicable Percentage
Schedule II
—Commitment AmountsSchedule 1.1—Excluded JVs
Schedule 2.23
—
Existing Letters of Credit
Schedule 4.5
—
Environmental Matters
Schedule 4.14
—
Subsidiaries
Schedule 4.19
—
Real Property
Schedule 5.12
—
Excluded Real Property
Schedule 7.1
—
Outstanding Indebtedness
Schedule 7.2—
Existing Liens
Schedule 7.4
—
Existing Investments
ExhibitsExhibit A—Form of Revolving Credit NoteExhibit B—Form of Term
NoteExhibit C—ReservedExhibit D—Form of Swingline NoteExhibit E—Form of
Assignment and AssumptionExhibit F—Form of Second Amended and Restated
Subsidiary Guaranty AgreementExhibit G—Form of Amended and Restated Security
AgreementExhibit H—Form of Amended and Restated Pledge AgreementExhibit 2.3—Form
of Notice of Revolving BorrowingExhibit 2.4—Form of Notice of Swingline
BorrowingExhibit 2.8—Form of Notice of Conversion/ContinuationExhibit
5.1(d)(1)—Form of Compliance CertificateExhibit 5.1(d)(2)—
Form of DOE Compliance Certificate













v






--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (as
amended, modified or supplemented from time to time, this “Agreement”) is made
and entered into as of November 8, 20122, by and among STRATEGIC EDUCATION,
INC., a Maryland corporation, formerly known as Strayer Education, Inc., a
Maryland corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
TRUIST BANK, successor by merger to SunTrust Bank, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Administrative Agent, certain of the Lenders and the Borrower are
parties to an Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of April 4, 2011 (as amended, modified or supplemented to the date
hereof, the “Existing Credit Agreement”), pursuant to which such Lenders extend
credit to the Borrower;
WHEREAS, the Borrower has requested that (a) the Revolving Loan Lenders
establish a $350,000,000 revolving credit facility in favor of, and (b) the Term
Loan Lenders make term loans in an aggregate principal amount equal to
$125,000,000 to, the Borrower3;
WHEREAS, subject to the terms and conditions of this Agreement, which amends and
restates the Existing Credit Agreement in its entirety, the Revolving Loan
Lenders, the Term Loan Lenders, the Issuing Bank and the Swingline Lender to the
extent of their respective Commitments as defined herein, are willing severally
to establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of, and severally to make the
term loans to, the Borrower.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:


ARTICLE 1


DEFINITIONS; CONSTRUCTION


Section 1.1.Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Accepting Lender” shall have the meaning provided in Section 2.28(a).
“Accreditor” shall mean any entity or organization, whether governmental or
government-chartered, private or quasi-private, which engages in the granting or
withholding of accreditation of post-secondary education institutions or of
educational programs provided by such institutions in accordance with prescribed
standards and procedures.
“Additional Commitment Amount” shall have the meaning ascribed to such term in
Section 2.24.
“Additional Lender” shall have the meaning ascribed to such term in Section
2.24.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurocurrency Borrowing, (i) the rate per annum equal to the London interbank
offered rate for deposits in U.S. Dollars (or, as applicable, Euros or Sterling)
appearing on Reuters screen page LIBOR 01 (or on any successor or substitute
page of such
______________________
2 Conformed through the Third Amendment
3 The Term Loan Commitments expired and were terminated on the Closing Date, and
the Term Loans matured on the Maturity Date of December 31, 2016



--------------------------------------------------------------------------------



service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period, with a maturity
comparable to such Interest Period (provided that if such rate is less than
zero, such rate shall be deemed to be zero), divided by (ii) a percentage equal
to 1.00 minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) expressed as a decimal (rounded upward to the next
1/100th of 1%) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U. S. Dollars (or, as applicable, Euros or
Sterling) in an amount equal to the amount of such Eurocurrency Loan are offered
by major banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the first
day of such Interest Period. For purposes of this Agreement, the Adjusted LIBO
Rate will not be less than zero percent (0%). If the Adjusted LIBO Rate or
Applicable Reference Rate shall not be available at such time for such Interest
Period with respect to the applicable currency then the Adjusted LIBO Rate shall
be the Interpolated Rate or the applicable Reference Bank Rate in either case at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $100,000,000. On the
First Amendment Effective Date, the Aggregate Revolving Commitment Amount equals
$150,000,000. On the Second Amendment Effective Date, the Aggregate Revolving
Commitment Amount equals $250,000,000. On the Third Amendment Effective Date,
the Aggregate Revolving Commitment Amount equals $350,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars, Hong Kong Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.11.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to $150,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.
“Anti-Corruption Laws” shall have the meaning given to such term in Section
4.16.




2

--------------------------------------------------------------------------------



“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan and currency, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan or currency in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type or currency are to be made and maintained, which office may include any
domestic or foreign branch of such Lender or such Affiliate.
“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans and Term Loans outstanding on any date, or the letter of credit
fee, as the case may be, a percentage per annum determined by reference to the
applicable Leverage Ratio from time to time in effect as set forth on Schedule
I; provided, that a change in the Applicable Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(d); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level III as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above; and provided, further,
that in the event that any financial statement delivered pursuant to Section
5.1(a) or (b) or any Compliance Certificate delivered pursuant to Section 5.1(d)
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, and only in such
case, then the Borrower shall immediately (i) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Margin Period,
(ii) determine the Applicable Margin for such Applicable Margin Period based
upon the corrected Compliance Certificate, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
2.22. The provisions of this definition are in addition to rights of the
Administrative Agent and Lenders with respect to Section 2.14(c) and Article 8
and other of their respective rights under this Agreement. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2012, are required to be delivered shall be at Level II as set forth on Schedule
I. Notwithstanding the foregoing, the Applicable Margin from the First Amendment
Effective Date until the financial statements and Compliance Certificate for the
Fiscal Quarter ending June 30, 2015, are required to be delivered shall be at
Level I as set forth on Schedule I. Notwithstanding the foregoing, the
Applicable Margin from the Second Amendment Effective Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending June 30,
2018, are required to be delivered shall be at Level I as set forth on Schedule
I. Notwithstanding the foregoing, the Applicable Margin from the Third Amendment
Effective Date until the financial statements and Compliance Certificate for the
Fiscal Quarter ending September 30, 2020, are required to be delivered shall be
at Level I as set forth on Schedule I.
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or (b)
and the Compliance Certificate required by Section 5.1(d); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level III as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above; and provided,
further, that in the event that any financial statement delivered pursuant to
Section 5.1(a) or (b) or any Compliance Certificate delivered pursuant to
Section 5.1(d) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Percentage Period”) than
the Applicable Percentage applied for such Applicable Percentage Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period, (ii) determine the Applicable Percentage for such Applicable
Percentage Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
commitment fees owing as a result of such increased Applicable Percentage for
such Applicable Percentage Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.22. For purposes of
calculating the Applicable Percentage only, the Loans shall be deemed used to
the extent of the then outstanding Revolving Loans plus the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit plus (y) the
aggregate amount of all unreimbursed LC Disbursements. The provisions of this




3

--------------------------------------------------------------------------------



definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2012, are required to be delivered shall be at Level II as set forth on Schedule
I. Notwithstanding the foregoing, the Applicable Percentage for the commitment
fee from the First Amendment Effective Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2015, are required
to be delivered shall be at Level I as set forth on Schedule I. Notwithstanding
the foregoing, the Applicable Percentage for the commitment fee from the Second
Amendment Effective Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending June 30, 2018, are required to be
delivered shall be at Level I as set forth on Schedule I. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Third
Amendment Effective Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending September 30, 2020, are required to be
delivered shall be at Level I as set forth on Schedule I.
“Applicable Reference Rate” means, for any Eurocurrency Loan denominated in any
LIBOR Quoted Currency, the Adjusted LIBO Rate, for any Eurocurrency Loan
denominated in Yen, JPY Screen Rate, for any Eurocurrency Loan denominated in
Canadian Dollars, CDOR Screen Rate, for any Eurocurrency Loan denominated in
Australian Dollars, AUD Screen Rate, for any Eurocurrency Loan denominated in
New Zealand Dollars, NZD Screen Rate, and for any Eurocurrency Loan denominated
in Hong Kong Dollars, HKD Screen Rate, as applicable.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of such
borrowing or payment.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.
“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for Aus $
bills of exchange with a tenor equal to such Interest Period, displayed on page
BBSY of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) as of the Specified Time on the Quotation Day for
such Interest Period.
“Australian Dollar” or “Aus $” means the lawful currency of Australia.
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).




4

--------------------------------------------------------------------------------



“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) and (iii) the
one-month Index Rate. The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate. Any change in the Base Rate due to a change in the
Administrative Agent’s prime lending rate, the Federal Funds Rate or the Index
Rate will be effective from and including the effective date of such change in
the Administrative Agent’s prime lending rate, the Federal Funds Rate or the
Index Rate. All Base Rate Loans shall be denominated in Dollars. If at any time
the Base Rate is less than zero, the Base Rate shall be deemed to be zero for
purposes of this Agreement.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for syndicated credit facilities denominated in the applicable Permitted
Currency and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period or one month (if an Index Rate Loan), the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Screen Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Permitted Currency at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in
consultation with the Borrower may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides in consultation with the Borrower is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Screen Rate:
(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or


(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Screen Rate:


(1)a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;




5

--------------------------------------------------------------------------------





(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Screen
Rate, a resolution authority with jurisdiction over the administrator for the
Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; or


(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Screen Rate
and solely to the extent that the Screen Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder in accordance with Section
2.17(b)-(e) and (y) ending at the time that a Benchmark Replacement has replaced
the Screen Rate for all purposes hereunder pursuant to Section 2.17(b)-(e).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Richmond, Virginia, or the state or other jurisdiction
where the Payment Office is located (with respect to Obligations denominated in
Dollars) are authorized or required by law to close and:
(a)    if such day relates to any interest rate settings as to an Index Rate
Loan or a Eurocurrency Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Index Rate Loan or
Eurocurrency Loan, or any other dealings in Dollars to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Loan, means any London
Banking Day;
(b)    if such day relates to any interest rate settings as to an Index Rate
Loan or a Eurocurrency Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Loan, or
any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to an Index Rate
Loan or a Eurocurrency Loan denominated in a currency other than Dollars or
Euro, means any such day on which dealings in deposits in the relevant currency
are conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of an Index Rate
Loan or a Eurocurrency Loan denominated in a currency other than Dollars or
Euro, or any other dealings in any currency other than




6

--------------------------------------------------------------------------------



Dollars or Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.
“Canadian Dollar” or “Can $” means the lawful currency of Canada.
“Capella Acquisition” means the acquisition by the Borrower of all of the
Capital Stock of Capella Education Company on the Second Amendment Effective
Date pursuant to that certain Agreement and Plan of Merger, dated as of October
29, 2017, among the Borrower, Sarg Sub Inc. and Capella Education Company.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.
“Cash Management Swingline Loans” shall have the meaning assigned to such term
in Section 2.4(b).
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period.
“Change in Control” shall mean the occurrence of one or more of the following
events after the Third Amendment Effective Date: (i) any sale, lease, exchange
or other transfer (in a single transaction or a series of related transactions)
of all or substantially all of the assets of the Borrower to any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder in effect on the date
hereof), (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of 35% or more of the outstanding
shares of the voting stock of the Borrower or (iii) during any period of
twenty-four (24) consecutive months ending on each anniversary of the Third
Amendment Effective Date, individuals who, at the beginning of any such 24-month
period, constituted the board of directors of the Borrower (together with any
new directors whose election by such board, or whose nomination for election by
the shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved), cease for any reason to constitute a majority of the board of
directors of the Borrower then in office.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
Parent Company, if applicable) with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement (and for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives in connection therewith and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
financial regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued, promulgated or implemented).
“Charge” means any charge, expense, cost, accrual, reserve or losses of any
kind.




7

--------------------------------------------------------------------------------



“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and, if a Loan or Letter of Credit is requested, Section 3.2(a),
(b) and (f), have been satisfied or waived in accordance with Section 10.2.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, other than Excluded Collateral.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means, at any time of determination, any Person that is directly
and primarily engaged in substantially the same line of business as the Borrower
and its Subsidiaries in owning and operating colleges and universities or in a
line of business reasonably related or incidental to the line of business of the
Borrower and its Subsidiaries.
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(d)(1).
“Consolidated DOE Financial Responsibility Composite Score” means the composite
score as determined pursuant to 34 C.F.R. Section 668.172 and Appendix A to
Subpart L of 34 C.F.R. Section 668, as of the end of any Fiscal Year.
“Consolidated EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period:
(A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP,
(D) the amount of any Charges associated with the grant of any share based
payment awards to employees, officers, directors or consultants,
(E) all other non-cash Charges (other than any increase in the allowance for
doubtful accounts),
(F) unusual or non-recurring Charges (as determined in good faith by the
Borrower, but to the extent not excluded in the determination of Consolidated
Net Income),
(G) pro forma “run rate” cost savings, operating expense reductions, operational
improvements and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to (1) asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives (including the renegotiation
of contracts and other arrangements) and specified transactions consummated
prior to the Third Amendment Effective Date, (2) asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives (including the renegotiation
of contracts and other arrangements) and specified transactions consummated
after the Third Amendment Effective Date and permitted by




8

--------------------------------------------------------------------------------



this Agreement and (3) the Torrens Acquisition, in each case of the foregoing
clauses (1), (2) and (3), projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) within 24 months (for the avoidance of doubt including in connection
with any of the foregoing, or actions taken, prior to the Third Amendment
Effective Date),
(H) any Charge attributable to the undertaking and/or implementation of business
optimization activities, cost savings initiatives, cost rationalization
programs, operating expense reductions and/or synergies and/or similar
initiatives and/or programs, including the following: any business optimization
Charge, any restructuring Charge (including any Charge relating to any tax
restructuring), any Charge relating to the closure or consolidation of any
facility (including but not limited to rent termination costs, moving costs and
legal costs), any systems implementation Charge, any retention or completion
bonus, any expansion and/or relocation Charge and any severance Charge, and
(I) all Charges incurred in connection with any acquisition, investment, equity
issuance, debt issuance, refinancing, amendment, disposition or other
transaction (in each case, whether or not consummated) permitted by this
Agreement, including, without limitation, in connection with the Third Amendment
and the Torrens Acquisition,
as all of the foregoing are determined on a consolidated basis in accordance
with GAAP, in each case for such period. For the avoidance of doubt,
Consolidated EBITDA for the period of four consecutive Fiscal Quarters ending on
September 30, 2020 (the “Initial Period”), and each applicable period thereafter
shall include the results of Torrens and its Subsidiaries prior to the Third
Amendment Effective Date and be determined on a pro forma basis as if the
Torrens Acquisition had been completed on the first day of the Initial Period.
“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted from revenues in determining Consolidated
Net Income, Consolidated Rent Expense for such period, all calculated for the
Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis.
“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period); provided, however, that
Consolidated Interest Expense shall (x) exclude amortization of debt issuance
costs and other deferred financing fees incurred on or prior to the Third
Amendment Effective Date relating to the Revolving Credit Agreement dated as of
January 3, 2011, among the Borrower, the Administrative Agent, and the other
parties thereto, the Existing Credit Agreement or this Agreement and the other
Loan Documents, and (y) for the Initial Period and each applicable period
thereafter include the results of Torrens and its Subsidiaries prior to the
Third Amendment Effective Date and be determined on a pro forma basis as if the
Torrens Acquisition had been completed on the first day of the Initial Period.
“Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (i) any extraordinary gains or losses, (ii) any gains attributable to
write-ups of assets, (iii) any equity interest of the Borrower or any Restricted
Subsidiary of the Borrower in the unremitted earnings of any Person that is not
a Restricted Subsidiary, (iv) the cumulative effect of a change in accounting
principles and changes as a result of the adoption or modification of accounting
policies, (v) accruals and reserves that are established or adjusted within 24
months after the closing of any acquisition that are so required to be
established or adjusted as a result of such acquisition in accordance with GAAP
or changes as a result of adoption or modification of accounting policies in
accordance with GAAP and (vi) any net after-tax effect of gains or losses (less
all fees, expenses and charges relating thereto) attributable to abandoned,
closed or discontinued operations, or to asset dispositions or the sale or other
disposition of any equity interests of any person, in each case other than in
the ordinary course of business, as determined in good faith by the Borrower.
For the avoidance of doubt, Consolidated Net Income for the Initial Period and
each applicable period thereafter shall include the results of Torrens and its
Subsidiaries prior to the Third Amendment Effective Date and be determined on a
pro forma basis as if the Torrens Acquisition had been completed on the first
day of the Initial Period.




9

--------------------------------------------------------------------------------



“Consolidated Rent Expense” means, with reference to any period, all payments
under Operating Leases to the extent deducted in computing Consolidated Net
Income, calculated in accordance with GAAP for the Borrower and its Restricted
Subsidiaries on a consolidated basis for such period. For clarity, Consolidated
Rent Expense (x) shall be calculated net of any lessor lease incentive amounts
attributable to such period and (y) shall include the results of Torrens and its
Subsidiaries prior to the Third Amendment Effective Date and be determined on a
pro forma basis as if the Torrens Acquisition had been completed on the first
day of the Initial Period.
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Restricted Subsidiaries measured on a consolidated basis as of
such date, but excluding (a) Indebtedness of the type described in subsection
(iii) thereof and (b) ]Indebtedness of the type described in subsection (xi)
thereof.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Coverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
EBITDAR for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date to (b) the sum of (i) Consolidated Interest
Expense and (ii) Consolidated Rent Expense, in each case measured for the period
of four consecutive Fiscal Quarters ending on or immediately prior to such date.
In the event the Borrower shall complete, directly or through a Restricted
Subsidiary, an acquisition of any Person or business unit for a purchase price
in excess of $10,000,000 during any period, Consolidated EBITDAR, Consolidated
Interest Expense and Consolidated Rent Expense for such period and each
applicable period thereafter shall, in each case for purposes of determining the
Coverage Ratio, thereafter be determined on a pro forma basis as if such
acquisition had been completed on the first day of such initial period.
“CU” shall mean Capella University, LLC, a Minnesota limited liability company
converted from and formerly known as Capella University, Inc., a Minnesota
corporation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, at any time, a Lender (which the Administrative
Agent shall promptly notify the Borrower thereof) that (i) such Lender has
failed for three or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each, a “funding obligation”), (ii) such Lender has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
will not comply with any such funding obligation hereunder, or has defaulted on
its funding obligations under any other loan agreement or credit agreement or
other similar/other financing agreement, (iii) such Lender has, for three or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or (v) becomes the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination that a Lender is a Defaulting Lender under clauses (i)
through (v) above will be made by the Administrative Agent in its reasonable
discretion acting in good faith, but a failure of the Administrative Agent to
make such a determination shall not be determinative of the status of such
Lender as not being a Defaulting Lender for purposes of this Agreement. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
“Default Interest” shall have the meaning set forth in Section 2.14(c).




10

--------------------------------------------------------------------------------



“Disposition” shall have the meaning set forth in Section 7.6.
“DOE” means the United States Department of Education.
“DOE Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d)(2).
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the Borrower
organized under the laws of the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that syndicated credit facilities in
the applicable Permitted Currency being executed at such time, or that include
language similar to that contained in Section 2.16(b)-(e) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Screen Rate, and
(2)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Educational Licenses” shall mean all federal, state, and Accreditor licenses,
permits, authorizations, certifications, agreements, or similar approvals
necessary under applicable law and accreditation standards and procedures for
any of the Borrower and its Subsidiaries to operate as a post-secondary
educational institution as it currently operates or may operate from time to
time during the term of this Agreement.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any




11

--------------------------------------------------------------------------------



Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material or to health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated,
but excluding any Unrestricted Subsidiary), which, together with the Borrower,
is treated as a single employer under Section 414(b) or (c) of the Code or,
solely for the purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Applicable Reference Rate. Eurocurrency
Loans may be denominated in Dollars or in an Alternative Currency.
“Event of Default” shall have the meaning provided in Article 8.
“Excluded Collateral” shall mean:
(a)    any lease, license, contract, property rights or agreement to which any
Loan Party is a party (including any Educational Licenses) or any of its
respective rights or interests therein if and for so long as the grant of a
security interest therein shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, right, title or interest of any
Loan Party therein or (ii) a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract, property rights or agreement
or under applicable law (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law); provided, however, that a security interest shall attach
immediately (and such lease, license, contract, property rights or agreement
shall immediately cease to be Excluded Collateral) at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied,
and, to the extent severable, shall attach




12

--------------------------------------------------------------------------------



immediately to any portion of such lease, license, contract, property rights or
agreement (and such portion of such lease, license, contract, property rights or
agreement shall immediately cease to be Excluded Collateral) that does not
result in any of the consequences specified in the foregoing clauses (i) or
(ii);
(b)    (i) funds that any of the Borrower and its Subsidiaries receives from
federal student financial aid programs under Title IV, and holds in a bank or
investment account for federal funds pursuant to 34 C.F.R. 668.163 (or any
successor regulation) or otherwise in trust pursuant to 34 C.F.R. 668.161(b) and
(ii) any similar federal or state student financial aid funds;
(c)    any treasury stock of the Borrower that has not yet been retired;
(d)    leasehold interests in real property;
(e)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(f)    vehicles and other goods subject to certificates of title and foreign
intellectual property (other than to the extent perfection can be achieved with
the filing of UCC-1 financing statements);
(g)    any Capital Stock in any Excluded JV, Unrestricted Subsidiary, captive
insurance company or not-for-profit Subsidiary;
(h)    voting Capital Stock in any Foreign Subsidiary or FSHCO in excess of 65%
of all voting Capital Stock in such Foreign Subsidiary or FSHCO;
(i)    assets subject to a Lien permitted by either of Sections 7.2(d) and (e)
only to the extent and for so long as the terms of the agreement in which such
Lien is granted either (A) validly prohibit the creation of a security interest
in such asset or (B) require the consent of any Person as a condition to the
creation of a security interest in such asset, in each case other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law;
(j)    (i) any account used solely to disburse payroll and benefits, (ii) any
fiduciary accounts used solely to administer benefit plans or pay withholding
taxes and (iii) any account used solely to hold funds in trust for third
parties; and
(j)    other assets for which the cost of obtaining or perfecting a security
interest exceeds the value to the Lenders, in the reasonable discretion of the
Administrative Agent, of obtaining or perfecting such security interest.
“Excluded JV” means those certain limited partnership interests listed on
Schedule 1.1 attached hereto, and each other joint venture in which the Borrower
or any Subsidiary owns Capital Stock and the pledge of such Capital Stock of
such joint venture and/or the Guarantee of the Obligations by such joint venture
is prohibited by such Person’s organizational or joint venture documents or any
contractual obligation of such Person (to the extent such contractual obligation
is permitted under the Loan Documents). A Person shall cease to qualify as an
Excluded JV to the extent the pledge of such Capital Stock of such joint venture
and the Guarantee of the Obligations by such joint venture are no longer
prohibited by such Person’s organizational or joint venture documents and any
contractual obligation of such Person, and such Excluded JV (to the extent
constituting a Domestic Subsidiary (other than a FSHCO)) shall be required to
comply with the provisions of Section 5.11.
“Excluded Subsidiaries” shall mean (i) Unrestricted Subsidiaries, (ii) any
FSHCO, (iii) any Excluded JV, (iv) Immaterial Subsidiaries, (v) captive
insurance companies, (vi) not-for-profit Subsidiaries and (vii) any direct or
indirect Restricted Subsidiary of the Borrower (v) that is a Domestic Subsidiary
of a Foreign Subsidiary or a FSHCO, (w) that is a Domestic Subsidiary of a
Foreign Subsidiary of the Borrower that is a “controlled foreign corporation”
within the meaning of Section 957 of the Internal Revenue Code, (x) that is
prohibited by applicable law, rule or regulation or by any contractual
obligation (with an unaffiliated party) that is existing on (and not created in
contemplated of) the date such Subsidiary is acquired from guaranteeing the
secured obligations or that would require governmental (including regulatory) or
other third party consent, approval, license or authorization to




13

--------------------------------------------------------------------------------



provide a guarantee unless such consent, approval, license or authorization has
been received, (y) the guarantee by which would have adverse consequences with
respect to the requirements of any state educational agency or eligibility of
such subsidiary to participate in student financial assistance programs under
Title IV of the Higher Education Act of 1965 or (z) with respect to which the
Administrative Agent and the Borrower, each acting in good faith, reasonably
determine the cost and/or burden of obtaining the guarantee outweigh the
practical benefit to the Lenders afforded thereby.
“Excluded Swap Obligation” means, with respect to a Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Obligations of such Loan Party are
incurred or the Guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Obligations, Guarantee or security interest
is or becomes illegal.
“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Lender, any withholding tax that (i) is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, (ii) is
imposed on amounts payable to such Lender at any time that such Lender
designates a new lending office, other than taxes that have accrued prior to the
designation of such lending office that are otherwise not Excluded Taxes, and
(iii) is attributable to such Lender’s failure to comply with Section 2.21(e),
and (d) any U.S. federal withholding taxes imposed under FATCA.
“Exempt Student Financial Aid Funds” shall mean (i) funds that (A) any of the
Borrower and its Subsidiaries receives from federal student financial aid
programs under Title IV, and (B) students do not earn pursuant to 34 C.F.R.
668.22(e) (or any successor regulation) and (ii) any similar federal or state
student financial aid funds.
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.23.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. If at
any time the Federal Funds Rate is less than zero, the Federal Funds Rate shall
be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” shall mean, collectively, that certain fee letter, dated as of
October 1, 2012, executed by Truist Securities and SunTrust Bank (predecessor to
Truist Bank) and accepted by the Borrower on October 2, 2012, that




14

--------------------------------------------------------------------------------



certain fee letter, dated as of May 20, 2015, executed by Truist Securities and
SunTrust Bank (predecessor to Truist Bank) and accepted by the Borrower on May
20, 2015, that certain fee letter, dated as of July 25, 2018, executed by Truist
Securities and SunTrust Bank (predecessor to Truist Bank) and accepted by the
Borrower on July 25, 2018, and those certain fee letters, relating to the Second
Amendment executed by each other Joint Lead Arranger and/or the Lender that is
the Affiliate of each such Joint Lead Arranger and accepted by the Borrower,
that certain fee letter, dated as of October [__], 2020, executed by Truist
Securities and Truist Bank and accepted by the Borrower on October [__], 2020,
and those certain fee letters, relating to the Third Amendment executed by each
other Joint Lead Arranger and/or the Lender that is the Affiliate of each such
Joint Lead Arranger and accepted by the Borrower.
“First Amendment” shall mean the First Amendment to Second Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of July 2, 2015, by and among
the Borrower, the other Loan Parties, the Lenders party thereto and the
Administrative Agent.
“First Amendment Effective Date” shall mean the Amendment Effective Date (as
such term is defined in the First Amendment).
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.
“FSHCO” shall mean any Subsidiary (i) organized under the laws of the United
States, any state thereof or the District of Columbia and (ii) substantially all
of the assets of which constitute Capital Stock and/or Indebtedness of Foreign
Subsidiaries.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos




15

--------------------------------------------------------------------------------



containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s).
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Higher Education Act” shall mean the Higher Education Act of 1965, as amended,
20 U.S.C. Ch. 28, and any amendments or successor statutes thereto.
“HKD Screen Rate” with respect to any Interest Period for any loan in Hong Kong
Dollars, the percentage rate per annum for deposits in Hong Kong Dollars for a
period beginning on the first day of the interest period and ending on the last
day of such Interest Period, displayed under the heading “HKAB HKD” Interest
Settlement Rates” on the Reuters Screen HKABHIBOR Page or, in the event that the
rate does not appear on such Reuters page, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page on such other
information service that publishes such rate as selected by the Administrative
Agent from time to time in its reasonable discretion.
“Hong Kong Dollar” or “HK $” means the lawful currency of Hong Kong.
“Immaterial Subsidiary” shall mean, as of any date of determination, any
Domestic Subsidiary of the Borrower that is a Restricted Subsidiary and that on
an individual basis contributes less than 5% of Consolidated EBITDA for the
period of four consecutive Fiscal Quarters ending on the most recent Fiscal
Quarter for which financial statements were delivered pursuant to this Agreement
(or December 31, if the fourth Fiscal Quarter); provided, however,
notwithstanding the foregoing or anything to the contrary contained in Section
5.11, the Borrower, at its option, may elect to cause an Immaterial Subsidiary
to become a Subsidiary Loan Party pursuant to (and in accordance with the terms
and conditions of) Section 5.11, in which case such Immaterial Subsidiary shall,
upon satisfaction of the provisions of such Section 5.11, no longer constitute
an Immaterial Subsidiary for any purpose hereunder or under any other Loan
Document.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than (x) trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures and (y) any earn-out, purchase price adjustment, royalty payment,
deferred or contingent obligation or similar obligation until such obligation is
required by GAAP to be included in the liabilities section of the balance sheet
of such Person), (iv) all




16

--------------------------------------------------------------------------------



obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any preferred or common stock of such Person on or prior to
the Revolving Commitment Termination Date (other than voluntary repurchases of
shares of Capital Stock, the exercise of options to purchase shares of Capital
Stock of the Borrower permitted by Sections 7.4(f), 7.5(i), 7.5(iii), 7.5(iv)
and 7.5(v) and repurchase obligations of such Capital Stock upon the occurrence
of a change of control so long as the terms of such Capital Stock provide that
the issuer thereof will not redeem or repurchase any such Capital Stock pursuant
to such provisions prior to the Payment in Full of all Obligations),
(x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Index Rate” means, that rate per annum effective on any Index Rate
Determination Date which is equal to the quotient of:
(i)the rate per annum equal to the London interbank offered rate for deposits in
U.S. dollars for a one (1) month period appearing Reuters screen page LIBOR 01
(or on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the Index
Rate Determination Date, with a maturity of one month (provided that if such
rate is less than zero, such rate shall be deemed to be zero), divided by
(ii)a percentage equal to 1.00 minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) expressed as a decimal (rounded upward
to the next 1/100th of 1%) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided that if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the arithmetic
average of the rates per annum at which deposits in U. S. Dollars in an amount
equal to the amount of such Index Rate Loan are offered by major banks in the
London interbank market to the Administrative Agent at approximately 11:00 A.M.
(London time), two (2) Business Days prior to the Index Rate Determination Date.
For purposes of this Agreement, the Index Rate will not be less than zero
percent (0%). All Index Rate Loans shall be denominated in Dollars.
“Index Rate Borrowing” and “Index Rate Loan” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate,
provided, that “Index Rate Borrowing” and “Index Rate Loan” shall not be deemed
to refer to any Base Rate Loan or Base Rate Borrowing bearing interest at a rate
determined by reference to the Index Rate.
“Index Rate Determination Date” means the Third Amendment Effective Date and the
first Business Day of each calendar month thereafter.
“Intercreditor Agreement” shall mean an agreement reasonably satisfactory to the
Administrative Agent establishing and governing the relative and respective
rights of the Administrative Agent and the Lenders and the holders of the
applicable Indebtedness and providing for Liens on the Collateral securing such
Indebtedness that are (i) pari passu to the Liens of the Administrative Agent or
(ii) junior to the Liens of the Administrative Agent.
“Interest Period” shall mean, with respect to any Eurocurrency Borrowing, a
period of one, two, three or six months; provided, that:
(i)the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period




17

--------------------------------------------------------------------------------



occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;
(ii)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(iii)any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(iv)each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and
(v)no Interest Period may extend beyond the Revolving Commitment Termination
Date (or, if any Term Loans are outstanding, the Maturity Date).
“Interpolated Rate” means, at any time, for any currency and for any Interest
Period, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between (a) the
CDOR Screen Rate, AUD Screen Rate, JPY Screen Rate, NZD Screen Rate or HKD
Screen Rate, as applicable, for the longest period (for which a CDOR Screen
Rate, AUD Screen Rate, JPY Screen Rate, NZD Screen Rate or HKD Screen Rate is
available for such currency) that is shorter than such Interest Period; and (b)
the CDOR Screen Rate, AUD Screen Rate, JPY Screen Rate, NZD Screen Rate or HKD
Screen Rate, as applicable, for the shortest period (for which a CDOR Screen
Rate, AUD Screen Rate, JPY Screen Rate, NZD Screen Rate or HKD Screen Rate is
available for such currency) that exceeds such Interest Period, in each case, at
such time; provided, that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Issuing Bank” shall mean Truist Bank or any other Lender that may agree to
issue Letters of Credit, each in its capacity as an issuer of Letters of Credit
pursuant to Section 2.23.
“JPY Screen Rate” means, with respect to any Interest Period for any loan in
Yen, the percentage rate per annum for deposits in Yen for a period beginning on
the first day of the interest period and ending on the last day of such Interest
Period, as determined by the ICE Benchmark Association (or any other Person that
takes over the administration of that rate) displayed on page JPY LIBOR of the
Reuters Screen (or, in the event that the rate does not appear on such Reuters
page, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page on such other information service that
publishes such rate as selected by the Administrative Agent from time to time in
its reasonable discretion) as of the Specified Time on the Quotation Day for
such Interest Period.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $150,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit. All LC Disbursements shall be denominated in (x) with respect
to Letters of Credit issued in Dollars, Dollars and (y) with respect to Letters
of Credit issued in an Alternative Currency, the applicable Alternative
Currency.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time, in each case, such amount being determined
as the Dollar Equivalent amount. The LC Exposure of any Lender shall be its Pro
Rata Share of the total LC Exposure at such time.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or makes
a general assignment for the benefit of its creditors, or (ii) such Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar




18

--------------------------------------------------------------------------------



proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.5. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. Letters of Credit may be issued in Dollars
or in an Alternative Currency.
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date (net of Unrestricted Cash and Cash Equivalents held by Loan
Parties and its Restricted Subsidiaries in an amount not to exceed $150,000,000)
to (ii) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ending on or immediately prior to such date. In the event the Borrower shall
complete, directly or through a Restricted Subsidiary, an acquisition of any
Person or business unit for a purchase price in excess of $10,000,000 during any
period, the Leverage Ratio as of the end of and for such period and each
applicable period thereafter shall thereafter be determined on a pro forma basis
as if such acquisition had been completed on the first day of such initial
period.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and any other Alternative Currency (other than Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars and Hong Kong Dollars).
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, cash collateral
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having the same economic
effect as any of the foregoing).
“Limited Condition Acquisition” shall mean any Permitted Acquisition or other
Investment by the Borrower or any of its Subsidiaries permitted pursuant to the
Loan Documents in respect of which consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Limited Condition Acquisition Agreement” shall mean, with respect to any
Limited Condition Acquisition, the executed acquisition agreement for such
Limited Condition Acquisition.
“Limited Condition Acquisition Test Date” shall mean, with respect to any
Limited Condition Acquisition, the date that the Limited Condition Acquisition
Agreement for such Limited Condition Acquisition is executed and delivered by
the parties thereto.




















19

--------------------------------------------------------------------------------



“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents (other than the Letters of Credit themselves), the Subsidiary
Guaranty Agreement, the Security Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all DOE
Compliance Certificates, each Assignment and Assumption, any Loan Modification
Agreement and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing (other than any agreement
delivered in connection with Hedging Obligations or Treasury Management
Obligations).4


“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.
“Loan Modification Offer” shall have the meaning provided in Section 2.28(a).
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.
“London Banking Day” means any day on which dealings in Dollar deposits or the
applicable Alternative Currency are conducted by and between banks in the London
interbank market for the relevant currency.
“LTM Consolidated EBITDA” means Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the period of four Fiscal Quarters then most
recently ended for which financial statements have been delivered pursuant to
this Agreement, calculated on a pro forma basis.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Restricted Subsidiaries taken as a whole (it being understood
that fluctuations in the stock price of the Borrower, alone, shall not be the
determinant of the existence of a Material Adverse Effect under this clause
(i)), (ii) the ability of the Loan Parties, taken as a whole, to perform any of
their material obligations under the Loan Documents, (iii) the rights and
remedies of the Administrative Agent, the Issuing Bank, Swingline Lender, and
the Lenders under any of the Loan Documents, or (iv) the legality, validity or
enforceability of any material provision of the Loan Documents.




______________________
4 Section 3 of the First Amendment amends the Loan Documents and reads as
follows: “The parties agree that, notwithstanding any provision to the contrary
contained in the Loan Documents, the Obligations, as defined in the Credit
Agreement, the Guaranteed Obligations, as defined in the Subsidiary Guaranty
Agreement, and the Secured Obligations, as defined in the Security Agreement and
the Pledge Agreement, shall not include Excluded Swap Obligations. Each
Qualified ECP Loan Party hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 3 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3 or otherwise
under the Loan Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section shall remain in
full force and effect until the Obligations are Paid in Full. Each Qualified ECP
Loan Party intends that this Section 3 constitute, and this Section 3 shall be
deemed to constitute, a “keepwell, support or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”










20

--------------------------------------------------------------------------------







“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries, individually or in an aggregate principal amount
exceeding $50,000,000. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.
“Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) December 31, 2016, or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).
“Moody’s” shall mean Moody’s Investors Service, Inc., and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “Moody’s” shall be deemed to refer to any other
nationally recognized securities rating agency designated by the Borrower with
the consent of the Administrative Agent.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“New Zealand Dollar” or “NZ $” means the lawful currency of New Zealand.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
“NZD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate for bills of exchange as administered by the New Zealand
Financial Markets Association (or any other Person that takes over the
administration of that rate) for bills of exchange with a tenor equal to the
relevant Interest Period displayed on page BKBM of the Reuters screen (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of other information service that publishes such rate from time
to time as selected by the Administrative Agent in its reasonable discretion) at
or about 10.45a.m. (Wellington, New Zealand time) on the Quotation Day for such
Interest Period.
“Obligations” shall mean (a) all amounts owing by a Loan Party to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and




21

--------------------------------------------------------------------------------



reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred, or required to be reimbursed, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b) all Hedging Obligations owed by any Loan Party to
any Specified Hedge Provider and (c) all Treasury Management Obligations owed by
any Loan Party to any Specified Treasury Management Provider, together with all
renewals, extensions, modifications or refinancings of any of the foregoing;
excluding, in each case, any Excluded Swap Obligations.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“Operating Lease” of a Person means any lease of real property (other than a
capital lease under GAAP) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be, in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Paid in Full,” “Pay in Full” or “Payment in Full” means, with respect to any
Obligations, (a) the payment in full in cash of all such Obligations (other than
(i) contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted, (ii) Treasury Management Obligations (unless the
Administrative Agent has commenced to exercise its remedies pursuant to Section
8.1 and such Treasury Management Obligations are then due and payable) and
(iii) Hedging Obligations that, by their terms or in accordance any consent
obtained from the counterparty thereto, are not required to continue to be
secured by the Collateral under the Loan Documents) (unless the Administrative
Agent has commenced to exercise its remedies pursuant to Section 8.1 and such
Hedging Obligations are then due and payable), (b) the termination or expiration
of all of the Commitments and (c) in connection with the termination or
expiration of the Revolving Commitments, either (i) the cancellation and return
to the Administrative Agent of all Letters of Credit or (ii) the cash
collateralization (or the delivery of a back-to-back letter of credit reasonably
acceptable to the Administrative Agent in form and content and from an issuer
reasonably acceptable to the Administrative Agent) of all Letters of Credit
pursuant to the terms and conditions of this Agreement and otherwise in a manner
reasonably acceptable to the Administrative Agent.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or (including with respect
to any currency) such other location as to which the Administrative Agent shall
have given written notice to the Borrower and the other Lenders.




22

--------------------------------------------------------------------------------



“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” means any transaction consummated after the date hereof,
in which the Borrower or a Subsidiary acquires all or substantially all of the
assets or outstanding Capital Stock of any Person or any division or business
line of any Person, or merges or consolidates with any Person (with any such
acquisition being referred to as an “Acquired Business” and any such Person,
division or line of business being the “Target”), provided that, with respect to
such transaction, subject to Section 1.7: (a) at the closing of such
transaction, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (provided that, solely with respect to a Limited
Condition Acquisition funded by Incremental Term Loan Commitments, the Lenders
providing such Incremental Term Loan Commitments may agree to a “funds certain
provision” that does not impose as a condition to funding thereof that no
Default or Event of Default (other than any Default or Event of Default under
Section 8.1(a), (b), (h), (i) or (j) shall have occurred and be continuing at
the time such Limited Condition Acquisition is consummated, in which event the
condition to funding thereof shall instead be that (A) no Default or Event of
Default shall have occurred and be continuing on the Limited Condition
Acquisition Test Date with respect to such Limited Condition Acquisition and (B)
no Default or Event of Default under Section 8.1(a), (b), (h), (i) or (j) shall
have occurred and be continuing at the time such Limited Condition Acquisition
is consummated), (b)  such acquisition is not a “hostile” acquisition and has
been approved by the Board of Directors and/or shareholders of the Borrower, the
applicable Subsidiary and the Target, (c) at least 5 Business Days prior to the
closing of such transaction (or such shorter period as the Administrative Agent
may accept), the Borrower shall give written notice of such transaction to the
Administrative Agent (which shall promptly deliver a copy to the Lenders) (the
“Acquisition Notice”), which shall include (i) either (A) the final acquisition
agreement or the then current draft of the acquisition agreement or (B) a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation and if available, the purchase price
and method and structure of payment) and (ii) all available financial statements
of the Target and its Subsidiaries covering the prior three years (or such
lesser period for which such financial statements are available), (d)(1) if the
Borrower is a party to such merger, then the Borrower shall be the surviving
entity of such merger, (2) if a Subsidiary Loan Party is a party to such merger,
then (A) such Subsidiary Loan Party shall be the surviving entity of such merger
or (B) the surviving entity shall become a Subsidiary Loan Party concurrently
with the consummation of such merger, or (3) in all other cases, the surviving
entity of any merger shall be a Subsidiary, (e) the Acquired Business shall be
in substantially the same line of business as the Borrower and its Subsidiaries
or in a line of business reasonably related or incidental to the line of
business of the Borrower and its Subsidiaries, (f) at the time it gives the
Acquisition Notice, the Borrower shall deliver to the Administrative Agent pro
forma financial statements for next succeeding two-year period giving effect to
the acquisition, (g) the Administrative Agent shall have received copies of the
acquisition agreement and all other material documents relating to the
acquisition and such additional documentation regarding the acquisition as it
shall reasonably require, (h) if the Acquired Business or the Target is an
accredited, Title IV eligible institution and the total consideration for the
transaction exceeds $25,000,000, such Acquired Business or the Target is in good
standing with its institutional Accreditor (it being understood that, for
purposes hereof, an Acquired Business or the Target shall be deemed not to be in
good standing if it shall have received an order, notice or other decision from
its institutional Accreditor to the effect that the accreditation of such
Acquired Business or the Target is or will be withdrawn, revoked or terminated);
and (i) the Borrower shall have delivered to the Administrative Agent (which
shall promptly deliver a copy to the Lenders) a certificate, executed by a
Responsible Officer of the Borrower, demonstrating in sufficient detail that, on
a pro forma basis after giving effect to such acquisition and assuming that such
acquisition was consummated on the first day of the most recently ended period
of four consecutive Fiscal Quarters the pro forma Leverage Ratio shall not be
greater than 1.75 to 1 (provided that, solely with respect to a Limited
Condition Acquisition funded by Incremental Term Loan Commitments, the Lenders
providing such Incremental Term Loan Commitments may agree to a “funds certain
provision” that such ratio shall be tested on the Limited Condition Acquisition
Test Date applicable to such Limited Condition Acquisition).
“Permitted Amendment” shall have the meaning provided in Section 2.28(c).
“Permitted Currency” shall mean Dollars or any Alternative Currency, or each
such currency, as the context requires.
“Permitted Encumbrances” shall mean:
(i)Liens imposed by law for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;




23

--------------------------------------------------------------------------------



(ii)statutory Liens of landlords, suppliers, carriers, warehousemen, mechanics,
materialmen, and similar Liens arising by operation of law in the ordinary
course of business for amounts not at the time delinquent or thereafter payable
without penalty or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(iii)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(iv)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(v)judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(vi)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
(vii)leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not (x) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries taken as a
whole or (y) secure any Indebtedness for borrowed money;
(viii)any interest or title of (x) a lessor or sublessor under any lease or
sublease or (y) a licensor or sublicensor under any license or sublicense, in
each case entered into in the ordinary course of business, so long as such
interest or title relate solely to the assets subject thereto;
(ix)banker’s liens, rights of setoff and other similar Liens that are customary
in the banking industry and existing solely with respect to cash and other
amounts on deposit in one or more accounts (including securities accounts)
maintained by the Borrower or its Subsidiaries;
(x)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(xi)Liens of a collection bank arising under Section 4-210 of the Uniform
Commerical Code on items in the course of collection;
(xii)Liens arising from precautionary UCC financing statement filings (or
similar filings under other applicable Law) regarding operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;
(xiii)licenses of patents, trademarks, copyrights and other intellectual
property rights reasonably entered into in the ordinary course of business which
do not secure any Indebtedness for borrowed money;
(xiv)good faith deposits required in connection with any investment transaction
permitted under Section 7.4;
(xv)to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated any investment transaction permitted
under Section 7.4;
(xvi)Liens (x) on advances of cash or Permitted Investments in favor of the
seller of any property to be acquired by the Borrower or any of its Subsidiaries
in an Investment permitted pursuant to Section 7.4 to be applied against the
purchase price for such Investment; provided, that (I) the aggregate amount of
such advances of cash or Permitted Investments shall not exceed the purchase
price of such Investment and (II) the property is acquired within 365 days
following the date of the first such advance so made; and (y) consisting of an
agreement to dispose of any property in a Disposition permitted under Section
7.6, in each case, solely to the extent such Investment or disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
and




24

--------------------------------------------------------------------------------



(xvii)Liens of any Governmental Authority on Exempt Student Financial Aid Funds.
“Permitted Investments” shall mean:
(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(iii)certificates of deposit, bank notes, Eurodollar time deposits, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof and overnight bank deposits, in each case, issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States or any state thereof or any
foreign commercial bank, in each case, which has a combined capital and surplus
and undivided profits of not less than $500,000,000 in the case of U.S. banks
(or the U.S. dollar equivalent as of the date of determination in the case of
non-U.S. banks);
(iv)fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
(v)commercial paper maturing no more than within 12 months after the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s (or, if at any time neither
Moody’s nor S&P is rating such obligations, an equivalent rating from another
nationally recognized rating agency);
(vi)asset-backed commercial paper having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s (or, if
at any time neither Moody’s nor S&P is rating such obligations, an equivalent
rating from another nationally recognized rating agency);
(vii)readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, having, at the time of the acquisition thereof, a
rating of at least A- from S&P (or an equivalent rating) or at least A3 from
Moody’s (or an equivalent rating) (or, if at any time neither Moody’s nor S&P is
rating such obligations, an equivalent rating from another nationally recognized
rating agency);
(viii)variable rate demand notes having, at the time of the acquisition thereof,
a rating of at least A-1 from S&P (or an equivalent rating) or at least VMIG1
from Moody’s (or an equivalent rating) (or, if at any time neither Moody’s nor
S&P is rating such obligations, an equivalent rating from another nationally
recognized rating agency);
(ix)corporate debt securities having, at the time of the acquisition thereof, a
rating of at least A- from S&P (or an equivalent rating) or at least A3 from
Moody’s (or an equivalent rating) (or, if at any time neither Moody’s nor S&P is
rating such obligations, an equivalent rating from another nationally recognized
rating agency);
(x)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
reputable financial institutions, and the portfolios of which are limited to
Investments of the character, quality and maturity described in clauses (i)
through (ix) above; and
(xi)other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.




25

--------------------------------------------------------------------------------



“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the date hereof and substantially in the form of Exhibit H, made by the
Borrower and the Subsidiary Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties (as therein defined), pursuant to which
the Borrower and each of such Subsidiary Loan Parties shall pledge all of the
Capital Stock that it holds in its Subsidiaries (other than Excluded Collateral)
to secure the Obligations, as amended, restated, supplemented or otherwise
modified from time to time.
“Potential Defaulting Lender” shall mean, at any time, a Lender that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that a Lender is
a Potential Defaulting Lender will be made by the Administrative Agent in its
reasonable discretion acting in good faith. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
“Pro Rata Share” shall mean (i) with respect to any Revolving Commitment of any
Revolving Loan Lender at any time, a percentage, the numerator of which shall be
such Revolving Loan Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure), and the
denominator of which shall be the sum of such Revolving Commitments of all
Revolving Loan Lenders (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Revolving Loan Lenders), (ii) with respect to any Term
Loan Commitment of any Term Loan Lender at any time, a percentage, the numerator
of which shall be such Term Loan Lender’s Term Loan Commitment (or if such Term
Loan Commitments have been terminated or expired or the Loans have been declared
to be due and payable, such Term Loan Lender’s Term Loan), and the denominator
of which shall be the sum of such Term Loan Commitments of all Term Loan Lenders
(or if such Term Loan Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Term Loans of all Term Loan
Lenders) and (iii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and Term Loans and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and Term
Loans.
“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Obligations, Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
(a)    (if the currency is Aus $, Can $, Yen, NZ $ or HK $) the first day of
that period;
(b)    (for any other currency) two Business Days before the first day of that
period,
unless market practice differs in the relevant market by reference to which the
Reference Bank Rate for a currency is determined, in which case the Quotation
Day for that currency will be determined by the Administrative Agent in
accordance with market practice in that market (and if quotations would normally
be given on more than one day, the Quotation Day will be the last of those
days).
“Reference Bank” means (i) in connection with any determination of the Adjusted
LIBO Rate, the principal London offices, (ii) in connection with any
determination of the CDOR Rate, the principal Toronto offices, (iii) in
connection with any determination of the JPY Screen Rate, the principal Tokyo
offices, (iv) in connection with any determination of the HKD Screen Rate, the
principal Hong Kong offices, (v) in connection with any determination




26

--------------------------------------------------------------------------------



of the Australian BBSY Rate, the principal Sidney offices and (vi) in connection
with the New Zealand BKBM Rate, the principal Wellington offices, in each case,
of Truist Bank and one or more Lenders (subject to their approval) selected by
the Administrative Agent from time to time.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
(a)    in relation to Loans in Aus $, as the bid rate observed by the relevant
Reference Bank for Aus $ denominated bank accepted bills and negotiable
certificates of deposit issued by banks which are for the time being designated
"Prime Banks" by the Australian Financial Markets Association that have a
remaining maturity equal to the relevant Interest Period;
(b)    in relation to Loans in Can $, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period;
(c)    in relation to Loans in any currency other than Aus $, Can $, NZ $ and HK
$, as the rate at which the relevant Reference Bank could borrow funds in the
London interbank market in the relevant currency and for the relevant period,
were it to do so by asking for and then accepting interbank offers in reasonable
market size in that currency and for that period;
(d)    in relation to Loans in NZ $, as the rate at which the relevant Reference
Bank is willing to purchase bills of exchange which have been accepted by banks
which are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity equal to the relevant period;
and
(e)    in relation to Loans in HK $, the rates of interest for HK $ deposits for
the relevant period calculated by the Hong Kong Association of Banks on the
basis of quotations provided by 12-20 banks designated by HKAB as Reference
Banks and are available for HK $ deposit maturity ranging between overnight
deposits and 12 months, but for the relevant period (determined by averaging the
middle quotes after excluding the highest three quotes and lowest three quotes
received from the Reference Banks with the result rounded up, if necessary, to
the fifth decimal place).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders” shall mean, (a) at any time that there are two Lenders or
fewer, Lenders holding 100% of the aggregate outstanding Revolving Commitments
and Term Loans at such time or if the Lenders have no Commitments outstanding,
then Lenders holding 100% of the Revolving Credit Exposure and Term Loans; and
(b) at any other time, Lenders holding more than 50% of the aggregate
outstanding Revolving Commitments and Term Loans at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure and Term Loans; provided, however, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the




27

--------------------------------------------------------------------------------



case may be, and other organizational and governing documents of such Person,
and any law, treaty, rule or regulation, or determination of a Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer or the
treasurer of the Borrower or such other representative of the Borrower as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
“Restricted Payment” shall have the meaning set forth in Section 7.5.
“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.8, and (iii) if a
revaluation has not occurred pursuant to clause (a)(i) or (a)(ii) during any
calendar quarter, March 31, June 30, September 30 or December 31 (or, if such
date is not a Business Day, the next Business Day immediately following such
date); (b) with respect to any Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in an Alternative Currency and (iv) the first Business Day of each
month of each calendar year; and (c) if required by the Administrative Agent or
the Required Lenders, any date on which the Dollar Equivalent of all amounts
outstanding under this Agreement, as recalculated based on the exchange rate
therefor quoted in the Wall Street Journal on the respective date of
determination pursuant to this exception, would result in an increase in the
Dollar Equivalent of such amounts outstanding by 10% or more since the most
recent prior Revaluation Date.
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.24, or in the case of a
Person becoming a Lender after the Third Amendment Effective Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Assumption executed by
such Person as an assignee, as the same may be increased or decreased pursuant
to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) November
3, 2025, (ii) the date on which all Revolving Commitments are terminated
pursuant to Section 2.9 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure, in each case, such amount being determined as
the Dollar Equivalent amount.
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Index Rate Loan or a Eurocurrency Loan.
“Revolving Loan Lender” shall mean each Lender that has a Revolving Commitment
or is the holder of Revolving Credit Exposure.




28

--------------------------------------------------------------------------------



“Sale and Leaseback Transaction” shall have the meaning set forth in Section
7.9.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds reasonably
available to the Borrower as may be determined by the Administrative Agent or
the Issuing Bank, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
“Sanctioned Country” shall mean, at any time, a country, region or territory
that is the subject or target of any Sanctions, including, without limitation,
Crimea, Cuba, Iran, North Korea and Syria.
“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.
“S&P” shall mean Standard & Poor’s, a division of McGraw-Hill, Inc., a
corporation organized and existing under the laws of the State of New York, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Borrower with the consent of the
Administrative Agent.
“Screen Rate” shall mean, as applicable, (a) the rate specified in clause (i) of
the definition of Adjusted LIBO Rate, (b) any other Applicable Reference Rate or
(c) the rate specified in clause (i) of the definition of Index Rate.
“Second Amendment” shall mean the Second Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement and Amendment to other Loan
Documents, dated as of August 1, 2018, by and among the Borrower, the other Loan
Parties, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” shall mean the Amendment Effective Date (as
such term is defined in the Second Amendment).
“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof and substantially in the form of Exhibit G, made by
the Borrower and the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties (as therein defined), as amended,
restated, supplemented or otherwise modified from time to time.
“Security Documents” shall mean the Pledge Agreement, the Security Agreement and
each of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to the Security Agreement or pursuant to Section
5.12, as amended, restated, supplemented or otherwise modified from time to
time.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Hedge Provider” means a Lender, an Affiliate of any Lender or a
Person that was a Lender or an Affiliate of a Lender at the date of entering
into a Hedging Transaction and, in the case of an Affiliate, such Affiliate
executes and delivers to the Administrative Agent a letter agreement in form and
substance reasonably acceptable to




29

--------------------------------------------------------------------------------



the Administrative Agent pursuant to which such Affiliate (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Articles 9 and 10.
“Specified Time” means a time determined in accordance with the following
schedule.



BBSY is fixed
Quotation Day as of 11:00 a.m.
(Sydney time)
CDOR is fixed
Quotation Day as of 11:00 a.m.
(Toronto time)
BKBM is fixed
Quotation Day as of 11:00 a.m.
(Wellington time)
HKABHIBOR is fixed
Quotation Day as of 11:00 a.m.
(Hong Kong time)
JPY LIBOR is fixed
Quotation Day as of 11:00 a.m.
(Tokyo time)
LIBOR is fixed
Quotation Day as of 11:00 a.m.
(London time or New York time, as applicable)



“Specified Treasury Management Provider” means each Person that provides
products of the type described in the definition of “Treasury Management
Obligations” to any of the Loan Parties and such Person either (A) is a Lender
(or was a Lender at the time that the applicable agreement giving rise to such
Treasury Management Obligations was entered into) or (B) an Affiliate of a
Lender (or was an Affiliate of a Lender at the time that the applicable
agreement giving rise to such Treasury Management Obligations was entered into)
that executes and delivers to the Administrative Agent a letter agreement in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which such Affiliate (i) appoints the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles 9 and 10.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the Person acting in such capacity does not have as of the date of
determination a spot rate for the purchase of any such currency; and provided
further that the Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
“Subsidiary Guaranty Agreement” shall mean the Second Amended and Restated
Subsidiary Guaranty Agreement, dated as of the date hereof and substantially in
the form of Exhibit F, made by all Domestic Subsidiaries (other than any
Excluded Subsidiaries) of the Borrower in favor of the Administrative Agent for
the benefit of the Guaranteed Parties (as therein defined).




30

--------------------------------------------------------------------------------



“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Domestic Subsidiary (other than any Excluded Subsidiary) of the Borrower
pursuant to Section 5.11.
“Subsidiary Loan Party” shall mean any Domestic Subsidiary (other than any
Excluded Subsidiary) that executes or becomes a party to the Subsidiary Guaranty
Agreement.
“SU” shall mean Strayer University, LLC, a Maryland limited liability company,
formerly known as Strayer University, Inc., a Maryland corporation.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $30,000,000.
“Swingline Exposure” shall mean, with respect to each Revolving Loan Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make an Index Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Revolving Loan Lender’s Pro
Rata Share of all outstanding Swingline Loans.
“Swingline Lender” shall mean Truist Bank, or any other Lender that may agree to
make Swingline Loans hereunder.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.
“Swingline Rate” shall mean the Index Rate plus the Applicable Margin.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loan” shall have the meaning set forth in Section 2.6.
“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
obligation of such Term Loan Lender to make a Term Loan hereunder on the Closing
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II. On the Closing Date, the aggregate principal amount
of all Term Loan Lenders’ Term Loan Commitments is $125,000,000.




31

--------------------------------------------------------------------------------



“Term Loan Lender” shall mean each Lender that has a Term Loan Commitment or is
the holder of a Term Loan.
“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Term Loan Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Third Amendment” shall mean the Third Amendment to Second Amended and Restated
Revolving Credit and Term Loan Agreement and Amendment to other Loan Documents,
dated as of November 3, 2020, by and among the Borrower, the other Loan Parties,
the Lenders party thereto and the Administrative Agent.
“Third Amendment Effective Date” shall mean the Amendment Effective Date (as
such term is defined in the Third Amendment).
“Title IV” shall mean Title IV of the Higher Education Act.
“Title IV, HEA Programs” shall mean the programs of federal student financial
assistance authorized by Title IV.
“Torrens” means, collectively, LEI Higher Education Holdings Pty Ltd, LEI
Australia Holdings Pty Ltd and LESA Education Services Holdings Pty Ltd, each
organized and existing under the laws of Australia, and LEI New Zealand,
organized and existing under the laws of New Zealand.
“Torrens Acquisition” shall have the meaning ascribed to such term in the Third
Amendment.
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation, reporting and trade finance services, overnight
draft, credit cards, purchasing cards and commercial cards and other cash
management services.
“Truist Securities” shall mean Truist Securities, Inc., formerly known as
SunTrust Robinson Humphrey, Inc., in its capacity as a Joint Lead Arranger.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Applicable Reference Rate, the Index Rate or the
Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unrestricted Cash and Cash Equivalents” means, with respect to any Person,
unrestricted (meaning not subject to any Lien (other than (x) Permitted
Encumbrances of the type described in clauses (i), (iii), (iv), (v), (ix), (xi)
and (xvii) of the definition thereof and (y) Liens permitted pursuant to
Sections 7.2(a), (e), (f), (g) (to the extent constituting refinancings,
extensions, renewals, or replacements of any Lien referred to in paragraph (a),
(e) or (f) of Section 7.2), (h), (i) and (j)) or other restriction on use) cash
and Permitted Investments of such Person, in the aggregate amount equal to what
is included on the consolidated balance sheet of such Person as of such date.




32

--------------------------------------------------------------------------------



“Unrestricted Subsidiary” shall mean (a) each Subsidiary designated as such
pursuant to the terms and conditions of Section 5.11 of this Agreement and (b)
any Subsidiary of an Unrestricted Subsidiary; provided that, for the avoidance
of doubt, any Unrestricted Subsidiary re-designated as a Restricted Subsidiary
pursuant to Section 5.11 shall not constitute an Unrestricted Subsidiary.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Yen” and “¥” mean the lawful currency of Japan.
Section 1.2.Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g. a “Eurocurrency Loan,” “Index Rate
Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g.
“Revolving Borrowing”) or by Type (e.g. “Eurocurrency Borrowing”) or by Class
and Type (e.g. “Revolving Eurocurrency Borrowing”).
Section 1.3.Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any change in GAAP occurring after the date of this Agreement
regarding the accounting treatment for Operating Leases such that any lease
(whether in existence as of the date of this Agreement or thereafter incurred)
that would, under GAAP as in effect on the date of this Agreement, be classified
as an Operating Lease and as an expense item shall continue to be classified as
an Operating Lease and expense item notwithstanding any change in GAAP as to the
accounting treatment of such lease after the date of this Agreement.
Section 1.4.Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof,




33

--------------------------------------------------------------------------------



(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement, (v) all references to a specific time shall be construed to refer to
the time in the city and state of the Administrative Agent’s principal office,
unless otherwise indicated and (vi) any definition of or reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
or interpreting any such law and any reference to or definition of any law or
regulation, unless otherwise specified, shall refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 1.5.Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any LC Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
Section 1.6.Regulatory Changes in the Consolidated DOE Financial Responsibility
Composite Score. If at any time any change in Title IV or DOE’s implementing
regulations or written guidance would affect the computation of the Consolidated
DOE Financial Responsibility Composite Score or Section 6.3, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
the Consolidated DOE Financial Responsibility Composite Score; provided that,
until so amended, the definition of the Consolidated DOE Financial
Responsibility Composite Score and the Consolidated DOE Financial Responsibility
Composite Score required by Section 6.3 shall continue to be computed in
accordance with regulations referenced in the definition of the Consolidated DOE
Financial Responsibility Composite Score prior to such change therein.
Section 1.7.Limited Condition Acquisitions. Notwithstanding anything set forth
herein to the contrary, in connection with any Limited Condition Acquisition, at
the Borrowers’ option:
(a)to the extent the determination of the Leverage Ratio, the Coverage Ratio or
any other relevant ratios and baskets is required with respect to such Limited
Condition Acquisition, including in connection with the incurrence of any
Indebtedness (it being understood that any Incremental Term Loan Commitment
shall additionally remain subject to the terms and conditions of Section 2.24)
or Liens and the making of any Permitted Acquisition or other Investments or
consolidations, mergers or other fundamental changes pursuant to Section 7.3 in
connection with such Limited Condition Acquisition, the satisfaction or the
determination thereof and whether any such transaction is permitted hereunder
shall be made on the Limited Condition Acquisition Test Date with respect to
such Limited Condition Acquisition, and calculated as if such Limited Condition
Acquisition and other pro forma events in connection therewith (including the
incurrence of Indebtedness) were consummated on such date;
(b)any requirement with respect to the occurrence or absence of any Default or
Event of Default shall instead be that (A) no Default or Event of Default shall
have occurred and be continuing on such Limited Condition Acquisition Test Date
and (B) no Default or Event of Default under Section 8.1(a), (b), (h), (i) or
(j) shall have occurred and be continuing at the time such Limited Condition
Acquisition is consummated; and
(c)any requirement with respect to the making of any representations and
warranties under the Loan Documents shall instead be that the accuracy of all
such representations and warranties shall be determined on such Limited
Condition Acquisition Test Date.
Section 1.8.Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.
Section 1.9.LIBOR. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Adjusted LIBO Rate,” “Applicable Reference Rate” or “Index Rate.”




34

--------------------------------------------------------------------------------



Section 1.10.Exchange Rates; Currency Equivalents.
(a)The Administrative Agent or the Issuing Bank, as applicable, shall determine
the Spot Rates as of each Revaluation Date (and shall give the Borrower prompt
written notice thereof) to be used for calculating Dollar Equivalent amounts of
Loans, Letters of Credit, LC Exposure or Revolving Credit Exposure denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Issuing Bank, as applicable.
(b)Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Revolving
Borrowing, Eurocurrency Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Issuing Bank, as the case may be.
(c)Notwithstanding the foregoing, for purposes of determining compliance with
Article 7 with respect to any amount of Indebtedness, Disposition, Investment or
other transaction in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred,
such Disposition or Investment is or such other transaction occurred (so long as
such Indebtedness, Disposition, Investment or other transaction, at the time
incurred, made or acquired, was permitted hereunder). For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the Dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such Indebtedness does not exceed
the principal amount of such other Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other
reasonable costs and expenses (including original issue discount) incurred in
connection therewith.
Section 1.11.Additional Alternative Currencies.
(a)The Borrower may from time to time request that Eurocurrency Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Loans, such request shall be
subject to the consent of the Administrative Agent and the Lenders; which
consent shall not be unreasonably withheld, conditioned or delayed but shall be
subject to each Lender’s then-existing capability to offer such currency
generally to its corporate borrowers, and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the consent of the Administrative Agent and the Issuing Bank.
(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., seven (7) Business Days prior to the date of the desired Borrowing
or issuance of a Letter of Credit (as described in the foregoing clause (a)) (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the Issuing Bank, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the Issuing Bank thereof. Each
Lender (in the case of any such request pertaining to Eurocurrency Loans) or the
Issuing




35

--------------------------------------------------------------------------------



Bank (in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.
(c)Any failure by a Lender or an Issuing Bank, as the case may be, to respond to
such request within the time period specified in the last sentence of Section
1.11(b) shall be deemed to be a refusal by such Lender or the Issuing Bank, as
the case may be, to permit Eurocurrency Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall promptly so notify the Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Revolving Borrowings of Eurocurrency Loans; and if
the Administrative Agent and the Issuing Bank consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall promptly so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances by the Issuing Bank. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.11, the
Administrative Agent shall promptly so notify the Borrower. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
Section 1.12.Change of Currency.
(a)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in a
written notice to the Borrower to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in consultation with the Borrower to be appropriate to reflect a change
in currency of any other country and any relevant market conventions or
practices relating to the change in currency, so long as such changes are
generally adopted by the Administrative Agent in similar credit facilities
extended to similarly situated Persons.
Section 1.13.Basket Usage. Notwithstanding anything to the contrary contained
herein, in the event any item of Indebtedness, Lien, Restricted Payment,
Investment, Disposition or other transaction or action (or any of the foregoing
in a single transaction or a series of substantially concurrent related
transactions) meets the criteria of one or more than one of the categories of
baskets under this Agreement (including within any defined terms), including any
financial ratio based baskets, (i) the Borrower may, in its sole discretion,
divide and classify and later re-divide and reclassify on one or more occasions
(based on circumstances existing on the date of any such re-division and
reclassification) any such item of Indebtedness, Lien, Restricted Payment,
Investment, Disposition or other transaction or action, in whole or in part,
among one or more than one baskets available for such category of items under
this Agreement, and (ii) availability and utilization of any financial ratio
based baskets (i.e., incurrence-based baskets) with respect to any covenant
shall first be calculated without giving effect to the amount or portion of any
item of Indebtedness, Lien, Restricted Payment, Investment, Disposition or other
transaction or action to be utilized under any other baskets under such covenant
at such time of determination (including at the time of any initial division and
classification and any later re-divisions and reclassifications) and thereafter,
availability and utilization of any category of baskets that are not financial
ratio based (including all baskets based on fixed Dollar amounts or a percentage
of LTM Consolidated EBITDA or consolidated total assets under such covenant)
shall be calculated under such baskets. Each item of Indebtedness, Lien,
Restricted Payment, Investment, Disposition or




36

--------------------------------------------------------------------------------



other transaction or action will be deemed to have been incurred, issued, made
or taken first, to the extent available, pursuant to any available categories of
financial ratio based baskets as set forth above prior to any other category of
baskets. If any item of Indebtedness (including any class of Indebtedness
incurred under this Agreement), Lien, Restricted Payment, Investment,
Disposition or other transaction or action (or any portion of the foregoing)
previously divided and classified (or re-divided and reclassified) as set forth
above under any category of non-financial ratio based baskets could subsequently
be re-divided and reclassified under a category of financial ratio based
baskets, such redivision and reclassification shall be deemed to occur
automatically and each item of Indebtedness, Lien, Restricted Payment,
Investment, Disposition or other transaction or action (or any portion of the
foregoing) shall cease to be deemed made or outstanding for purposes of any
category of baskets that are not financial ratio based.
ARTICLE 2
AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1.General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, (i) the Revolving Loan Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each
Revolving Loan Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with Section
2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in accordance with
Section 2.23, (iii) the Swingline Lender agrees to make Swingline Loans in
accordance with Section 2.4, (iv) each Revolving Loan Lender agrees to purchase
a participation interest in the Letters of Credit and the Swingline Loans
pursuant to the terms and conditions hereof; provided, that in no event shall
the aggregate principal amount of all outstanding Revolving Loans, Swingline
Loans and outstanding LC Exposure exceed at any time the Aggregate Revolving
Commitment Amount from time to time in effect; and (v) each Term Loan Lender
severally agrees to make a Term Loan to the Borrower in a principal amount not
exceeding such Term Loan Lender’s Term Loan Commitment on the Closing Date.
Section 2.2.Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Loan Lender severally agrees to make Revolving Loans,
ratably in proportion to its Pro Rata Share, to the Borrower, in Dollars or
(from and after the Third Amendment Effective Date) in one or more Alternative
Currencies from time to time, from time to time during the Availability Period,
in an aggregate principal amount outstanding at any time that will not result in
(a) such Revolving Loan Lender’s Revolving Credit Exposure exceeding such
Revolving Loan Lender’s Revolving Commitment, (b) the sum of the aggregate
Revolving Credit Exposures of all Revolving Loan Lenders exceeding the Aggregate
Revolving Commitment Amount or (c) the sum of the aggregate Revolving Credit
Exposures of all Lenders denominated in Alternative Currencies exceeding the
Alternative Currency Sublimit. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default or
should any of the conditions set forth in Section 3.2 not be satisfied or waived
as provided in this Agreement.
Section 2.3.Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (Richmond, Virginia
time) on the same Business Day as the requested date of each Base Rate Borrowing
or Index Rate Borrowing, (y) prior to 11:00 a.m. (Richmond, Virginia time) three
(3) Business Days prior to the requested date of each Eurocurrency Borrowing
denominated in Dollars and (z) prior to 11:00 a.m. (New York time) three (3)
Business Days (or four (4) Business Days in the case of Australian Dollars or
five (5) Business Days in the case of a Special Notice Currency) prior to the
requested date of each Eurocurrency Borrowing denominated in Alternative
Currencies. Each Notice of Revolving Borrowing shall be irrevocable (unless
contingent on the consummation of an anticipated transaction and the Borrower
shall, as promptly as practicable, notify the Administrative Agent that such
transaction will not occur as scheduled) and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing, (iv) in the case of a Eurocurrency Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of “Interest Period”) and (v) if a Eurocurrency Borrowing, the
currency of the Revolving Loans to be borrowed. If the Borrower fails to specify
a currency in a Notice of Revolving Borrowing with respect to a Eurocurrency
Borrowing, then the Revolving Loans so requested shall be made in Dollars. Each
Revolving Borrowing shall consist entirely of Base Rate Loans, Index Rate Loans
or Eurocurrency Loans, as the Borrower may request, provided, that any Revolving
Loans funded on the Closing Date shall be Index Rate Loans. The aggregate
principal amount of each Eurocurrency Revolving Borrowing shall be not




37

--------------------------------------------------------------------------------



less than $1,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Revolving Borrowing and Index Rate Revolving
Borrowing shall not be less than $1,000,000 or a larger multiple of $500,000;
provided, that Index Rate Revolving Loans or Base Rate Revolving Loans,
respectively, made pursuant to Section 2.4 or Section 2.23(d) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurocurrency Borrowings outstanding at any time exceed eight. Promptly following
the receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Revolving Loan Lender of the details
thereof and the amount of such Revolving Loan Lender’s Revolving Loan to be made
as part of the requested Revolving Borrowing.
Section 2.4.Swingline Commitment.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be permitted to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement. The Swingline Lender shall not be required to make any Swingline Loan
if there is any Defaulting Lender at the time of any request for such Swingline
Loan or the making of a Swingline Loan unless to the extent not otherwise
reallocated among all other Lenders that are Non-Defaulting Lenders in
accordance with Section 3.2(f), the Borrower has cash collateralized (in
accordance with Section 2.23(g)) a portion of the obligations of the Borrower
owed to the Swingline Lender in an amount equal to such Defaulting Lender’s
Swingline Exposure.
(b)The Swingline Lender agrees to make Swingline Loans to the Borrower from time
to time in accordance with the treasury and cash management services and
products provided to the Borrower by the Swingline Lender (the “Cash Management
Swingline Loans”). For other Swingline Loans, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Swingline Borrowing substantially in the form of Exhibit 2.4
attached hereto (“Notice of Swingline Borrowing”) prior to 1:00 p.m. (Richmond,
Virginia time) on the requested date of each Swingline Borrowing. Each Notice of
Swingline Borrowing shall be irrevocable and shall specify: (i) the principal
amount of such Swingline Loan, (ii) the date of such Swingline Loan (which shall
be a Business Day) and (iii) the account of the Borrower to which the proceeds
of such Swingline Loan should be credited. The Administrative Agent will
promptly advise the Swingline Lender of each Notice of Swingline Borrowing. Each
Swingline Loan shall accrue interest at the Swingline Rate. The aggregate
principal amount of each Swingline Loan shall be not less than $100,000 or a
larger multiple of $50,000, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower. Unless the Swingline Lender has received
notice from the Administrative Agent or any Lender on or before the Business Day
immediately preceding the date the Swingline Lender is to make the requested
Swingline Loan directing the Swingline Lender not to make the Swingline Loan
because such Swingline Loan is not then permitted hereunder because of the
limitations set forth in Section 2.4(a) or that one or more conditions specified
in Article 3 are not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than the later of 1:00 p.m. (Richmond, Virginia time) or two
hours following the delivery of the Notice of Swingline Borrowing on the
requested date of such Swingline Loan.
(c)The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Loan
Lenders (including the Swingline Lender) to make Index Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan. Each Revolving Loan
Lender will make the proceeds of its Index Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.7, which will be used solely for the repayment of such
Swingline Loan. The Swingline Lender agrees that it shall give such Notice of
Revolving Borrowing on the last Business Day of each calendar week if any
Swingline Loans are then outstanding.
(d)If for any reason an Index Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Loan Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such




38

--------------------------------------------------------------------------------



Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Index Rate Borrowing should have occurred. On the date of such required
purchase, each Revolving Loan Lender shall promptly transfer, in Same Day Funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Index Rate, such Swingline Loan shall automatically become an
Index Rate Loan on the effective date of any such participation and interest
shall become payable on demand.
(e)Each Revolving Loan Lender’s obligation to make an Index Rate Loan pursuant
to Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Loan Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Revolving Loan Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Administrative Agent or any Revolving Loan Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If such amount is not in fact made available to the Swingline Lender by any
Revolving Loan Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof (i) at the Overnight Rate until the
second Business Day after such demand and (ii) at the Base Rate at all times
thereafter. Until such time as such Revolving Loan Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents. In addition, such Revolving Loan Lender shall be deemed to
have assigned any and all payments made of principal and interest on its
Revolving Loans and any other amounts due to it hereunder, to the Swingline
Lender to fund the amount of such Revolving Loan Lender’s participation interest
in such Swingline Loans that such Revolving Loan Lender failed to fund pursuant
to this Section 2.4, until such amount has been purchased in full.
Section 2.5.Reserved.
Section 2.6.Term Loans. Subject to the terms and conditions set forth herein,
each Term Loan Lender severally agrees to make a single loan (each, a “Term
Loan”) to the Borrower on the Closing Date in an aggregate principal amount not
to exceed the Term Loan Commitment of such Term Loan Lender; provided, that if
for any reason the full amount of such Term Loan Lender’s Term Loan Commitment
is not fully drawn on the Closing Date, the undrawn portion thereof shall
automatically be cancelled. The Term Loans may be, from time to time, Base Rate
Loans, Index Rate Loans or Eurocurrency Loans or a combination thereof;
provided, that on the Closing Date all Term Loans shall be Index Rate Loans. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loans on the Closing Date.
Section 2.7.Funding of Borrowings.
(a)Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in Same Day Funds (or Dollar Equivalent,
at the election of a Lender) by 1:00 p.m. (Richmond, Virginia time) in the case
of any Revolving Loan denominated in Dollars, and by the Applicable Time
specified by the Administrative Agent in the case of any Revolving Loan
denominated in an Alternative Currency, to the Administrative Agent at the
Payment Office applicable to the respective currency; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
(b)Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (Richmond, Virginia time) one (1) Business Day prior to the date of
a Borrowing in which such Lender is to participate that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall




39

--------------------------------------------------------------------------------



be entitled to recover such corresponding amount on demand from such Lender
together with interest at the Overnight Rate until the second Business Day after
such demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
(c)All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. All Term Loan Borrowings shall be made by the
Lenders on the basis of their respective Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
Section 2.8.Interest Elections.
(a)On the Closing Date, each Revolving Loan funded on such date shall be an
Index Rate Loan, each Term Loan funded on such date shall be an Index Rate Loan
and each Swingline Loan shall be an Index Rate Loan. After the Closing Date,
each Borrowing initially shall be of the Type specified in the applicable Notice
of Borrowing, and in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Notice of Borrowing, provided that only
Revolving Loans, Swingline Loans and Term Loans may be borrowed as Index Rate
Loans. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.8. The Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
(b)To make an election pursuant to this Section 2.8, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing that is to be converted or continued, as
the case may be, substantially in the form of Exhibit 2.8 attached hereto (a
“Notice of Conversion/Continuation”), (x) prior to 11:00 a.m. (Richmond,
Virginia time) on the same Business Day as the requested date of a conversion of
a Revolving Borrowing (other than into a Eurocurrency Borrowing) into a Base
Rate Borrowing or an Index Rate Borrowing, (y) prior to 11:00 a.m. (Richmond,
Virginia time) three (3) Business Days prior to a continuation of or conversion
into a Eurocurrency Borrowing denominated in Dollars or of a Eurocurrency
Borrowing denominated in Dollars into a Borrowing of another Type denominated in
Dollars and (z) prior to 11:00 a.m. (Richmond, Virginia time) three (3) Business
Days (or four (4) Business Days in the case of Australian Dollars or five (5)
Business Days in the case of a Special Notice Currency) prior to a continuation
of or conversion into a Eurocurrency Borrowing denominated in Alternative
Currencies or of a Eurocurrency Borrowing denominated in an Alternative Currency
into a Borrowing of another Type denominated in an Alternative Currency. Each
such Notice of Conversion/Continuation shall be irrevocable and shall specify
(i) the Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, an Index Rate Borrowing or a Eurocurrency Borrowing; (iv) if the
resulting Borrowing is to be a Eurocurrency Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period” and (v) if the resulting
Borrowing is to be a Eurocurrency Borrowing, the currency (which shall be
Dollars or an Alternative Currency) of the Revolving Borrowing to be converted
or continued. Revolving Loans denominated in an Alternative Currency shall be
deemed to be and treated as a Eurocurrency Borrowing. If any such Notice of
Conversion/Continuation requests a Eurocurrency Borrowing but does not specify
an Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurocurrency Borrowings, Index Rate
Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c)If, on the expiration of any Interest Period in respect of any Eurocurrency
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing;




40

--------------------------------------------------------------------------------



provided, however, that in the case of a failure to timely request a
continuation or conversion of Revolving Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Loans in their original
currency with an Interest Period of one month. No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and reborrowed in the other currency.
(d)Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If a Notice of Borrowing or a Notice of Conversion/Continuation does not
specify a Type, the Borrower shall be deemed to have requested an Index Rate
Borrowing with respect to the Revolving Loans. If the Borrower fails to specify
a currency in a Notice of Conversion/Continuation with respect to a Eurocurrency
Borrowing, then the Revolving Loans so requested shall be made in Dollars.
(f)Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of a Default, no Revolving Loans may be requested as,
converted to or continued as Eurocurrency Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Loans denominated in an Alternative Currency be redenominated into Dollars in
the amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.
Section 2.9.Optional Reduction and Termination of Commitments.
(a)Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.6.
(b)Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable unless contingent on the consummation of an anticipated
refinancing or other transaction and the Borrower shall, as promptly as
practicable, notify the Administrative Agent that such refinancing or other
transaction will not occur as scheduled), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.9 shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Alternative
Currency Sublimit, the Swingline Commitment and the LC Commitment shall result
in a proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Alternative Currency Sublimit, the Swingline Commitment and the
LC Commitment.
(c)The Borrower may terminate the unused amount of the Revolving Commitment of a
Defaulting Lender or Potential Defaulting Lender upon not less than two Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof), and in such event the provisions of Section 2.22 will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender or Potential Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender or Potential Defaulting
Lender. The Borrower’s rights under this Section 2.9(c) are in addition to its
rights to replace a Defaulting Lender or Potential Defaulting Lender pursuant to
Section 2.26.
Section 2.10.Repayment of Loans.
(a)The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
(b)The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.




41

--------------------------------------------------------------------------------



(c)The Borrower unconditionally promises to pay to the Administrative Agent, for
the account of each Term Loan Lender, the then unpaid principal amount of the
Term Loan of such Term Loan Lender in installments payable on the last day of
each March, June, September and December, commencing March 31, 2013, with each
such installment being in the aggregate principal amount for all Term Loan
Lenders (i) for each installment due during calendar years 2013 and 2014, in the
amount of 0.625% of the aggregate original principal amount of the Term Loans
and (ii) for each installment due during calendar years 2015 and 2016, in the
amount of 1.25% of the aggregate original principal amount of the Term Loans;
provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Maturity
Date.
Section 2.11.Evidence of Indebtedness.
(a)Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.8, (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
Section 2.8, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded, absent manifest error; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
(b)At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender, as
applicable, a Revolving Credit Note and/or a Term Note and, in the case of the
Swingline Lender only, a Swingline Note, payable to the order of such Lender.
Section 2.12.Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of prepayment of any Eurocurrency Borrowing denominated in Dollars, 11:00 a.m.
(Richmond, Virginia time) not less than three (3) Business Days prior to any
such prepayment, (ii) in the case of any prepayment of any Eurocurrency
Borrowing denominated in an Alternative Currency, 11:00 a.m. (Richmond, Virginia
time) not less than three (3) Business Days (or four (4) Business Days in the
case of Australian Dollars or five (5) Business Days, in the case of prepayment
of Loans denominated in Special Notice Currencies) prior to any such prepayment,
(iii) in the case of any prepayment of any Base Rate Borrowing or an Index Rate
Borrowing, 11:00 a.m. (Richmond, Virginia time) on the Business Day of such
prepayment, and (iv) in the case of Swingline Borrowings, 11:00 a.m. (Richmond,
Virginia time) on the date of such prepayment, provided that no notice shall be
required for the prepayment of any Cash Management Swingline Loans. Each such
notice shall be irrevocable (unless contingent on the consummation of an
anticipated refinancing or other transaction and the Borrower shall, as promptly
as practicable, notify the Administrative Agent that such refinancing or other
transaction will not occur as scheduled) and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.14(d); provided, that if a
Eurocurrency Borrowing is prepaid on a date other than the last day of an
Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.20. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in a Dollar Equivalent amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type
pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to Section
2.4. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing, and in the case of a prepayment of a Term Loan
Borrowing, to principal installments in such order of maturity as the Borrower
may direct.




42

--------------------------------------------------------------------------------



Section 2.13.Mandatory Prepayments.
(a)Reserved.
(b)Reserved.
(c)Reserved.
(d)Reserved.
(e)If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.9 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.20. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, third to the
Index Rate Loans to the full extent thereof, and finally to Eurocurrency Loans
to the full extent thereof. If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure. Such account shall be administered in
accordance with Section 2.23(g) hereof.
(f)If the Administrative Agent shall notify the Borrower at any time that the
sum of the aggregate outstanding amount of all Revolving Loans and LC Exposure,
in each case, denominated in Alternative Currencies as of any Revaluation Date
exceeds the Alternative Currency Sublimit then in effect, within five (5)
Business Days after receipt of such notice, the Borrower shall prepay Loans or
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the excess of the sum of the aggregate outstanding
amount of all Revolving Loans and LC Exposure, in each case, denominated in
Alternative Currencies (including any accrued and unpaid fees thereon) over the
amount that is 100% of the Alternative Currency Sublimit then in effect (without
reduction of the same) to be held as collateral for the LC Exposure; provided,
however, that the Borrower shall not be required to provide cash collateral in
respect of such LC Exposure pursuant to this Section 2.13(f) unless after the
prepayment of the Loans, such excess remains. Such account shall be administered
in accordance with Section 2.23(g) hereof.
Section 2.14.Interest on Loans.
(a)The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurocurrency Loan at the Applicable
Reference Rate for the applicable Interest Period in effect for such Loan, plus,
in each case, the Applicable Margin in effect from time to time. The Borrower
shall pay interest on each Index Rate Loan at the Index Rate plus the Applicable
Margin in effect from time to time. The interest rate on Index Rate Loans shall
be established based on the Index Rate in effect on the first Index Rate
Determination Date, and shall be adjusted on each Index Rate Determination Date
thereafter to reflect the Index Rate then in effect.
(b)The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.
(c)While an Event of Default exists or after acceleration, at the option of the
Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurocurrency Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Index Rate
Loans (including all Swingline Loans) and Base Rate Loans and all other
Obligations hereunder (other than Loans), at an all-in rate in effect for Base
Rate Loans, plus an additional 2% per annum.
(d)Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Base Rate Revolving Loans and Base Rate Term Loans
shall be payable monthly in arrears on the last day of each calendar month, and
on the Revolving Commitment Termination Date or the Maturity Date, as the case
may be. Interest on all outstanding Index Rate Revolving Loans, Index Rate Term
Loans and Swingline Loans shall be payable monthly in arrears on the last day of
each calendar month and on the Revolving Commitment Termination Date or the
Maturity




43

--------------------------------------------------------------------------------



Date, as the case may be. Interest on all outstanding Eurocurrency Loans shall
be payable on the last day of each Interest Period applicable thereto, and, in
the case of any Eurocurrency Loans having an Interest Period in excess of three
months, on each day which occurs every three months after the initial date of
such Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on any Loan which is converted into
a Loan of another Type or which is repaid or prepaid shall be payable on the
date of such conversion or on the date of any such repayment or prepayment (on
the amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.
(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
(f)For the purposes of the Interest Act (Canada) and any Eurocurrency Loan
denominated in Canadian Dollars, (i) whenever a rate of interest or fee rate
hereunder is calculated on the basis of a year (the “deemed year”) that contains
fewer days than the actual number of days in the calendar year of calculation,
such rate of interest or fee rate shall be expressed as a yearly rate by
multiplying such rate of interest or fee rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year, (ii) the principle of deemed reinvestment of interest shall not
apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.
Section 2.15.Fees.
(a)The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Loan Lender a commitment fee in Dollars, which shall accrue at
the Applicable Percentage per annum (determined daily in accordance with
Schedule I) on the daily amount of the unused Revolving Commitment of such
Revolving Loan Lender during the Availability Period. For purposes of computing
commitment fees with respect to the Revolving Commitments, the Revolving
Commitment of each Revolving Loan Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of
such Revolving Loan Lender.
(c)The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Revolving Loan Lender, in Dollars, a letter of credit fee with respect
to its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurocurrency Loans then in effect on
the Dollar Equivalent of the average daily amount of such Revolving Loan
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account, in Dollars, a fronting fee, which shall accrue at the rate of 0.25% per
annum on the Dollar Equivalent of the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees, in Dollars, with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to Section 2.14(c),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by an additional 2% per annum.


(d)The Borrower shall pay to the Administrative Agent in Dollars, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
(e)Accrued fees under paragraphs (b) and (c) above shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on December 31, 2012, and on the Revolving Commitment Termination Date (and if
later, the date the Loans and LC Exposure shall be repaid in their




44

--------------------------------------------------------------------------------



entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.
(f)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to paragraphs (b) and (c) above
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees) and the pro rata payment provisions of Section 2.22 will
automatically be deemed adjusted to reflect the provisions of this Section. Such
fees shall accrue, but shall only be payable pursuant to Section 2.27(b).
Section 2.16.Computation of Interest and Fees. Subject to the following
sentence, all computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed), or,
in the case of interest in respect of Revolving Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest hereunder based on the Administrative
Agent’s prime lending rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.
Section 2.17.Inability to Determine Interest Rates.
(a)If prior to the commencement of any Interest Period for any Eurocurrency
Borrowing or on the Index Rate Determination Date for any Index Rate Borrowing
or a Base Rate Borrowing bearing interest at a rate determined by reference to
the Index Rate,
(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Applicable Reference Rate or the Index Rate
(including, without limitation, because the Screen Rate is not available or
published on a current basis) for such Interest Period or the Index Rate on such
Index Rate Determination Date, provided that no Benchmark Transition Event or
Early Opt-In Election shall have occurred at such time or for such Interest
Period, or
(ii)the Administrative Agent shall have received notice from the Required
Lenders that the Applicable Reference Rate for such Interest Period or the Index
Rate will not adequately and fairly reflect the cost to such Lenders of making,
funding or maintaining their Eurocurrency Loans for such Interest Period or its
Index Rate Loans or its Base Rate Loans bearing interest at a rate determined by
reference to the Index Rate, as applicable, then the Administrative Agent shall
give written notice (or telephonic notice, promptly confirmed in writing) to the
Borrower and to the Lenders as soon as practicable thereafter. Until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurocurrency Revolving Loans in the affected currency or
currencies or Index Rate Loans or Base Rate Loans bearing interest at a rate
determined by reference to the Index Rate or to continue or convert outstanding
Loans as or into Eurocurrency Loans in the affected currency or currencies or
Index Rate Loans or Base Rate Loans bearing interest at a rate determined by
reference to the Index Rate shall be suspended and (ii) all such affected Loans
shall be converted into Base Rate Loans on the last day of the then current
Interest Period applicable thereto and all Index Rate Loans shall automatically
be converted to Base Rate Loans, unless, in either case, the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any
Eurocurrency Revolving Borrowing or Index Rate Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.
(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Screen Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that the Required
Lenders have delivered to the Administrative Agent written notice that such
Required




45

--------------------------------------------------------------------------------



Lenders accept such amendment. No replacement of the Screen Rate with a
Benchmark Replacement pursuant to these provisions will occur prior to the
applicable Benchmark Transition Start Date.
(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time, in consultation with the Borrower, and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Required Lenders pursuant to this Section 2.17(b)-(e), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from,
or consultation with, any other party hereto, except as to the consultation with
or consent of the Borrower expressly required pursuant to this Section
2.17(b)-(e).
(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurocurrency
Borrowing or Index Rate Borrowing of, conversion to or continuation of
Eurocurrency Loans or Index Rate Loans to be made, converted or continued during
any Benchmark Unavailability Period and, failing that, the Borrower will be
deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the Adjusted LIBO Rate, Applicable Reference
Rate or the Index Rate will not be used in any determination of Base Rate.
Section 2.18.Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurocurrency Loan
(whether denominated in Dollars or an Alternative Currency) or Index Rate Loan
or Base Rate Loan bearing interest at a rate determined by reference to the
Index Rate or to determine or charge interest rates based upon the Applicable
Reference Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurocurrency Loans in the affected currency or currencies
or, in the case of Eurocurrency Loans in Dollars, or Index Rate Loans or Base
Rate Loans bearing interest at a rate determined by reference to the Index Rate,
or to continue or convert outstanding Loans as or into Eurocurrency Loans or
Index Rate Loans or Base Rate Loans bearing interest at a rate determined by
reference to the Index Rate, shall be suspended. In the case of the making of a
Eurocurrency Borrowing denominated in Dollars denominated in Dollars or an Index
Rate Borrowing or a Base Rate Borrowing bearing interest at a rate determined by
reference to the Index Rate, such Lender’s Revolving Loan or Term Loan, as
applicable, shall be made as a Base Rate Loan as part of the same Revolving
Borrowing or Term Loan Borrowing, as the case may be, for the same Interest
Period and if the affected Eurocurrency Loan is then outstanding, such Loan
shall be converted to a Base Rate Loan either (i) on the last day of the then
current Interest Period applicable to such Eurocurrency Loan if such Lender may
lawfully continue to maintain such Loan to such date or (ii) immediately if such
Lender shall determine that it may not lawfully continue to maintain such
Eurocurrency Loan denominated in Dollars to such date, and immediately in the
case of an Index Rate Loan or a Base Rate Loan bearing interest at a rate
determined by reference to the Index Rate. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
use reasonable efforts to designate a different Applicable Lending Office if
such designation would avoid the need for giving such notice and if such
designation would not otherwise be disadvantageous to such Lender in the good
faith exercise of its discretion.
Section 2.19.Increased Costs.
(a)If any Change in Law shall:




46

--------------------------------------------------------------------------------



(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate, Applicable Reference Rate or the Index Rate hereunder against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate,
Applicable Reference Rate or the Index Rate) or the Issuing Bank; or
(ii)impose on any Lender or on the Issuing Bank or the eurocurrency interbank
market any other condition affecting this Agreement or any Eurocurrency Loans or
Index Rate Loans or Base Rate Loans bearing interest at a rate determined by
reference to the Index Rate made by such Lender or any Letter of Credit or any
participation therein; and the result of any of the foregoing is to increase the
cost to such Lender of making, converting into, continuing or maintaining a
Eurocurrency Loan or Index Rate Loan or Base Rate Loan bearing interest at a
rate determined by reference to the Index Rate or to increase the cost to such
Lender or the Issuing Bank of participating in or issuing any Letter of Credit
or to reduce the amount received or receivable by such Lender or the Issuing
Bank hereunder (whether of principal, interest or any other amount), then the
Borrower shall promptly pay, upon written notice (which shall include a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail) from and demand by such Lender on the
Borrower (with a copy of such notice and demand to the Administrative Agent), to
the Administrative Agent for the account of such Lender, within ten days after
the date of such notice and demand, the additional amount or amounts sufficient
to compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements or
liquidity has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s Parent Company) as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s Parent Company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s Parent Company with respect to capital adequacy or liquidity),
from time to time, within ten days after receipt by the Borrower of written
demand (which shall include a statement setting forth the basis for such demand
and a calculation of the amount thereof in reasonable detail) by such Lender
(with a copy thereof to the Administrative Agent), the Borrower shall pay to
such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s Parent Company for any such
reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the basis for
such demand and a calculation of the amount or amounts necessary to compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s Parent
Company, as the case may be, specified in paragraph (a) or (b) of this Section
2.19 shall be delivered to the Borrower (with a copy to the Administrative
Agent) and shall be conclusive, absent manifest error; provided, however, that
notwithstanding anything to the contrary in paragraph (a) or (b) of this Section
2.19, it shall be a condition to a Lender’s or Issuing Bank’s or the Issuing
Bank’s Parent Company’s exercise of its rights, if any, under this Section 2.19
that such Lender or Issuing Bank or the Issuing Bank’s Parent Company shall
generally be exercising similar rights with respect to other borrowers where
available. The Borrower shall pay any such Lender or the Issuing Bank, as the
case may be, such amount or amounts within 10 days after receipt thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.19 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section 2.19 for any increased costs or reductions incurred more than
six (6) months prior to the date that such Lender or the Issuing Bank notifies
the Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such six-month period shall be extended to include the period
of such retroactive effect.
Section 2.20.Funding Indemnity. In the event of (a) the payment of any principal
of a Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurocurrency Loan on the date specified
in any applicable notice (regardless of whether such notice is withdrawn or
revoked) or (d) the failure by




47

--------------------------------------------------------------------------------



the Borrower to make payment of any Loan or drawing under any Letter of Credit
(or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency, then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, foreign exchange loss,
cost or expense attributable to such event. In the case of a Eurocurrency Loan,
such loss, foreign exchange loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurocurrency
Loan if such event had not occurred at the Adjusted LIBO Rate (or other
Applicable Reference Rate) applicable to such Eurocurrency Loan for the period
from the date of such event to the last day of the then current Interest Period
therefor (or in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurocurrency Loan) over
(B) the amount of interest that would accrue on the principal amount of such
Eurocurrency Loan for the same period if the Adjusted LIBO Rate (or other
Applicable Reference Rate) were set on the date such Eurocurrency Loan was
prepaid or converted or the date on which the Borrower failed to borrow, convert
or continue such Eurocurrency Loan. A certificate as to any additional amount
payable under this Section 2.20 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
Section 2.21.Taxes.
(a)Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall
be required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.21) the
Administrative Agent, any Lender or the Issuing Bank (as the case may be) shall
receive an amount equal to the sum it would have received had no such deductions
or withholdings been made, (ii) the Borrower shall make such deductions or
withholdings and (iii) the Borrower shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.21) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto that
may become payable by the Administrative Agent, such Lender or the Issuing Bank,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability setting forth in reasonable detail the
calculation thereof and delivered to the Borrower by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form




48

--------------------------------------------------------------------------------



W-8 BEN or W-8 BEN-E, as applicable, or any successor form thereto, certifying
that such Foreign Lender is entitled to benefits under an income tax treaty to
which the United States is a party which reduces the rate of withholding tax on
payments of interest; or (iii) Internal Revenue Service Form W-8 BEN or W-8
BEN-E, as applicable, or any successor form prescribed by the Internal Revenue
Service, together with a certificate (A) establishing that the payment to the
Foreign Lender qualifies as “portfolio interest” exempt from U.S. withholding
tax under Code section 871(h) or 881(c), and (B) stating that (1) the Foreign
Lender is not a bank for purposes of Code section 881(c)(3)(A), or the
obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Internal Revenue Service Forms W-8 IMY or W-8 EXP.
Each such Foreign Lender shall deliver to the Borrower and the Administrative
Agent such forms on or before the date that it becomes a party to this Agreement
(or in the case of a Participant, on or before the date such Participant
purchases the related participation). Any Lender that is a “United States
Person” as defined in Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent on or before the date on that it becomes a
party to this Agreement executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
In addition, each Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Lender pursuant to this
Section 2.21(e). Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).
(f)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by any applicable law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by any
Requirement of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (f), “FATCA” shall include any amendments
made to FATCA after the First Amendment Effective Date. Each Lender agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. For purposes of determining withholding Taxes imposed
under FATCA, from and after the First Amendment Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(g)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund) and net of any loss (or
plus any gain) realized in the conversion of such funds from or to another
currency, net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent, any Lender
or the Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.




49

--------------------------------------------------------------------------------



Section 2.22.Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Each Borrowing hereunder, each payment by the Borrower on account of any
commitment fee or Letter of Credit fee (other than the fronting fee payable
solely to the Issuing Bank) and any reduction of the Revolving Commitments of
the Revolving Loan Lenders shall be made pro rata according to the respective
Pro Rata Shares of the relevant Lenders. Each payment (other than prepayments)
in respect of principal or interest in respect of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.
(b)Each payment (including each prepayment) of the Term Loans shall be allocated
among the Term Loan Lenders holding such Term Loans pro rata based on the
principal amount of such Term Loans held by such Term Loan Lenders. Voluntary
prepayments shall be applied as provided in Section 2.12, and all other
prepayments shall be applied pro rata to the remaining installments of such Term
Loans. Amounts prepaid on account of the Term Loans may not be reborrowed.
(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Loan Lenders. Each payment in respect of LC
Disbursements in respect of any Letter of Credit shall be made to the Issuing
Bank that issued such Letters of Credit.
(d)Except with respect to principal of and interest on Revolving Loans
denominated in an Alternative Currency, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.19,
2.20 or 2.21, or otherwise) prior to 12:00 noon (Richmond, Virginia time) on the
date when due, in Same Day Funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Notwithstanding the
foregoing, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Payment Office applicable to the respective currency in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the date when due, free and clear
of any defenses, rights of set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office (applicable to the respective
currency), except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.19, 2.20 and 2.21 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. Except
as otherwise provided herein, all payments hereunder shall be made in Dollars.
If, for any reason, the Borrower is prohibited by any applicable law, regulation
or ruling by a Governmental Authority from making any required payment hereunder
in an Alternative Currency, such Borrower shall make such payment in Dollars in
the Dollar Equivalent of the Alternative Currency payment amount.
(e)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties and (iii) last, towards payment of all
other Obligations then due, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties. For
the avoidance of doubt, notwithstanding any other provision of any Loan
Document, no payment received directly or indirectly from any Loan Party that is
not a Qualified ECP Loan Party shall be applied directly or indirectly by the
Administrative Agent to the payment of any Excluded Swap Obligation.
(f)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise (including through the exercise of remedies against any Borrower or
any Guarantor that is not a Qualified ECP Loan Party), obtain payment in respect
of any principal of or interest on any of its Revolving Loans or participations
in LC




50

--------------------------------------------------------------------------------



Disbursements or Swingline Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall (to the extent that this provision does
not impair the legality under applicable laws, statutes or regulations of this
Agreement or any other Loan Document or otherwise violate applicable law)
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(g)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.
(h)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c), 2.4(d), 2.7(b), 2.22(d), 2.23(d) or (e) or 10.3(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
Section 2.23.Letters of Credit.
(a)During the Availability Period, each Issuing Bank, in reliance upon the
agreements of the other Revolving Loan Lenders pursuant to Section 2.23(d),
agrees to issue, at the request of the Borrower, Letters of Credit, denominated
in Dollars or any Alternative Currency, for the account of the Borrower or any
of its Subsidiaries on the terms and conditions hereinafter set forth; provided,
that (i) each Letter of Credit shall expire on the earlier of (A) the date one
year after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and (B)
the date that is five (5) Business Days prior to the Revolving Commitment
Termination Date; (ii) each Letter of Credit shall be in a stated amount (Dollar
Equivalent) of at least $100,000 (or such other amount as may be agreed to by
the Issuing Bank); (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount or (C) the aggregate
Revolving Credit Exposure of all Lenders denominated in Alternative Currencies
would exceed the Alternative Currency Sublimit; (iv) except as provided in
Section 3.2(f), the Issuing Bank shall not be required to issue any Letter of
Credit if there is any Defaulting Lender or Potential Defaulting Lender at the
time of such request or issuance and (v) the Borrower shall not request, and the
Issuing Bank shall have no obligation to issue, any Letter of Credit the
proceeds of which would be made available to any Person (AA) to fund any
activity or business of or with any Sanctioned Person or in any Sanctioned
Countries in violation of applicable Sanctions or (BB) in any manner that would
result in a violation of any Sanctions by any party to this Agreement. Each
Revolving Loan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Revolving Loan Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit (i) on the




51

--------------------------------------------------------------------------------



Closing Date with respect to all Existing Letters of Credit and (ii) on the date
of issuance with respect to all other Letters of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Revolving Loan Lender by an amount equal to the amount of such participation.
(b)To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days (or such earlier date as may be agreed to by the Issuing
Bank and the Administrative Agent) prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount and currency of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. In
addition to the satisfaction of the conditions in Article 3 the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control; provided, further that the
following are specific conditions under which the Issuing Bank may refuse to
issue Letters of Credit:
(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it (for which the
Issuing Bank is not otherwise compensated hereunder); or
(ii)the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally; or
(iii)except as otherwise agreed by the Administrative Agent and the Issuing
Bank, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or
(iv)the Issuing Bank does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency other than Dollars.
(c)At least two Business Days (or such earlier date as may be agreed to by the
Issuing Bank and the Administrative Agent) prior to the issuance of any Letter
of Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent or any Revolving Loan Lender on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
Section 2.23(a), or that one or more conditions specified in Article 3 are not
then satisfied, then, subject to the terms and conditions hereof, the Issuing
Bank shall, on the requested date, issue such Letter of Credit in accordance
with the Issuing Bank’s usual and customary business practices.
(d)The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Loan Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (Richmond, Virginia time) (or the
Applicable Time, in the case of Letters of Credit to be reimbursed in an
Alternative Currency) on the Business Day immediately prior to the date on which
such drawing is honored that




52

--------------------------------------------------------------------------------



the Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Revolving Loan Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3 (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency), and each Revolving Loan Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.7. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
Issuing Bank in such Alternative Currency, unless (A) the Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the Issuing Bank promptly following
receipt of the notice of drawing that the Borrower will reimburse the Issuing
Bank in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the Issuing
Bank shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.
(e)If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Revolving Loan Lender (other than the Issuing
Bank) shall be obligated to fund the participation that such Revolving Loan
Lender purchased pursuant to subsection (a) in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred. Each Revolving Loan Lender’s obligation to fund
its participation shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Revolving
Loan Lender shall promptly transfer, in Same Day Funds (to be made in Dollars),
the amount of its participation to the Administrative Agent for the account of
the Issuing Bank. Whenever, at any time after the Issuing Bank has received from
any such Revolving Loan Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Revolving Loan Lender its Pro
Rata Share of such payment; provided, that if such payment is required to be
returned for any reason to the Borrower or to a trustee, receiver, liquidator,
custodian or similar official in any bankruptcy proceeding, such Lender will
return to the Administrative Agent or the Issuing Bank any portion thereof
previously distributed by the Administrative Agent or the Issuing Bank to it.
(f)To the extent that any Revolving Loan Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) above on the due date
therefor, such Revolving Loan Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Overnight Rate; provided,
that if such Revolving Loan Lender shall fail to make such payment to the
Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Revolving Loan Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.14(c).
(g)If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in Same Day Funds in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Revolving Loan Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 8.1. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower




53

--------------------------------------------------------------------------------



under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. The Administrative Agent may, at any time and from time to time after
the initial deposit of such cash collateral, request that additional cash
collateral be provided in order to protect against the results of further
exchange rate fluctuations to the extent reasonably determined by the
Administrative Agent to be necessary with respect to any Letters of Credit
denominated in an Alternative Currency, so long as such changes are generally
adopted by the Administrative Agent in similar credit facilities extended to
similarly situated Persons.
(h)Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
(i)The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(iv)Payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
(v)Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.23,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder;
(vi)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or in the relevant currency
markets generally; or
(vii)The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse (i) the Issuing
Bank from liability to the Borrower to the extent of any actual direct damages
(as opposed to special, indirect (including




54

--------------------------------------------------------------------------------



claims for lost profits or other consequential damages), or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by the
Issuing Bank’s failure to exercise due care when determining whether drafts or
other documents presented under a Letter of Credit comply with the terms thereof
or (ii) the Issuing Bank or any Related Party of any of the foregoing from the
Issuing Bank’s gross negligence or willful misconduct as determined in a final,
nonappealable judgment of a court of competent jurisdiction. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, performance under
Letters of Credit by the Issuing Bank, its correspondents, and the beneficiaries
thereof will be governed by the rules of the “International Standby Practices
1998” (ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued) and to the extent not inconsistent therewith, the governing law of this
Agreement set forth in Section 10.5.
Section 2.24.Increase of Commitments; Additional Lenders.
(a)The Borrower may, upon at least 10 days’ written notice (or such shorter
period as may be permitted by the Administrative Agent in its sole discretion)
to the Administrative Agent (who shall promptly provide a copy of such notice to
each Revolving Loan Lender), propose to (i) increase either the Aggregate
Revolving Commitments or (ii) establish one or more incremental term loan
commitments (any such incremental term loan commitment, an “Incremental Term
Loan Commitment”) to make an incremental term loan (any such incremental term
loan, an “Incremental Term Loan”), by an aggregate amount not to exceed the sum
of (x) the greater of (1) $300,000,000 and (2) 100% of LTM Consolidated EBITDA
(as of the date incurred) and (y) if either of such increase to the Aggregate
Revolving Commitments or such Incremental Term Loan is incurred in connection
with a Permitted Acquisition or other Investments permitted by this Agreement,
any amounts (which for purposes of clarity, do not include any amounts incurred
in reliance upon clause (x) and shall not be included in Indebtedness for
purposes of calculating the Leverage Ratio for purpose of this clause (y)) so
long as the pro forma Leverage Ratio (determined (1) after giving effect to such
acquisition and assuming that such acquisition was consummated on the first day
of the most recently ended period of four consecutive Fiscal Quarters and (2) in
connection with any Limited Condition Acquisition, in accordance with Section
1.7(a)) shall not be greater than 1.75 to 1 (it being understood that the
increase of Aggregate Revolving Commitments and Incremental Term Loan
Commitments may, at the election of the Borrower, be incurred under clause (y)
of this Section 2.24(a) prior to any use of clause (x) and regardless of whether
there is capacity under clause (x) hereof and if both clauses (x) and (y) are
available and the Borrower does not make an election, the Borrower will be
deemed to have elected clause (y)) (the amount of any such increase or
incremental term loan commitment (which shall be in minimum increments of
$10,000,000), the “Additional Commitment Amount”).
(b)In the case of a request to increase the Aggregate Revolving Commitments,
each Revolving Loan Lender shall have the right for a period of 5 Business Days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Commitment by a principal
amount equal to its Pro Rata Share of the Additional Commitment Amount. No such
increase in the Aggregate Revolving Commitments shall increase any of the
Alternative Currency Sublimit, the LC Commitment or the Swingline Commitment.
(c)In the case of a request for Incremental Term Loan Commitments, or if any
Revolving Loan Lender shall not elect to increase its Revolving Commitment
pursuant to subsection (a) of this Section 2.24, the Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders) which at the time agrees to, in the case of any
such Person that is an existing Lender, increase its Revolving Commitment or
provide an Incremental Term Loan Commitment and in the case of any other such
Person (an “Additional Lender”), which at the time agrees to become a party to
this Agreement, if not already a Lender; provided, however, that any new bank or
financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld, conditioned or delayed. The sum of
the increases in the




55

--------------------------------------------------------------------------------



Revolving Commitments of the existing Lenders pursuant to this subsection (c)
plus the Revolving Commitments of the Additional Lenders shall not in the
aggregate exceed the unsubscribed amount of the Additional Commitment Amount in
the case of a request to increase the Aggregate Revolving Commitments.
(d)No Lender (or any successor thereto) shall have any obligation to increase
its Revolving Commitment or its other obligations under this Agreement and the
other Loan Documents or provide an Incremental Term Loan Commitment, and any
decision by a Lender to increase its Revolving Commitment or provide an
Incremental Term Loan Commitment shall be made in its sole discretion
independently from any other Lender.
(e)An increase in the aggregate amount of the Revolving Commitments or the
establishment of Incremental Term Loan Commitments pursuant to this Section 2.24
shall become effective upon the receipt by the Administrative Agent of a
supplement or joinder in form and substance reasonably satisfactory to the
Administrative Agent executed by the Borrower and by each Additional Lender and
by each other Revolving Loan Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments or the Incremental Term
Loan Commitments of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof, and, to the extent requested by such Additional
Lender or such other Revolving Loan Lender whose Revolving Commitment is to be
increased, Revolving Notes evidencing such increase in the Revolving Commitment
or promissory notes evidencing the incurrence of such Incremental Term Loan
Commitment, and such evidence of appropriate corporate authorization on the part
of the Borrower and the Guarantors with respect to the increase in the Revolving
Commitments or the incurrence of the Incremental Term Loan Commitments and such
opinions of counsel for the Borrower and the Guarantors with respect to the
increase in the Revolving Commitments or the incurrence of the Incremental Term
Loan Commitments as the Administrative Agent may reasonably request, and, in the
case of the incurrence of the Incremental Term Loan Commitments, an amendment to
this Agreement as mutually agreed by the Borrower, the Administrative Agent and
the Additional Lenders or such other Lenders, in each case who are providing
such Incremental Term Loan Commitment; provided that (i) the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Revolving Loans to the extent such differences are reasonably
acceptable to the Administrative Agent and (ii) the interest rates, maturity,
mandatory prepayment provisions and amortization schedule applicable to such
Incremental Term Loans shall be determined by the Borrower and the Lenders
holding the Incremental Term Loan Commitments. In connection with the foregoing,
and notwithstanding anything in Section 10.2 to the contrary, the Administrative
Agent, the Borrower, the Guarantors and the Additional Lenders or existing
Lenders participating in the Additional Commitment Amount, as applicable, may
enter into such amendments to this Agreement as may be necessary or appropriate
(in the Administrative Agent’s judgment) to incorporate the terms of Additional
Commitment Amount into the terms of this Agreement, and to provide the
Additional Lenders with the benefits of this Agreement that are available to the
other Lenders in the same Class as such Additional Lenders.
(i)Notwithstanding anything to the contrary set forth in Section 3.2, an
increase in the aggregate amount of the Revolving Commitments or the
establishment of Incremental Term Loan Commitments pursuant to this Section 2.24
shall be subject to, at the time of and immediately after giving effect to such
proposed increase in the aggregate amount of the Revolving Commitments or
establishment of Incremental Term Loan Commitments and the use of the proceeds
thereof, no Default or Event of Default shall have occurred and be continuing
and all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on such date, except for
representations and warranties that expressly relate to an earlier date, which
shall be true and correct in all material respects (or in all respects, as
applicable) as of such earlier date; provided that, solely with respect to the
establishment of Incremental Term Loan Commitments entered into in connection
with the financing of a Limited Condition Acquisition, the Lenders providing
such Incremental Term Loan Commitments may agree to a “funds certain provision”
that:
(ii)does not impose as a condition to funding thereof that no Default or Event
of Default (other than any Default or Event of Default under Section 8.1(a),
(b), (h), (i) or (j)) shall have occurred and be continuing at the time such
Limited Condition Acquisition is consummated, in which event the condition to
funding thereof shall instead be that (x) no Default or Event of Default shall
have occurred and be continuing on the Limited Condition Acquisition Test Date
with respect to such Limited Condition Acquisition and (y) no Default or Event
of Default under Section 8.1(a), (b), (h), (i) or (j) shall have occurred and be
continuing at the time such Limited Condition Acquisition is consummated; and




56

--------------------------------------------------------------------------------



(iii)provides that the only representations and warranties the making of which
shall be a condition to funding thereof shall be (x) certain “specified
representations” agreed to by the Lenders providing such Commitments and (y) the
representations and warranties made by or with respect to the applicable target
in the Limited Condition Acquisition Agreement that are material to the
interests of the Lenders, but only to the extent that the Borrower (or any of
its Restricted Subsidiaries) has the right to terminate the Borrower’s (or such
Restricted Subsidiary’s) obligations under such Limited Condition Acquisition
Agreement or to decline to consummate the transactions contemplated by such
Limited Condition Acquisition Agreement as a result of a breach of such
representations or warranties in such Limited Condition Acquisition Agreement
(or the failure of such representations or warranties to be true and correct or
to satisfy the closing conditions in such Limited Condition Acquisition
Agreement applicable to such representations or warranties).
(f)Upon the acceptance of any such agreement by the Administrative Agent, the
Aggregate Revolving Commitment Amount shall automatically be increased by the
amount of the Revolving Commitments added through such agreement and Schedule II
shall automatically be deemed amended to reflect the Incremental Term Loan
Commitments or Revolving Commitments of all Lenders after giving effect to the
addition of such Incremental Term Loan Commitments or Revolving Commitments.
(g)Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.24 that is not pro rata among all Revolving Loan
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current month with respect thereto, in
the case of any Index Rate Loans then outstanding, and at the end of the then
current Interest Period with respect thereto, in the case of any Eurocurrency
Loans then outstanding, the Borrower shall prepay such Loans in their entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall reborrow the Revolving Loans from the
Revolving Loan Lenders in proportion to their respective Revolving Commitments
after giving effect to such increase, until such time as all outstanding
Revolving Loans are held by the Revolving Loan Lenders in proportion to their
respective Commitments after giving effect to such increase); provided that with
respect to this subclause (x), (A) the prepayment to, and borrowing from, any
existing Lender shall be effected by book entry to the extent that any portion
of the amount prepaid to such Lender will be subsequently borrowed from such
Lender and (B) the existing Revolving Loan Lenders, as applicable, and the
Additional Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Lenders are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Class of such Lenders (after
giving effect to such Additional Commitment Amount), and (y) effective upon such
increase, the amount of the participations held by each Revolving Loan Lender in
each Letter of Credit then outstanding shall be adjusted automatically such
that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.
(h)The Additional Lenders or existing Lenders providing an Incremental Term Loan
Commitment shall be included in any determination of the Required Lenders and
such Lenders will not constitute a separate voting class for any purposes under
this Agreement. Any Incremental Term Loans shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Loans Documents, except that such Incremental
Term Loans may be subordinated in right of payment, the Liens securing such
Incremental Term Loans may be subordinated or such Incremental Term Loans may be
unsecured, in each case, to the extent set forth in an amendment to this
Agreement as mutually agreed by the Borrower, the Administrative Agent and the
Additional Lenders or such other Lenders, in each case who are providing such
Incremental Term Loan Commitment.
Section 2.25.Mitigation of Obligations. If any Lender requests compensation
under Section 2.19, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
Section 2.26.Replacement of Lenders. If any Lender is unable to fund any
Eurocurrency Loan or Index Rate Loan pursuant to Section 2.17(ii) or Section
2.18 or if any Lender requests compensation under Section 2.19, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of




57

--------------------------------------------------------------------------------



the account of any Lender pursuant to Section 2.21, or if any Lender is a
Defaulting Lender or Potential Defaulting Lender or defaults in its obligation
to fund Loans hereunder or comply with the provisions of Section 2.21(e) or if
any Lender does not provide its consent to any proposed waiver or amendment
which is not effective unless consented to by the Required Lenders (or such
higher percentage or proportion of the Lenders as herein provided), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld (provided that such consent shall not be required to the extent an
assignment pursuant to Section 10.4 to such assignee would not require the
consent of the Administrative Agent), (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.19 or payments
required to be made pursuant to Section 2.21, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
Section 2.27.Defaulting Lender. If a Lender becomes, and during the period it
remains, a Defaulting Lender, the following provisions shall apply with respect
to any outstanding LC Exposure and any outstanding Swingline Exposure of such
Defaulting Lender:
(a)the Borrower will, not less than one Business Day after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender, as the case may be), (i) to the extent not otherwise reallocated among
all other Lenders that are Non-Defaulting Lenders in accordance with Section
3.2(f), cash collateralize (in accordance with Section 2.23(g)) a portion of the
obligations of the Borrower owed to the Issuing Bank and the Swingline Lender
equal to such Defaulting Lender’s LC Exposure or Swingline Exposure, as the case
may be, (ii) in the case of such Swingline Exposure, prepay all Swingline Loans
or (iii) make other arrangements reasonably satisfactory to the Administrative
Agent, and to the Issuing Bank and the Swingline Lender, as the case may be, in
their reasonable discretion to protect them against the risk of non-payment by
such Defaulting Lender; and
(b)any amount paid by the Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest-bearing account until the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payments of any amounts
owing by such Defaulting Lender to the Issuing Bank or the Swingline Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to Lenders other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amount of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
Section 2.28.Certain Permitted Amendments.
(a)The Borrower may, by written notice to the Administrative Agent from time to
time make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10




58

--------------------------------------------------------------------------------



Business Days nor more than 30 Business Days after the date of such notice, in
each case, unless otherwise agreed to by the Administrative Agent).
Notwithstanding anything to the contrary in Section 10.2, each Permitted
Amendment shall only require the consent of the Borrower, the Administrative
Agent and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans and Revolving Commitments of the
Accepting Lenders. In connection with any Loan Modification Offer, the Borrower
may, at its sole option, terminate or reduce the aggregate Revolving
Commitments, and/or repay or reduce any Term Loans, of one or more of the
Lenders that are not Accepting Lenders. Additionally, to the extent the Borrower
has reduced the Revolving Commitments and/or Term Loans of such Lenders, it may
request any other financial institution (with the consent of the Administrative
Agent, such consent not to be unreasonably conditioned, delayed or withheld) to
provide a commitment to make loans on the terms set forth in such Loan
Modification Offer in an amount not to exceed the amount of the Revolving
Commitments and Term Loans reduced pursuant to the preceding sentence.
Notwithstanding any other provision hereof, the Borrower shall not be entitled
to have more than one Loan Modification Offer outstanding at any one time, nor
to make more than five Loan Modification Offers during the term of the Loans.
(b)The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Revolving Commitments of the Accepting
Lenders, including any amendments necessary to treat the applicable Loans and/or
Revolving Commitments of the Accepting Lenders as a new “Class” of loans and/or
revolving commitments hereunder. Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date under this
Agreement.
(c)“Permitted Amendments” means any or all of the following: (i) an extension of
the Maturity Date and/or the Revolving Commitment Termination Date applicable
solely to the Loans and/or Revolving Commitments of the Accepting Lenders,
(ii) a delay in the timing of any scheduled amortization payments to be made in
respect of the Term Loans of any Accepting Lender, (iii) an increase in the
interest rate with respect to the Loans and/or Revolving Commitments of the
Accepting Lenders, (iv) the inclusion of additional fees to be payable to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (v) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom, provided, that (A) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan as between the revolving commitments of such new “Class” and the
Revolving Commitments of the then-existing Lenders shall be made on a pro rata
basis as between the revolving commitments of such new “Class” and the Revolving
Commitments of the then-existing Revolving Loan Lenders, (B) the LC Commitment
and Swingline Commitment may not be extended without the prior written consent
of the Issuing Bank or the Swingline Lender, as applicable, and only to the
extent the LC Commitment or Swingline Commitment so extended does not exceed the
aggregate Revolving Commitments extended pursuant to clause (i) above,
(C) payments of principal and interest on Loans (including loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.22,
except that notwithstanding Section 2.22, the Loans and Revolving Commitments of
the Lenders that are not Accepting Lenders may be repaid and terminated on their
applicable Maturity Date and/or Revolving Commitment Termination Date, as the
case may be, without any pro rata reduction of the revolving commitments and
repayment of loans of Accepting Lenders with a different Maturity Date and/or
Revolving Commitment Termination Date, and (vi) such other amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to give effect to the foregoing
Permitted Amendments. The expenses of the transactions contemplated by this
Section 2.28 shall be paid by the Borrower in accordance with Section 10.3(a).
(d)This Section 2.28 shall supersede any provision in Section 10.2 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with a Permitted Amendment, all Loans to the Borrower
under this Agreement shall rank pari passu in right of payment.




59

--------------------------------------------------------------------------------



ARTICLE 3
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 3.1.Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).5
(a)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or Truist Securities (including the Fee Letter).
(b)The Administrative Agent (or its counsel) shall have received the following:
(i)a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
(ii)duly executed Notes payable to each Lender requesting a note (including the
Swingline Note payable to the Swingline Lender);
(iii)the Subsidiary Guaranty Agreement duly executed by each Subsidiary Loan
Party;
(iv)the Security Agreement duly executed by the Borrower and each Subsidiary
Loan Party;
(v)the Pledge Agreement duly executed by the Borrower and each Subsidiary Loan
Party;
(vi)copies of duly executed payoff letters, in form and substance satisfactory
to Administrative Agent, executed by each holder of existing Indebtedness or the
agent thereof, and a Perfection Certificate (as defined in the Security
Agreement) with respect to the Loan Parties dated the Closing Date and duly
executed by a Responsible Officer of the Borrower; together with (a) the results
of a search of the Uniform Commercial Code filings (or equivalent filings) made
with respect to the Loan Parties in the states (or other jurisdictions) of
formation of such Persons and in which the chief executive office of each such
Person is located and in the other jurisdictions in which such Persons maintain
property or do business, together with copies of the financing statements (or
similar documents) disclosed by such search, (b) UCC-3 or other appropriate
termination statements, in form and substance satisfactory to Administrative
Agent, releasing all liens of such holders or agent upon any of the personal
property of the Borrower and its Subsidiaries and (c) any other releases,
terminations or other documents reasonably required by the Administrative Agent
to evidence the payoff of such Indebtedness;
(vii)Reserved;
(viii)a certificate of the Secretary or Assistant Secretary of each Loan Party
in form and substance acceptable to the Administrative Agent, attaching and
certifying copies of its bylaws and of the resolutions of its boards of
directors, or partnership agreement or limited liability company agreement, or
comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;
______________________
5 Conditions set forth in Section 3.1 were satisfied, and the Closing Date
occurred, on November 8, 2012.








60

--------------------------------------------------------------------------------



(ix)certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party;
(x)Reserved;
(xi)favorable written opinion of Hogan Lovells US LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
(xii)a certificate, in form and substance acceptable to the Administrative
Agent, dated the Closing Date and signed by a Responsible Officer, certifying
that (x) no Default or Event of Default exists, (y) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects (or, if qualified by materiality, in all
respects) and (z) since December 31, 2011, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect;
(xiii)with respect to any Loan to be funded on the Closing Date, if any, a duly
executed Notice of Borrowing;
(xiv)with respect to any Loan to be funded on the Closing Date, if any, a duly
executed funds disbursement agreement, together with a report setting forth the
sources and uses of the proceeds of the Loans to be disbursed on the Closing
Date;
(xv)certified copies of all consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery and performance of the Loan Documents by each Loan Party,
and the validity and enforceability of the Loan Documents against each Loan
Party or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Loans or
any transaction being financed with the proceeds thereof shall be ongoing;
(xvi)Reserved;
(xvii)copies of the consolidated and consolidating balance sheets, income
statements, cash flows and operating budget of the Borrower setting forth
projections for the five Fiscal Years next succeeding the Closing Date, and
setting forth in reasonable detail the assumptions underlying such projections;
(xviii)copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ending on September 30, 2012, and (B) the audited consolidated financial
statements for Borrower and its Subsidiaries for the Fiscal Years ending
December 31, 2008, December 31, 2009, December 31, 2010, and December 31, 2011;
(xix)a duly completed and executed Compliance Certificate of the Borrower,
including pro forma calculations of the financial covenants set forth in Article
6 (other than Section 6.3) hereof as of September 30, 2012;
(xx)a copy of, or a certificate as to coverage under, the insurance policies
required by the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a customary lender’s loss
payable endorsement and to name the Administrative Agent as additional insured,
in form and substance satisfactory to the Administrative Agent;
(xxi)Reserved; and




61

--------------------------------------------------------------------------------



(xxii)such other documents, certificates or information as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.
(c)The Administrative Agent shall have received (i) to the extent required by
the Pledge Agreement, the certificates representing the shares of Capital Stock
pledged pursuant to the Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
Borrower or the applicable Subsidiary Loan Party, as pledgor; (ii) to the extent
required by the Security Agreement, the certificates representing the shares of
Capital Stock pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (iii) to the extent required by
the Security Agreement or the Pledge Agreement, each promissory note pledged to
the Administrative Agent pursuant to the Pledge Agreement and the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank satisfactory to the Administrative Agent) by the pledgor
thereof.
(d)Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens permitted by Section 7.2), shall be in proper form for filing,
registration or recordation.
Section 3.2.Each Credit Event. Subject to Section 2.24, the obligation of each
Lender to make a Loan on the occasion of any Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:
(a)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b)at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (or, if
qualified by materiality, in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), in each case before
and after giving effect thereto;
(c)Reserved;
(d)the Borrower shall have delivered the required Notice of Borrowing, or, in
the case of any Letter of Credit, any other notice required pursuant to Section
2.23;
(e)Reserved; and
(f)to the extent any Lender is a Defaulting Lender or a Potential Defaulting
Lender, at the time of such Swingline Loan or issuance of such Letter of Credit,
the cost or loss to the Issuing Bank or the Swingline Lender, as the case may
be, that would result therefrom is fully covered or eliminated by (i) with
respect to such Letter of Credit, (x) the LC Exposure of such Defaulting Lender
or Potential Defaulting Lender being reallocated among all other Lenders that
are Non-Defaulting Lenders in proportion with their Pro Rata Share, but only to
the extent that, after giving effect to such reallocation, the Revolving Credit
Exposure of each Non-Defaulting Lender does not exceed such Non-Defaulting
Lender’s Pro Rata Share of the Aggregate Revolving Commitment Amount; and (y) to
the extent that such LC Exposure of such Defaulting Lender or Potential
Defaulting Lender exceeds the amount that is permitted to be reallocated
pursuant to the immediately preceding clause (x), the Borrower having provided
cash collateral to the Administrative Agent to hold on behalf of the Borrower,
on terms and conditions reasonably satisfactory to the Issuing Bank and the
Administrative Agent, in an amount equal to such excess, (ii) with respect to
any Swingline Loan, the Borrower having provided cash collateral to the
Administrative Agent to hold on behalf of the Borrower, on terms and conditions
reasonably satisfactory to the Swingline Lender and the Administrative Agent, in
an amount equal to the Swingline Exposure of such Defaulting Lender or Potential
Defaulting Lender, or (iii) the Borrower making other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank or the Swingline
Lender, as applicable, in their reasonable discretion to protect them




62

--------------------------------------------------------------------------------



against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender; provided that none of the foregoing will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender or Potential Defaulting Lender to be a
Non-Defaulting Lender.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.
Section 3.3.Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article 3,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
Section 4.1.Existence; Power. Each of the Loan Parties (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except in a case where a
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.
Section 4.2.Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will be duly executed and
delivered by such Loan Party, and will constitute, valid and binding obligations
of the Borrower or such Loan Party (as the case may be), enforceable against it
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
Section 4.3.Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Restricted Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Borrower or any of its Restricted Subsidiaries or any of its assets or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Restricted Subsidiaries and (d) will not result in the creation or
imposition of any Lien (other than Liens permitted by Section 7.2) on any asset
of the Borrower or any of its Restricted Subsidiaries.
Section 4.4.Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2017, and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended with a
written report thereon prepared by PriceWaterhouse Coopers and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2018, and the related unaudited consolidated statements of income and
cash flows for the Fiscal Quarter and year-to-date period then ending, certified
by a Responsible Officer. Such financial statements fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2017, there has been no event,
circumstance or condition which has had or would reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.




63

--------------------------------------------------------------------------------



Section 4.5.Litigation and Environmental Matters.
(a)No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of any
Responsible Officer of the Borrower or any other officer of the Borrower having
primary responsibility therefor, threatened against or affecting the Borrower or
any of its Restricted Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.
(b)Except for the matters set forth on Schedule 4.5 or as could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of its Restricted Subsidiaries (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
Section 4.6.Compliance with Laws and Agreements. The Borrower and each
Restricted Subsidiary is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 4.7.Investment Company Act, Etc. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or is required to register
under, the Investment Company Act of 1940, as amended.
Section 4.8.Taxes. The Borrower and its Restricted Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
Federal and other material taxes shown to be due and payable on such returns or
on any assessments made against it or its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower and its Restricted Subsidiaries in respect of such taxes are adequate,
and no tax liabilities that could be materially in excess of the amount so
provided are anticipated.
Section 4.9.Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying “margin stock,” with the respective meanings of each of
such terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect or for any purpose that
violates the provisions of the Regulation U. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”
Section 4.10.ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
Section 4.11.Ownership of Property.
(a)Each of the Borrower and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Restricted
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens other than
Liens permitted by this




64

--------------------------------------------------------------------------------



Agreement. Except as could not reasonably be expected to result in a Material
Adverse Effect, all leases that individually or in the aggregate are material to
the business or operations of the Borrower and its Restricted Subsidiaries are
valid and subsisting and are in full force.
(b)Each of the Borrower and its Restricted Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Restricted Subsidiaries does not
infringe on the rights of any other Person except as could not reasonably be
expected to result in a Material Adverse Effect.
(c)The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Restricted Subsidiary operates.
Section 4.12.Disclosure. None of the reports (including, without limitation, all
reports that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished, including, without limitation, all
reports that the Borrower is required to file with the Securities and Exchange
Commission) contains when furnished any material misstatement of fact or omits
to state any material fact necessary to make the statements herein or in any of
the reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower, taken as a whole, in light of the circumstances
under which they were made, not materially misleading; provided, that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions that
management of the Borrower believed to be reasonable at the time such projected
financial information was prepared (it being recognized by the Administrative
Agent and each Lender that projections as to future events are not to be viewed
as facts or guaranties of future performance, that actual results during the
period or periods covered by such projections may differ from the projected
results and that such differences may be material and that the Borrower makes no
representation that such projections will be in fact realized). As of the Third
Amendment Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.
Section 4.13.Labor Relations. Except as could not reasonably be expected to have
a Material Adverse Effect, (i) there are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Restricted
Subsidiaries, or, to the knowledge of any Responsible Officer of the Borrower or
any other officer of the Borrower having primary responsibility therefor,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries, and (ii) no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Restricted
Subsidiaries, or to the knowledge of any Responsible Officer of the Borrower or
any other officer of the Borrower having primary responsibility therefor,
threatened against any of them before any Governmental Authority. All payments
due from the Borrower or any of its Restricted Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Restricted Subsidiary, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 4.14.Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower or any Subsidiary in, the jurisdiction of incorporation
or organization of, and the type of, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Closing Date.
Section 4.15.Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Loans under this Agreement, the
Borrower and the Loan Parties, taken as a whole on a consolidated basis,
(a) will not be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code, as amended from time to time, (b) will
not be unable to pay their debts generally as such debts become due, or (c) will
not have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.
Section 4.16. Anti-Corruption Laws; Sanctions. The Borrower and any Subsidiary
conduct their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation (collectively, the “Anti-Corruption Laws”) and any Sanctions to the
extent applicable to such Borrower or any Subsidiary.




65

--------------------------------------------------------------------------------



Section 4.17.OFAC. No Loan Party nor any Subsidiary nor any of its respective
officers, or to the knowledge of any Loan Party, any employee, director, agent
or Affiliate thereof (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or any Sanctions, (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2 or any Sanctions, (iii) is a person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other OFAC regulation or executive
order or (iv) is a Sanctioned Person.
Section 4.18.Patriot Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Section 4.19.Security Documents.
(a)(i) The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral (as defined in the Security Agreement) and the proceeds
thereof, in which a security interest may be perfected under the Uniform
Commercial Code as in effect at the relevant time by filing of financing
statements, and (ii) the Lien created under the Security Agreement is (or will
be, upon the filing of appropriate financing statements and grants of security
in intellectual property and the execution of appropriate control agreements) a
fully perfected first-priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral), in each case prior
and superior in right to any other Person, other than with respect to Liens
permitted by Section 7.2, in the case of each of clauses (i) and (ii) above, to
the extent required by the Security Agreement.
(b)Intentionally Deleted.
(c)Schedule 4.19 lists completely and correctly as of the Closing Date all real
property owned and leased by the Borrower and the Subsidiaries and the addresses
thereof. As of the Closing Date, the Borrower and the Subsidiaries have valid
leases in all the leased real property set forth on Schedule 4.19 and good and
marketable title in all the owned real property set forth on Schedule 4.19.
(d)(i) The Pledge Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the ratable
benefit of the Lenders, a legal, valid and enforceable security interest in the
Pledged Collateral (as defined in the Pledge Agreement) and the proceeds
thereof, in which a security interest may be perfected under the Uniform
Commercial Code as in effect at the relevant time by filing of financing
statements or obtaining control or possession, and (ii) the Lien created under
the Pledge Agreement is (or will be, upon the filing of appropriate financing
statements, the execution of appropriate control agreements and delivery of
certificated securities and instruments to the Administrative Agent) a fully
perfected first-priority Lien on, and security interest in, all right, title and
interest of the Parent in such Pledged Collateral, in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 7.2, in the case of each of clauses (i) and (ii) above, to
the extent required by Pledge Agreement.
Section 4.20.Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.
ARTICLE 5
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving




66

--------------------------------------------------------------------------------



the termination of this Agreement for which no claim has been made and which are
unknown and not calculable at the time of termination):
Section 5.1.Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent (which the Administrative Agent shall
forward to each Lender):
(a)as soon as available and in any event, in the case of the consolidated
statements required hereunder only, within 120 days after the end of each Fiscal
Year of Borrower, a copy of the annual audited report for such Fiscal Year for
the Borrower and its Subsidiaries, containing a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with, in the case of consolidated financial statements, all footnotes
thereto) of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and, in the case of the consolidated financial
statements only, reported on by PriceWaterhouse Coopers or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation and without any qualification or
exception as to scope of such audit, except for customary qualifications
pertaining to debt maturities with respect to the Loans occurring within 12
months of such audit; provided that the auditor’s report accompanying such
financial statements shall be permitted to include customary qualifications
pertaining to debt maturities with respect to any Indebtedness occurring within
12 months of such audit or any potential inability to satisfy any financial
maintenance covenant with respect to any Indebtedness on a future date or in a
future period) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;
(b)as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower (with respect to the first three Fiscal Quarters
of each Fiscal Year), an unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such Fiscal Quarter and the related
unaudited consolidated statement of income and consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year (it being understood that quarterly financial
statements are not required to have footnote disclosures and are subject to
normal year-end adjustments);
(c)(1) as of the earlier of the date required by the DOE for annual delivery or
the date actually delivered to the DOE for each calendar year, and in any event
not later than July 1 of such calendar year, a calculation of the Consolidated
DOE Financial Responsibility Composite Score for the Borrower as of the end of
the immediately preceding Fiscal Year, attached as an exhibit to a DOE
Compliance Certificate signed by the principal executive officer and the
principal financial officer of the Borrower, and (2) notice of the DOE’s
calculation of the Consolidated DOE Financial Responsibility Score for the
Borrower promptly, but in any event no later than the next date on which a
Compliance Certificate is required to be delivered pursuant to Section 5.1(d),
following receipt by the Borrower of a notification from the DOE that the
Consolidated DOE Financial Responsibility Score for the Borrower calculated by
the DOE was less than 1.5 for any Fiscal Year;
(d)concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer and the principal financial officer of the Borrower;
(e)within 60 days after the end of each Fiscal Year, a budget and projection of
the Borrower and its Subsidiaries for the next succeeding Fiscal Year;
(f)promptly after the same become publicly available, notice of all periodic and
other reports, proxy statements and other materials filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(g)promptly upon such change, written notice of any change (i) in any Loan
Party’s corporate name, (ii) in the jurisdiction of organization or formation of
any Loan Party, (iii) in any Loan Party’s identity or form of organization or
(iv) in any Loan Party’s Federal Taxpayer Identification Number. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under




67

--------------------------------------------------------------------------------



the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. The Borrower
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed;
(h)promptly following any request therefor (1) by the Administrative Agent, such
other information regarding the results of operations, business affairs and
financial condition of the Borrower or any Restricted Subsidiary as the
Administrative Agent or any Lender may reasonably request and (2) by the
Administrative Agent or any Lender, information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws; and
(i)to the extent there exist any Unrestricted Subsidiaries, concurrently with
the financial statements delivered pursuant to Sections 5.1(a) or (b) above, as
applicable, or the projections delivered pursuant to Section 5.1(e) above, a
summary of pro forma adjustments (if any) necessary to eliminate the accounts of
Unrestricted Subsidiaries from the financial statements delivered pursuant to
Sections 5.1(a) or (b) above, as applicable or the projections delivered
pursuant to Section 5.1(e) above, in each case prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
Notwithstanding any other provision of this Agreement, Lenders and
Administrative Agent acknowledge and agree that nothing in this Agreement or the
other Loan Documents shall require the Borrower and its Subsidiaries (i) to
disclose education records and information from such records in a manner
inconsistent with the requirements of the Family Educational Rights and Privacy
Act, 20 U.S.C. 1232g (or any successor statute); its implementing regulations,
34 C.F.R. pt. 99 (or any successor regulation); applicable accreditation
standards, policies, and procedures; and applicable state laws and regulations
or (ii) to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(a) constitutes non-financial trade secrets or non-financial proprietary
information, (b) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law, (c) violates any bona fide binding contractual
confidentiality obligations by which it is bound, so long as (I) such
obligations were not entered into in contemplation of this Agreement and (II)
such obligations are owed by it to a Person that is not an Affiliate or (d) is
subject to attorney-client or similar privilege or constitutes attorney work
product.
Documents required to be delivered pursuant to Section ‎5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Section 5.2.Notices of Material Events.
(a)The Borrower will furnish to the Administrative Agent prompt written notice
of the following (which the Administrative Agent shall forward to each Lender):
(i)the occurrence of any Default or Event of Default;
(ii)the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of any
Responsible Officer of the Borrower or any other officer of the Borrower having
primary responsibility therefor, affecting the Borrower or any Restricted
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect;
(iii)the occurrence of any event or any other development by which the Borrower
or any of its Restricted Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;




68

--------------------------------------------------------------------------------



(iv)the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $20,000,000;
(v)the occurrence of any default or event of default, or the receipt by Borrower
or any of its Restricted Subsidiaries of any written notice of an alleged
default or event of default, respect of any Material Indebtedness of the
Borrower or any of its Restricted Subsidiaries; and
(vi)any other development that results in a Material Adverse Effect.
(b)No later than the next date on which a Compliance Certificate is required to
be delivered pursuant to Section 5.1(d), the Borrower will furnish to the
Administrative Agent (and the Administrative Agent shall forward to each Lender)
written notice of any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification.
(c)Each notice delivered under Section 5.2(a) shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3.Existence; Conduct of Business. The Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect (a) its legal existence
and (b) its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, the loss of which could
reasonably be expected to result in a Material Adverse Effect, and will continue
to engage in the same business as presently conducted or such other businesses
that are reasonably related thereto; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation, dissolution or
disposition permitted under Section 7.3 or Section 7.6.
Section 5.4.Compliance with Laws, Etc; Maintenance of Licenses and
Accreditations. The Borrower will, and will cause each of its Restricted
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including
without limitation, all Environmental Laws, ERISA, OSHA and rules, regulations
and requirements of the DOE (including any regulatory test of financial
responsibility), except where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will, and will cause each of its Restricted Subsidiaries
to, maintain all licenses and accreditations required for the operation of its
business and properties, the loss of which could not reasonably be expected to
result in a Material Adverse Effect.
Section 5.5.Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay and discharge at or before maturity, all of
Federal and other material tax liabilities, assessments and governmental charges
(including without limitation all tax liabilities and claims that could result
in a statutory Lien) before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
Section 5.6.Books and Records. The Borrower will, and will cause each of its
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
Section 5.7.Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom, to
discuss its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent or any Lender may reasonably request after
reasonable prior notice to the Borrower; provided, however, if an Event of
Default has occurred and is continuing, no prior notice shall be required. All
such inspections and examinations by the Administrative Agent or any Lender
shall be at the Borrower’s expense; provided, that so long as no Event of
Default exists, the Borrower shall only be required to reimburse for one such
inspection or examination each Fiscal Year.




69

--------------------------------------------------------------------------------



Section 5.8.Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and casualty events excepted, (b) maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business, and the properties and business of its Restricted
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations and (c) at all times shall name Administrative Agent as additional
insured or lender loss payee on all property and general liability policies of
the Borrower and its Restricted Subsidiaries (which policies shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Administrative Agent as additional insured or lender loss payee,
in form and substance reasonably satisfactory to the Administrative Agent). At
the request of the Administrative Agent, the Borrower will deliver to the
Administrative Agent certificates or other evidence of the insurance policies
required hereby in form and substance reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, so long as no Event of
Default exists, the Borrower and its Restricted Subsidiaries may retain all or
any portion of the proceeds of any insurance of the Borrower and its Restricted
Subsidiaries (and the Administrative Agent shall promptly remit to the Borrower
or the applicable Restricted Subsidiary any proceeds with respect to such
insurance received by the Administrative Agent, so long as no Event of Default
exists).
Section 5.9.Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to refinance the Indebtedness of the Borrower under the
Existing Credit Agreement and pay transactional expenses related thereto,
finance the repurchase of shares of the Capital Stock of the Borrower, refinance
any Indebtedness of Torrens outstanding as of the Third Amendment Effective Date
that is required by the Torrens Acquisition Agreement to be repaid upon the
consummation of the Torrens Acquisition, finance working capital needs and
Permitted Acquisitions and pay transactional expenses related thereto and for
other general corporate purposes of the Borrower and its Restricted
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate Regulations T, U, or X of the
Board of Governors of the Federal Reserve System. Specifically, no part of the
proceeds of any Loan will be used to purchase or carry “margin stock” or to
extend credit to others for the purpose of purchasing or carrying “margin
stock.” All Letters of Credit will be used for general corporate purposes. The
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents shall not use the proceeds of the Loans, directly or indirectly, for
any payments to any Sanctioned Person in violation of applicable Sanctions nor
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or in violation of any applicable Sanctions.
Section 5.10.Intentionally Deleted.
Section 5.11.Additional Subsidiaries; Designation of Subsidiaries.
(a)If any Domestic Subsidiary is acquired or formed after the Third Amendment
Effective Date that is not either (i) on a pro forma basis after giving effect
to such formation or acquisition on the date of such formation or acquisition an
Immaterial Subsidiary or (ii) an Excluded Subsidiary, the Borrower will promptly
notify the Administrative Agent thereof and, within thirty (30) days (or such
longer period as the Administrative Agent shall agree in its discretion) after
any such Subsidiary is acquired or formed, will cause such Subsidiary to become
a Subsidiary Loan Party. A Domestic Subsidiary (that, from and after the Third
Amendment Effective Date, is not either (i) on a pro forma basis after giving
effect to such formation or acquisition on the date of such formation or
acquisition an Immaterial Subsidiary or (ii) an Excluded Subsidiary) shall
become an additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Supplement, a Security Agreement and
such other Security Documents as are required by Section 5.12, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and, to
the extent requested by the Administrative Agent, opinions of counsel comparable
to those delivered pursuant to Section 3.1, and (iii) such other documents as
the Administrative Agent may reasonably request. No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligations under the Subsidiary
Guaranty Agreement or its respective Security Agreement or other Security
Documents, except as otherwise provided in this Agreement. Notwithstanding
anything to contrary set forth in this Agreement, SEI Newco, Inc., shall not be
required to become a Subsidiary Loan Party to the extent it constitutes an
Excluded Subsidiary.
(b)Notwithstanding anything to the contrary set forth in Section 5.11(a), if, as
of the last day of any Fiscal Quarter of the Borrower, the portion of
Consolidated EBITDA for the period of four consecutive Fiscal




70

--------------------------------------------------------------------------------



Quarters ending on such Fiscal Quarter contributed by any Immaterial Subsidiary
(on an individual basis) equals or exceeds 5%, then, within forty-five (45) days
after the end of any such Fiscal Quarter (or, if such Fiscal Quarter is the
fourth Fiscal Quarter of the Company, within 90 days thereafter) (as either such
date may be extended by the Administrative Agent in its discretion), the
Borrower shall cause such Immaterial Subsidiary to take the actions specified in
Section 5.11(a) on the same basis that any newly acquired or formed Domestic
Subsidiary (other than any Excluded Subsidiary) would have to take.
(c)If, at the time of the delivery of the Compliance Certificate pursuant to
Section 5.1(d), any Subsidiary Loan Party is an Immaterial Subsidiary, then (i)
upon the written request by the Borrower to the Administrative Agent (which
written request shall demonstrate, in reasonable detail, that any such
Subsidiary Loan Party is an Immaterial Subsidiary), (ii) so long as the Borrower
is not required to add any Immaterial Subsidiaries pursuant to Section 5.11(b)
and (iii) so long as no Event of Default then exists or would result therefrom,
such Subsidiary Loan Party may be released from its obligations under the
Subsidiary Guaranty Agreement and applicable Security Documents to which it is a
party in accordance with the terms thereof.
(d)The Borrower may at any time designate any Restricted Subsidiary (including
any existing or subsequently acquired or organized Subsidiary) as an
“Unrestricted Subsidiary” or as a “Restricted Subsidiary” so long as there is no
Event of Default, nor would an Event of Default occur after giving effect
thereto.
(e)The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower in such Subsidiary on the date of
such designation in an amount equal to the outstanding amount of all Investments
by the Borrower and its Restricted Subsidiaries in such Subsidiary on such date
(as reasonably determined by the Borrower). Accordingly, such designation shall
be permitted only if the Investment represented thereby would be permitted under
Section 7.4.
(f)The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute (i) the incurrence on the date of such designation of any
Investment, Indebtedness or Liens of such Subsidiary existing on such date and
(ii) for purposes of calculating the outstanding amount of Investments by the
Borrower and its Restricted Subsidiaries in all Unrestricted Subsidiaries, a
return on all Investments by the Borrower and its Restricted Subsidiaries in
such Subsidiary in an amount equal to the outstanding amount of all such
Investments in such Subsidiary on the date of such designation. To the extent
such Subsidiary does not become a Subsidiary Loan Party on the date of such
designation, all Investments by the Borrower and its Restricted Subsidiaries in
such Subsidiary shall be reallocated to the available baskets under Section 7.4
for Investments in Restricted Subsidiaries that are not Subsidiary Loan Parties
(as determined by the Borrower in accordance with Section 1.13).
Section 5.12.Further Assurances. The Borrower will, and will cause each of its
Restricted Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, mortgages and
deeds of trust) that may be required under applicable law, or that the Required
Lenders or the Administrative Agent may reasonably request, in each case,
subject to the agreements set forth in this Agreement, the Security Agreement or
the Pledge Agreement, in order to effectuate the transactions contemplated by
the Loan Documents and in order to grant, preserve, protect and perfect the
validity and first priority of the security interests created or intended to be
created by the Security Documents (subject to any Liens permitted by Section
7.2). In addition, from time to time, subject to the agreements set forth in
this Agreement, the Security Agreement and the Pledge Agreement, the Borrower
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests in
(a) all personal property of the Loan Parties other than Excluded Collateral and
(b) to the extent requested by the Administrative Agent, all owned real property
having a fair market value of greater than $5,000,000 at the time of acquisition
other than owned real property listed on Schedule 5.12. Such security interests
and Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance reasonably satisfactory to the Administrative Agent, and the
Borrower shall deliver or cause to be delivered to the Administrative Agent all
such additional instruments and documents (including legal opinions, lien
searches, and in the case of any owned real property required to be mortgaged
pursuant hereto, flood insurance, title insurance, zoning, other customary real
estate lending due diligence and any other information reasonably requested by a
Lender for completion of customary flood due diligence, in each case, prior to
execution and delivery of the applicable mortgage or deed of trust) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section 5.12. The Borrower agrees to provide such evidence as the Administrative
Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien. In furtherance of the foregoing, the Borrower
will give notice to the Administrative Agent promptly, but in any event no later
than the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.1(d), of the acquisition by the Borrower or any of the




71

--------------------------------------------------------------------------------



Subsidiary Loan Parties of any owned real property after the Third Amendment
Effective Date having a fair market value in excess of $5,000,000 at the time of
acquisition. Notwithstanding anything to the contrary set forth in the Loan
Documents, no action shall be required to be taken by any of the Loan Parties
after the Third Amendment Effective Date to create, perfect or maintain any Lien
on the Collateral under the laws of any jurisdiction other than the United
States.
Section 5.13.Anti-Corruption Laws; Sanctions. Each Borrower and any Subsidiary
will conduct their business in material compliance with the Anti-Corruption Laws
and any Sanctions to the extent applicable to any Borrower or any Subsidiary.
ARTICLE 6
FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
Section 6.1.Leverage Ratio. The Borrower will maintain, as of the last day of
each Fiscal Quarter, commencing with the Fiscal Quarter ending December 31,
2012, a Leverage Ratio of not greater than 2.00 to 1.
Section 6.2.Coverage Ratio. The Borrower will maintain, as of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending December 31, 2012, a
Coverage Ratio of not less than 1.75 to 1.
Section 6.3.Consolidated DOE Financial Responsibility Composite Score. The
Borrower will maintain, as of the end of each Fiscal Year, commencing with the
Fiscal Year ending December 31, 2020, a Consolidated DOE Financial
Responsibility Composite Score (in each case, whether set forth in (x) a DOE
Compliance Certificate or (y) a notification from the DOE setting forth a
calculation of the Consolidated DOE Financial Responsibility Composite Score
(required to be delivered by the Borrower to the Administrative Agent pursuant
to clause (2) of Section 5.1(c) (such notice described in this clause (y), the
“DOE Notice”)), of not less than 1.0; provided, however, that such Consolidated
DOE Financial Responsibility Composite Score (in each case, whether set forth in
(x) one or more DOE Compliance Certificates or (y) one or more DOE Notices)
shall not be less than 1.50 for any two consecutive Fiscal Years. In the event
that the Consolidated DOE Financial Responsibility Composite Score calculated by
the DOE for any Fiscal Year set forth in a DOE Notice delivered for such Fiscal
Year conflicts with the Consolidated DOE Financial Responsibility Composite
Score set forth in the DOE Compliance Certificate delivered for such Fiscal
Year, and as a result of such conflict, a Default or Event of Default (a
“Subject Default”) would exist as a result of the Borrower’s failure to comply
with this Section 6.3, the Borrower shall have a period of 180 days following
receipt of such DOE Notice (or such longer period as the Administrative Agent
shall agree in its discretion) (any such period, a “Challenge Period”) to
challenge the DOE’s calculation and procure a correction from the DOE resulting
in a compliant Consolidated DOE Financial Responsibility Composite Score for the
relevant Fiscal Year and no Subject Default shall be deemed to exist during such
Challenge Period.
ARTICLE 7
NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding (other than indemnities and
other similar contingent obligations surviving the termination of this Agreement
for which no claim has been made and which are unknown and not calculable at the
time of termination):
Section 7.1.Indebtedness. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)Indebtedness created pursuant to the Loan Documents;
(b)Indebtedness of the Borrower and its Restricted Subsidiaries existing on the
Third Amendment Effective Date and set forth on Schedule 7.1 and refinancings,
extensions, renewals and replacements of




72

--------------------------------------------------------------------------------



any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such refinancing, extension,
renewal or replacement) except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing, extension, renewal or replacement and by an
amount equal to any accrued and unpaid interest and fees thereon and existing
commitments unutilized thereunder or shorten the maturity or the weighted
average life thereof;
(c)(i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations; provided, that in the case of this
clause (i), such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvements, (ii) any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof and (iii)
refinancings, extensions, renewals and replacements of any such Indebtedness
described in clause (i) or (ii) above that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such
refinancing, extension, renewal or replacement) except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, extension, renewal or
replacement and by an amount equal to any accrued and unpaid interest and fees
thereon or shorten the maturity or the weighted average life thereof; provided
further, that the aggregate principal amount of such Indebtedness at any time
outstanding incurred pursuant to this clause (c) does not exceed the greater of
(x) $100,000,000 and (y) 30% of LTM Consolidated EBITDA (as of the date
incurred);
(d)Indebtedness of the Borrower owing to any Subsidiary Loan Party and of any
Restricted Subsidiary owing to the Borrower or any other Subsidiary Loan Party;
(e)Guarantees (i) by the Borrower or any Subsidiary Loan Party of Indebtedness
of any other Loan Party and by any Subsidiary of Indebtedness of the Borrower or
any Subsidiary Loan Party and (ii) by any Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party to the extent constituting an Investment
permitted pursuant to Section 7.4;
(f)Indebtedness of any Person which becomes a Restricted Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary and the
aggregate principal amount of such Indebtedness permitted under this Section
7.1(f) at any time outstanding shall not exceed the greater of (x) $50,000,000
and (y) 15% of LTM Consolidated EBITDA (as of the date incurred);
(g)Indebtedness in respect of Hedging Obligations entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
liabilities, including any such obligation which is a forward equity commitment
or confirmation or forward equity sale agreement to the extent the terms thereof
provide that the obligation can be satisfied by the issuance of Capital Stock;
(h)unsecured earn-outs or similar deferred or contingent obligations, royalty
payments, seller promissory notes and payment obligations in respect of
non-competition agreements, in each case incurred in connection with any
Permitted Acquisition or other Investment permitted hereunder or in connection
with any license of intellectual property rights entered into in the ordinary
course of business; provided that each such seller promissory note shall be
subordinated in right of payment to the Obligations on terms reasonably
acceptable to the Administrative Agent;
(i)other Indebtedness of the Borrower or its Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed the greater of
(x) $350,000,000 and (y) 100% of LTM Consolidated EBITDA (as of the date
incurred), which Indebtedness may be (1) unsecured, (2) secured by a Lien on
property and assets that is not Collateral or (3) secured by a Lien on the
Collateral ranking pari passu with, or junior to, the Liens securing the
Obligations subject to an Intercreditor Agreement reasonably acceptable to the
Administrative Agent);
(j)Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $50,000,000 and (y) 15% of LTM Consolidated EBITDA (as
of the date incurred);
(k)(1) Indebtedness of Torrens (or certain of the Foreign Subsidiaries of
Torrens) assumed in connection with the Torrens Acquisition in respect of
corporate credit card and letter of credit facilities, in the




73

--------------------------------------------------------------------------------



aggregate maximum principal amount of $15,000,000 and (2) the guarantee of such
Indebtedness by Torrens and certain of its Subsidiaries; and
(l)other Indebtedness of the Borrower and its Restricted Subsidiaries provided
that (x) no Event of Default exists before and after giving effect thereto,
(y) in the case of secured Indebtedness (which Indebtedness may secured by a
Lien on the Collateral ranking pari passu with, or junior to, the Liens securing
the Obligations), an Intercreditor Agreement reasonably acceptable to the
Administrative Agent is entered into with respect thereto and (z) after giving
effect to such Indebtedness (1) the Borrower is in compliance with the financial
covenants set forth in Article 6 of this Agreement on a pro forma basis and
(2) in the case of Indebtedness that is secured by a Lien on the Collateral
ranking pari passu with the Liens securing the Obligations, the Leverage Ratio
(calculated on a trailing four-quarter basis and on a pro forma basis) is no
greater than 1.75 to 1, in each case in respect of the foregoing subclauses (1)
and (2), assuming that the applicable secured Indebtedness was incurred on the
first day of the most recently ended period of four consecutive Fiscal
Quarters).
Section 7.2.Negative Pledge. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
(a)Liens securing the Obligations, provided, however, that no Liens may secure
Hedging Obligations without securing all other Obligations on a basis at least
pari passu with such Hedging Obligations and subject to the priority of payments
set forth in Section 2.22 or Section 8.2 of this Agreement;
(b)Permitted Encumbrances;
(c)any Liens on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Third Amendment Effective Date set forth on Schedule
7.2; provided, that such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary;
(d)purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 180 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset; and (iv) the principal amount of the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets on the date of such acquisition, construction or
improvement;
(e)Liens on property or Capital Stock of any Person that becomes a Restricted
Subsidiary after the Third Amendment Effective Date in accordance with the terms
of this Agreement; provided that such Liens (i) exist at the time such Person
becomes a Restricted Subsidiary and are not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, (ii) do not extend
to any property owned by the Borrower or its other Restricted Subsidiaries and
(iii) the aggregate principal amount of Indebtedness does not exceed the amount
permitted pursuant to Section 7.1(f);
(f)Liens on property at the time the Borrower or any of its Restricted
Subsidiaries acquires the property (including by way of merger with or into the
Borrower or any Subsidiary); provided that such Liens (i) exist at the time of
such acquisition and are not created in contemplation or in connection with such
acquisition, and (ii) do not extend to any other property owned by the Borrower
or its Restricted Subsidiaries;
(g)Refinancings, extensions, renewals, or replacements of any Lien referred to
in paragraphs (a) through (f) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, extension,
renewal or replacement and by an amount equal to any accrued and unpaid interest
and fees thereon and that any such refinancing, extension, renewal or
replacement is limited to the assets originally encumbered thereby;
(h)Liens securing any Indebtedness permitted by any of Sections 7.1(i), 7.1(j),
7.1(k), and 7.1(l), subject to the terms and conditions of such Section;
provided, that such Liens securing any Indebtedness permitted by Section 7.1(j)
or 7.1(k) may only extend to property and Capital Stock of Foreign Subsidiaries;




74

--------------------------------------------------------------------------------



(i)Liens securing Indebtedness permitted by this Agreement (which may include
Indebtedness for borrowed money, to the extent permitted by this Agreement), in
an amount at any time outstanding not to exceed the greater of (x) $50,000,000
and (y) 15% of LTM Consolidated EBITDA (as of the date incurred); and
(j)Liens securing Indebtedness (other than for borrowed money) in an aggregate
principal amount outstanding at any time that does not exceed $5,000,000 and
such Liens do not encumber the Capital Stock of any Subsidiary.
Section 7.3.Fundamental Changes. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) the Borrower or any Subsidiary may merge or
consolidate with a Person if (x) the Borrower is the surviving Person or (y) if
the Borrower is not a party to such merger or consolidation, such Subsidiary is
the surviving Person or the surviving Person is a Subsidiary and to extent
required by Section 5.11, shall become a Subsidiary Loan Party pursuant to
Section 5.11 at the time required therein, (ii) any Subsidiary may merge or
consolidate into another Subsidiary; provided, that if any party to such merger
is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving
Person or the surviving Person shall become a Subsidiary Loan Party pursuant to
Section 5.11, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party or in connection with a Disposition permitted pursuant to
Section 7.6 (including any mergers or consolidations to effect such
Disposition), (iv) the Borrower or any Subsidiary may sell, lease, transfer or
otherwise dispose all or substantially all of the stock of any of its
Subsidiaries in connection with a Disposition permitted pursuant to Section 7.6
(including any mergers or consolidations to effect such Disposition) and (v) 
any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and in the case of
any liquidation or dissolution of a Subsidiary Loan Party, all of its assets are
transferred to, and all of its liabilities and obligations are assumed by, the
Borrower or another Subsidiary Loan Party upon giving effect to such liquidation
or dissolution; provided, that any merger permitted pursuant to this Section 7.3
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.
Section 7.4.Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any Capital Stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary (all of the foregoing being
collectively called “Investments”), except:
(a)Investments (other than Permitted Investments) existing on the Third
Amendment Effective Date and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
(b)Permitted Investments;
(c)Guarantees constituting Indebtedness permitted by Section 7.1;
(d)Investments made by the Borrower in or to any Subsidiary Loan Party and by
any Subsidiary to the Borrower or in or to a Subsidiary Loan Party;
(e)loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances at any time outstanding does not exceed the greater of (x) $5,000,000
and (y) 2% of LTM Consolidated EBITDA (as of the date of the making of such
Investment);




75

--------------------------------------------------------------------------------



(f)repurchases of shares of Capital Stock of, and options, warrants, or other
rights to purchase shares of Capital Stock to purchase shares of Capital Stock
of, the Borrower or any Excluded JV (which in the case of any Excluded JV, shall
be a repurchase from a minority owner of such Excluded JV), and provided, that
for the purpose of this clause (f) at the time such repurchase is made and after
giving effect thereto (i) no Default or Event of Default has occurred and is
continuing nor would occur and (ii) the Borrower would be in compliance with the
financial covenants contained in Article 6 (other than Section 6.3) on a pro
forma basis;
(g)(i) Permitted Acquisitions and earnest money deposits in connection therewith
and (ii) Investments made by any Person existing at the time such Person becomes
a Subsidiary or consolidates, amalgamates or merges with the Borrower or any of
its Subsidiaries in connection with a Permitted Acquisition or other Investment
permitted hereunder, so long as such Investments were not made in contemplation
of such Person becoming a Subsidiary or of such consolidation, amalgamation or
merger;
(h)Hedging Transactions other than Hedging Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities, including any such obligation which is a forward equity
commitment or confirmation or forward equity sale agreement to the extent the
terms thereof provide that the obligation can be satisfied by the issuance of
Capital Stock;
(i)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received (x) in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and (y) in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;
(j)Investments consisting of receivables and notes received from students in the
ordinary course of business;
(k)the Torrens Acquisition and the Investments of Torrens and its Subsidiaries
existing on the Third Amendment Effective Date, so long as such Investments were
not made in contemplation of Torrens and its Subsidiaries becoming Subsidiaries
of the Borrower;
(l)the Capella Acquisition and the Investments in Capella Education Company and
its Subsidiaries existing on the Second Amendment Effective Date, so long as
such Investments were not made in contemplation of Capella Education Company and
its Subsidiaries becoming Subsidiaries of the Borrower;
(m)Investments in Excluded Subsidiaries in an amount not to exceed, in any
Fiscal Year, the greater of $50,000,000 and 15% of LTM Consolidated EBITDA (as
of the date of the making of such Investment);
(n)other Investments (including, without limitation, Investments in Excluded
Subsidiaries) so long as, on a pro forma basis after giving effect to such
Investments and assuming that such Investments were consummated on the first day
of the most recently ended period of four consecutive Fiscal Quarters, the pro
forma Leverage Ratio shall not be greater than 1.75 to 1; and
(o)other Investments which in the aggregate do not exceed, in any Fiscal Year,
the greater of $50,000,000 and 15% of LTM Consolidated EBITDA (as of the date of
the making of such Investment).
Section 7.5.Restricted Payments. The Borrower will not, and will not permit its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) Restricted Payments
payable by the Borrower solely in shares of any class of its common stock,
(ii) Restricted Payments made by any Subsidiary to (x) the Borrower or to
another Subsidiary, on at least a pro rata basis with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries and (y) such other shareholders of such non-wholly owned
Subsidiary, (iii) repurchases of shares of Capital Stock and options, warrants,
or other rights to purchase shares of Capital Stock permitted by Section 7.4(f),
(iv) other Restricted Payments made by the Borrower or a Restricted Subsidiary
(including cash




76

--------------------------------------------------------------------------------



dividends and distributions paid on the Capital Stock of the Borrower);
provided, for the purpose of this clause (iv) that at the time such dividend or
distribution is paid or Restricted Payment is made and after giving effect
thereto (x) no Default or Event of Default has occurred and is continuing nor
would occur and (y) the Borrower would be in compliance with the financial
covenants contained in Article 6 (other than Section 6.3) on a pro forma basis,
(v) Restricted Payments made by the Borrower or a Restricted Subsidiary pursuant
to employee and/or director stock plans or employee and/or director compensation
plans, including cash incentive bonuses and acquisitions (or withholding) of its
Capital Stock pursuant to any such plan in satisfaction of withholding or
similar taxes payable by any present or former officer, employee, director or
member of management and (vi) in the case of any Indebtedness subordinated to
the Obligations of the Borrower or any Guarantee thereof, payments permitted by
any subordination agreement or other subordination terms reasonably acceptable
to the Administrative Agent.
Notwithstanding anything to the contrary herein, this Section 7.5 shall not
prohibit the consummation of any Restricted Payment, if as of the date of the
delivery of irrevocable and legally effective notice or declaration thereof,
such Restricted Payment would have been permitted under this Section 7.5.
Section 7.6.Sale of Assets. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired (each, a “Disposition”), except:
(a)the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;
(b)the sale of inventory and Permitted Investments in the ordinary course of
business;
(c)Dispositions permitted by Sections 7.2, 7.3, 7.4 and 7.5;
(d)leases, subleases, licenses or sublicenses of real or personal property in
the ordinary course of business, in each case that do not materially interfere
with the business of the Borrower and its Restricted Subsidiaries taken as a
whole;
(e)Dispositions of Permitted Investments for fair market value or otherwise in
connection with transactions not otherwise prohibited by this Agreement;
(f)so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Disposition of delinquent notes or accounts
receivable in the ordinary course of business of purposes of collection only
(and not for the purpose of any bulk sale, financing or securitization
transaction);
(g)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(h)the Disposition (in addition to those Dispositions permitted by the foregoing
clause (g)) of real estate assets owned by SU with an aggregate value not to
exceed $20,000,000;
(i)Dispositions of non-core assets acquired in connection with a Permitted
Acquisition or other Investment permitted by this Agreement, provided that the
fair market value of such non-core assets (determined as of the date of
acquisition thereof by the Borrower or Restricted Subsidiary, as the case may
be) so disposed pursuant to this clause (i) shall not exceed 25% of the purchase
price paid for all such assets acquired in such Permitted Acquisition or other
permitted Investment;
(j)any other Disposition in an aggregate amount not to exceed, in any Fiscal
Year, the greater of $25,000,000 and 7.5% of LTM Consolidated EBITDA (as of the
date of the making of such Disposition);
(k)Dispositions of intellectual property rights which are, in the reasonable
business judgment of the Borrower or such Restricted Subsidiary, no longer used
or useful in, the business of the Borrower or such Restricted Subsidiary; and




77

--------------------------------------------------------------------------------



(l)Dispositions of property and assets to the extent such property and assets
were the subject of a casualty or condemnation proceedings.
Section 7.7.Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Borrower and its Restricted Subsidiaries) involving
aggregate payments or consideration payable by the Borrower or any Restricted
Subsidiary in excess of $5,000,000, except (a)  at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any Restricted Payments permitted by
Section 7.5, any Investments permitted by Section 7.4 and transactions permitted
by Section 7.3, (d) customary directors’ fees and expenses to Persons who are
not otherwise employees of the Borrower or any of its Subsidiaries,
(e) employment agreements, employee benefit and compensation plans, as
determined in good faith by the board of directors or senior management of the
Borrower and (f) the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business.
Section 7.8.Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or to transfer any of its property or assets to the
Borrower or any Restricted Subsidiary of the Borrower or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
its Capital Stock, to make or repay loans or advances to the Borrower or any
other Subsidiary, or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to any Lien
permitted by this Agreement if such restrictions and conditions apply only to
the property or assets subject to such Lien, (iv) clause (a) shall not apply to
customary provisions in leases, licenses and any other contract entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business restricting the assignment thereof, (v) the foregoing shall not apply
to any such prohibitions, restrictions or conditions contained in any agreements
relating to Indebtedness (i) permitted to be incurred pursuant to the provisions
of this Agreement that (x) are customary for financings of such type and are,
taken as a whole, not materially more restrictive than the terms of this
Agreement (and prior to the incurrence or issuance of such Indebtedness, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying as to compliance with the
requirements of this clause (v)(i)(x) unless the Administrative Agent and the
Borrower shall amend the provisions of this Agreement to provide for such more
restrictive term to apply to the Loans hereunder (which amendment may be
effected by the Administrative Agent and the Borrower without the consent of any
other Lender) and (y) do not prohibit the granting of Liens to secure the
Obligations, (ii) permitted pursuant to Section 7.1(b), provided that, any
restrictions (other than economic terms) contained in any agreement governing
any renewal, extension, replacement or refinancing of such Indebtedness are not
more restrictive in any material respect than the restrictions contained in such
Indebtedness to be renewed, extended, replaced or refinanced, (iii) incurred
pursuant to Section 7.1(c), provided that any such restriction contained therein
relates only to the assets financed thereby, (iv) incurred pursuant to Section
7.1(f), which encumbrance or restriction, in the case of this clause (iv), is
not applicable to any Person or the properties or assets of any Person, other
than the Person or the properties or assets of the Person acquired pursuant to
the respective Permitted Acquisition or other Investment permitted hereunder and
so long as the respective encumbrances or restrictions were not created (or made
more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or other Investment permitted hereunder, (v) incurred
pursuant to Section 7.1(j) or incurred pursuant to Section 7.1(k), (vi) clause
(a) shall not apply to any negative pledge or transfer restriction in respect of
any property or assets contained in any agreement providing for the Disposition
of such property or assets in a transaction permitted by Section 7.6, (vii) the
foregoing shall not apply to contractual obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary, so long as
such contractual obligations were not entered into in contemplation of such
Person becoming a Subsidiary and (viii) the foregoing shall not apply to
restrictions and conditions imposed by organizational documents or any joint
venture agreement or any agreement evidencing Indebtedness of an Excluded JV.




78

--------------------------------------------------------------------------------



Section 7.9.Sale and Leaseback Transactions. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (each such transaction, a “Sale and Leaseback Transaction”),
unless such Sale and Leaseback Transaction is otherwise permitted by Sections
7.1 and 7.6.
Section 7.10.Intentionally Deleted.
Section 7.11.Amendment to Organizational Documents. The Borrower will not, and
will not permit any of the Subsidiary Loan Parties to, amend, modify or waive
any of its rights in a manner materially adverse to the Lenders under its
certificate of incorporation, bylaws or other organizational documents.
Section 7.12.Intentionally Deleted.
Section 7.13.Accounting Changes. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP or with the consent
of the Administrative Agent (which consent will not be unreasonably withheld,
conditioned or delayed), or change the Fiscal Year of the Borrower or of any of
its Restricted Subsidiaries, except to change the fiscal year of a Restricted
Subsidiary to conform its fiscal year to that of the Borrower.
Section 7.14. Sanctions and Anti-Corruption Laws. The Borrower will not, and
will not permit any Subsidiary to, request any Loan or Letter of Credit or,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person (i) to fund any unlawful activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is the subject of Sanctions, (ii) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Loans or Letters of Credit, whether as an Arranger, the
Administrative Agent, any Lender (including a Swingline Lender), the Issuing
Bank, underwriter, advisor, investor or otherwise), or (iii) in furtherance of
an offer, payment , promise to pay or authorization of the payment or giving of
money or anything else of value to any Person in violation of applicable
Anti-Corruption Laws.
ARTICLE 8
EVENTS OF DEFAULT


Section 8.1.Events of Default. If any of the following events (each an “Event of
Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, and in the currency required hereunder, whether at
the due date thereof or at a date fixed for prepayment or otherwise; or
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and in the currency required hereunder, and such
failure shall continue unremedied for a period of three (3) Business Days; or
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or thereof or waivers hereunder or thereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document (including any Compliance Certificate and any DOE Compliance
Certificate) shall prove to be incorrect in any material respect (or, if
qualified by materiality, then in all respects) when made or deemed made or
submitted; or




79

--------------------------------------------------------------------------------



(d)the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1(a), 5.1(b), 5.1(c), 5.2(a)(i), or 5.3(a) (with respect
to the Borrower’s or any Loan Party’s existence) or Articles 6 or 7; or
(e)any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for (1) 30 days after the earlier of (i) any Responsible Officer of
the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender or (2) to
the extent applicable, any period for cure specified in such other Loan
Document; or
(f)intentionally deleted; or
(g)(i) the Borrower or any Restricted Subsidiary (whether as primary obligor or
as guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness (other than any Hedging Obligation) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof (other
than customary non-default mandatory prepayment requirements associated with
asset sales, casualty events, excess cash flow or debt or equity issuances); or
(ii) there occurs under any Hedging Transaction an Early Termination Date (as
defined in such Hedging Transaction) resulting from (A) any event of default
under such Hedging Transaction as to which the Borrower or any of its Restricted
Subsidiaries is the Defaulting Party (as defined in such Hedging Transaction)
and the Hedge Termination Value owed by the Borrower or such Restricted
Subsidiary as a result thereof is greater than $50,000,000 or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and
the Hedge Termination Value owed by the Borrower or such Restricted Subsidiary
as a result thereof is greater than $50,000,000 and is not paid on the date
provided for therein; or
(h)the Borrower or any Subsidiary Loan Party shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or
(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Subsidiary Loan Party or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary Loan Party or for a substantial part of its assets,
and in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
(j)the Borrower or any Subsidiary Loan Party shall become unable to pay, shall
admit in writing its inability to pay, or shall fail generally to pay, its debts
as they become due; or
(k)an ERISA Event shall have occurred that, when taken together with other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect; or
(l)any judgment or order for the payment of money in excess of $50,000,000 in
the aggregate (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) shall be rendered against the
Borrower or any Restricted Subsidiary, and either (i) enforcement proceedings




80

--------------------------------------------------------------------------------



shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or such judgment is not discharged; or
(m)any non-monetary judgment or order shall be rendered against the Borrower or
any Restricted Subsidiary that would reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect or such judgment is not discharged; or
(n)a Change in Control shall occur or exist; or
(o)any provision of any Subsidiary Guaranty Agreement shall for any reason cease
to be valid and binding on, or enforceable against, any Subsidiary Loan Party,
or any Subsidiary Loan Party shall so state in writing, or any Subsidiary Loan
Party shall seek to terminate its Subsidiary Guaranty Agreement; or
(p)any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise permitted in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby (other than as a result solely of any action or
inaction by the Administrative Agent or any Lender); or
then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may
with the consent of the Required Lenders, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in any of clause (h), (i) or (j) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
Section 8.2.Application of Proceeds from Collateral. All proceeds from each sale
of, or other realization upon, all or any part of the Collateral by the
Administrative Agent or any of the Lenders after an Event of Default arises
shall be applied as follows, subject to any Intercreditor Agreement:
(a)first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b)second, to the fees and other reimbursable expenses of the Administrative
Agent and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, until the same shall have been paid in full;
(c)third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(d)fourth, to the fees due and payable under Sections 2.15(b) and (c) of this
Agreement and interest then due and payable under the terms of this Agreement,
until the same shall have been paid in full;
(e)fifth, to the aggregate outstanding principal amount of the Term Loans
(allocated pro rata among the Term Loan Lenders in respect of their Pro Rata
Shares), to the aggregate outstanding principal amount of the Revolving Loans,
the LC Exposure and, to the extent secured by Liens, the Net Mark-to-Market
Exposure of the Borrower and its Subsidiaries, until the same shall have been
paid in full, allocated pro rata among any Lender, any Affiliate of any Lender
or any Specified Hedge Provider, based on their respective pro rata shares of
the aggregate amount of such Revolving Loans, LC Exposure and Net Mark-to-Market
Exposure and to the Treasury Management Obligations maintained with any
Specified Treasury Management Provider;




81

--------------------------------------------------------------------------------



(f)sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is equal to 105% of
the LC Exposure after giving effect to the foregoing clause fifth; and
(g)to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.
All amounts allocated pursuant to the foregoing clauses second through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.23(g). For the avoidance of doubt, notwithstanding any other
provision of any Loan Document, no payment received directly or indirectly from
any Loan Party that is not a Qualified ECP Loan Party shall be applied directly
or indirectly by the Administrative Agent to the payment of any Excluded Swap
Obligation.
ARTICLE 9
THE ADMINISTRATIVE AGENT


Section 9.1.Appointment of Administrative Agent.
(a)Each Lender irrevocably appoints Truist Bank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
(b)The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.
(c)It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 9.2.Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the




82

--------------------------------------------------------------------------------



Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
Section 9.3.Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
Section 9.4.Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.
Section 9.5.Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed in good faith by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed in good faith by it to be made by
the proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
Section 9.6.The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to,




83

--------------------------------------------------------------------------------



and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.
Section 9.7.Successor Administrative Agent.
(a)The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which shall be
a commercial bank organized under the laws of the United States of America or
any state thereof or a bank which maintains an office in the United States,
having a combined capital and surplus of at least $500,000,000, subject to the
approval by the Borrower provided that no Event of Default shall exist at such
time. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the above requirements.
(b)Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except that in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed, provided, however, that
the retiring Administrative Agent shall have no duties or obligations in respect
thereof other than as imposed by the UCC or other applicable law) and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.
Section 9.8.Authorization to Execute other Loan Documents.
(a)Each Lender authorizes the Administrative Agent to enter into each of the
Loan Documents to which it is a party and to take all action contemplated by
such Loan Documents, including, without limitation, the negotiation and
execution of any Intercreditor Agreement. Each Lender agrees (except to the
extent provided in Section 9.7(b) following the resignation of the
Administrative Agent) that no Lender, other than the Administrative Agent acting
on behalf of all Lenders, shall have the right individually to seek to realize
upon the security granted by any Loan Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Lenders, upon the terms of the Loan Documents. Each
Lender further authorizes the Administrative Agent, and, at the request of the
Borrower, the Administrative Agent shall, release any Subsidiary Loan Party from
its obligations under the Subsidiary Guaranty Agreement and any other Loan
Documents to which it is a party (and the pledge of any equity interests in such
Subsidiary Loan Party) (i) in connection with any sale, liquidation, dissolution
or other disposition of such Subsidiary Loan Party; provided, that such sale,
liquidation, dissolution or other disposition is otherwise permitted under the
Loan Documents, (ii) in accordance with Section 5.11(c) and (iii) in the event
that such Subsidiary Loan Party becomes an Excluded Subsidiary.
(b)In the event that any Collateral is pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Lenders.
(c)The Lenders hereby authorize the Administrative Agent, and the Administrative
Agent hereby agrees, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon Payment in Full of all of the
Obligations; (ii) as permitted by, but only in accordance with, the terms of the
applicable Loan Document; (iii) if approved, authorized or ratified in writing
by the Required Lenders, unless such release is required to be approved by all
of the Lenders hereunder; (iv) the release or subordination of any Lien on any
assets




84

--------------------------------------------------------------------------------



which (A) are transferred or disposed of in accordance with the terms of this
Agreement or (B) become subject to a Lien permitted by Section 7.2(d), (e) or
(f) in respect of which the applicable transaction documents do not permit such
asset to be included in the Collateral hereunder; (v) that constitutes Excluded
Collateral; (vi) if the property subject to such Lien is owned by a Subsidiary
Loan Party, upon the release of such Subsidiary Loan Party from its obligations
under the Subsidiary Guaranty Agreement or (vi) as otherwise may be expressly
provided in any Intercreditor Agreement. In connection with any such release or
subordination, the Administrative Agent shall promptly (x) execute and deliver
to the Borrower, at the Borrower’s expense, all documents that the Borrower
shall reasonably request to evidence such release or subordination and
(y) deliver to the Borrower, at the Borrower’s expense, any portion of such
Collateral so released in possession of the Administrative Agent. In addition,
the Administrative Agent shall, at the Borrower’s request, and at the Borrower’s
expense, file UCC financing statement terminations or amendments and take such
other actions as shall be reasonably required by the Borrower to evidence the
release of any Excluded Collateral. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 9.8(c). Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Hedging Transactions and Treasury Management
Obligations unless the Administrative Agent has received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Specified Hedge Provider or Specified Treasury
Management Provider, as the case may be.
(d)Upon any sale or transfer of assets constituting Collateral (including any
dissolution of a Subsidiary permitted under this Agreement, the shares of which
are pledged pursuant to the Security Documents) which is (x) permitted pursuant
to the terms of any Loan Documents, or (y) consented to in writing by the
Required Lenders or all of the Lenders if the release of such assets is required
hereunder to be approved by all of the Lenders, and upon at least (A) five (5)
Business Days’ prior written request by the Borrower in the case of clause (x)
or (B) ten (10) Business Days’ prior written request by the Borrower in the case
of clause (y) (or such shorter period as permitted by the Administrative Agent
in its sole discretion), the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary or reasonably requested by the Borrower (including, if applicable, the
return, at the expense of the Borrower, of possessory collateral and the
termination of any control agreements) to evidence the release of the Liens
granted to the Administrative Agent for the benefit of the Lenders, upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Borrower or any Loan Party in respect of) all
interests retained by the Borrower or any Loan Party, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
Section 9.9.Benefits of Article 9. None of the provisions of this Article 9
(other than the Borrower consent rights provided in Section 9.7(a) or the
Borrower rights to guaranty and Lien release as provided in Section 9.8) shall
inure to the benefit of the Borrower or of any Person other than Administrative
Agent and each of the Lenders and their respective successors and permitted
assigns. Accordingly, neither the Borrower nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article 9.
Section 9.10.Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.




85

--------------------------------------------------------------------------------



Section 9.11.Titled Agents. Each Lender and each Loan Party agrees that any
documentation agent (or co-documentation agent) or syndication agent (or
co-syndication agent) or any other titled agent, in such capacity, shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.
Anything herein to the contrary notwithstanding, none of the Bookrunners, Book
Managers, Arrangers, Joint Lead Arrangers or other titled agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.
ARTICLE 10
MISCELLANEOUS


Section 10.1    Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications to any party herein
to be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, return receipt
requested, or sent by telecopy, as follows:

To the Borrower:    Strategic Education, Inc2303 Dulles Station
BoulevardHerndon, Virginia 20171Attention: Daniel W. Jackson, Executive Vice
President, Chief Financial OfficerTelecopy Number: (703) 890-2919




With a copy to:    
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attention: Edward S. Purdon, Esquire
Telecopy Number: (202) 637-5910




To the Administrative Agent or Swingline Lender:
Truist Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Telecopy Number: (404) 221-2001




With a copy to:
Hunton Andrews Kurth LLP
2200 Pennsylvania Avenue, NW
Washington, DC 20037
Attention: Kevin F. Hull, Esquire
Telecopy Number: (703) 918-4004







86

--------------------------------------------------------------------------------




With a copy to:
Truist Bank
Agency Services
303 Peachtree Street, N. E./ 25th FloorAtlanta, Georgia 30308
Attention: Mr. Douglas Weltz
Telecopy Number: (404) 495-2170




To the Issuing Bank:
Truist Bank
Attn: Standby Letter of Credit Dept.
245 Peachtree Center Ave., 17th FL
Attention: Mr. Douglas Weltz
Telecopy Number: (404) 588-8129
Telephone: (800) 951-7847




To the Swingline Lender:
Truist Bank
Agency Services
303 Peachtree Street, N. E./ 25th FloorAtlanta, Georgia 30308
Attention: Mr. Douglas Weltz
Telecopy Number: (404) 221-2001

To any other Lender:
the address set forth in the Administrative
Questionnaire or the Assignment and Assumption
Agreement executed by such Lender



(b)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
(c)Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
Section 10.2    Waiver; Amendments.
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any under other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower




87

--------------------------------------------------------------------------------



therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such a waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.
(b)Except as expressly set forth in Section 2.24 or as otherwise provided in
this Agreement, including, without limitation, as provided in Section 2.17 with
respect to the implementation of a Benchmark Replacement Rate or Benchmark
Conforming Changes (as set forth therein), no amendment or waiver of any
provision of this Agreement or the other Loan Documents, nor consent to any
departure by the Borrower or any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower or the
applicable Loan Party and the Required Lenders or the Borrower or the applicable
Loan Party and the Administrative Agent with the consent of the Required Lenders
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no amendment, waiver or consent shall: (i) increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any Default, Event of Default shall not constitute such an increase),
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby (provided, however, that only
the consent of the Required Lenders shall be necessary to (A) amend the
definition of “Default Interest” (it being understood that any amendment to the
definition of “Default Interest” that reduces the rate of Default Interest that
would apply to any Loan or LC Disbursement upon election by the Required Lenders
pursuant to Section 2.14(c) that is lower than the then-applicable interest rate
on such Loan or LC Disbursement in effect immediately prior to such election
shall require the consent of each Lender affected thereby) or waive any
obligation of the Borrower to pay (1) Default Interest or (2) Letter of Credit
fees by an additional 2% per annum pursuant to the last sentence of Section
2.15(c) or (B) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or LC Disbursement or to reduce any fee payable
hereunder), (iii) postpone the date fixed for any payment (excluding mandatory
prepayments) of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment (except as otherwise requiring only the consent of the Required
Lenders as contemplated in clause (ii) immediately above) or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby, (iv) (A) change Section 2.22(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, (B) change Section 2.9 in a manner that would alter the pro rata
sharing of Commitment reductions required thereby, (C) change Section 8.2 in a
manner that would alter the pro rata sharing of payments or the order of
application required thereby (except as contemplated by Section 2.24 in
connection with the establishment of Incremental Term Loan Commitments) or (D)
change any other provision of this Agreement or any of the other Loan Documents
that addresses the matters described in (A), (B) or (C) or permit any action
which would directly or indirectly have the effect of amending any of the
provisions described in this clause (iv), in each case, without the written
consent of each Lender affected thereby, (v) change any of the provisions of
this Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release the
Borrower or any guarantor (except as otherwise permitted pursuant to the
provisions of Section 5.11(c) or 9.8(a), in which case such release may be made
by the Administrative Agent acting alone) or limit the liability of the Borrower
under the Loan Documents or any such guarantor under any guaranty agreement,
without the written consent of each Lender; (vii) release all or substantially
all collateral (if any) securing any of the Obligations, or agree to subordinate
any Lien in such collateral to any other creditor of the Borrower or any
Subsidiary (except as otherwise permitted pursuant to the provisions of Section
5.11(c) or 9.8, in which case such release or subordination may be made by the
Administrative Agent acting alone), without the written consent of each Lender;
(viii) subordinate the payment priority of the Obligations or subordinate the
Liens granted to the Administrative Agent (for the benefit of the Secured
Parties) in the Collateral (except as otherwise permitted pursuant to the
provisions of Section 9.8, in which case such subordination may be made by the
Administrative Agent acting alone), without the written consent of each Lender,
(ix) impose additional or more burdensome conditions on a Lender’s ability to
assign its Commitments without the consent of each Lender affected thereby;
(x) increase the aggregate of all Commitments without the consent of all of the
Lenders (other than pursuant to Section 2.24) or (xi) amend Section 1.11 or the
definition of “Alternative Currency” without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent, the Swingline
Lender or the Issuing Bank without the prior written consent of such Person.
Notwithstanding anything to the contrary contained herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent




88

--------------------------------------------------------------------------------



of such Lender, and provided that a Defaulting Lender shall have the right to
approve or disapprove any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects such
Defaulting Lender more adversely than other affected Lenders. Notwithstanding
anything to the contrary contained herein, if a Lender Insolvency Event has
occurred with respect to any Lender, then such Lender shall be deemed to have
approved any matters set forth in a request for approval or waiver in the event
any Lender fails to reply to such a request within the longer of (x) ten (10)
Business Days or (y) the time period specified in such request, in each case,
after such Lender’s receipt or deemed receipt thereof. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.
Without limiting the foregoing rights of the Lenders set forth above in this
Section 10.2, each Lender hereby irrevocably authorizes the Administrative Agent
on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 10.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate solely for purposes of effectuating the terms of (i) Section 2.24
(including, without limitation, as applicable, (1) to permit the Incremental
Term Loans to share ratably in the benefits of this Agreement and the other Loan
Documents, (2) to include the Incremental Term Loan Commitments or outstanding
Incremental Term Loans in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto, and (3) to provide for
the Incremental Term Loans on such terms similar to those applicable hereunder
and under the other Loan Documents to the Term Loans, including the right to
receive mandatory prepayments customary for a facility of this type, or on such
other terms in accordance with Section 2.24) or (ii) Section 2.17(b) – (e)
and/or Section 2.18 in accordance with the terms thereof.


Section 10.3    Expenses; Indemnification.
(a)The Borrower shall pay (i) all reasonable documented out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates (but limited, in the
case of legal fees and expenses, to the reasonable and documented out-of-pocket
fees, disbursements and other charges of one firm of outside counsel to all such
persons taken as a whole and, if necessary, of one counsel in any relevant
material jurisdiction to such Persons, taken as a whole), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket costs and expenses
(but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one firm of
outside counsel to all such persons taken as a whole and, solely in the case of
an actual or potential conflict of interest, one additional outside counsel to
all such affected persons taken as a whole, and, if necessary, of one local
counsel in any relevant jurisdiction to such persons, taken as a whole and,
solely in the case of an actual or potential conflict of interest, one
additional local counsel in such relevant jurisdiction to all such affected
persons taken as a whole)) incurred by the Administrative Agent, the Issuing
Bank or any Lender in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. The Borrower shall pay to the Administrative
Agent or Truist Securities or the other Joint Lead Arrangers, as applicable, all
fees due from time to time under the Fee Letter.
(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related expenses (but limited, in the case of legal
fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional counsel to all affected Indemnitees, taken as a whole, and, if
reasonably necessary, one local counsel in any relevant jurisdiction to all
Indemnitees, taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional local counsel to all




89

--------------------------------------------------------------------------------



affected Indemnitees, taken as a whole), and shall indemnify and hold harmless
each Indemnitee from all fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any actual or alleged
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses (w) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (x) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction, (y)
constitute amounts in respect of Excluded Taxes or (z) settlements effected
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned), provided, however, that the
foregoing indemnity will apply to any such settlement in the event that the
Borrower was offered the ability to assume the defense of the action that was
the subject matter of such settlement and elected not to assume such defense or
if there is a final judgment against an Indemnitee in any such proceeding.
(c)The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes (other than Excluded Taxes) with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
(d)To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
(e)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
(f)All amounts due under this Section 10.3 shall be payable within 30 days after
written demand therefor, together with a reasonably detailed invoice therefor.
Section 10.4    Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted




90

--------------------------------------------------------------------------------



assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)Minimum Amounts.
            (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
            (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 (or the entire Commitment, if less), and
in minimum additional increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
            (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under any
of clauses (a), (b), (h), (i) or (j) of Section 8.1 of this Agreement has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
            (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments in
respect of (1) a Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
a Lender or an Approved Fund or (2) a funded Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund and (y) assignments by
Defaulting Lenders; and
            (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.
(iv)Assignment and Assumption. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Assumption, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.21(e) if such assignee is a Foreign Lender.




91

--------------------------------------------------------------------------------



(v)No Assignment to Borrower or Defaulting Lenders. No such assignment shall be
made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries nor to
any Defaulting Lender (nor such Defaulting Lender’s Subsidiaries).
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) or a Competitor.
(vii)No Assignment Resulting in Additional Indemnified Taxes. No such assignment
shall be made to any Person that, through its Lending Offices, is not capable of
lending the applicable Alternative Currencies to the Borrower without the
imposition of any additional Indemnified Taxes.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4. If the consent of the Borrower to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
(c)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia, a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower,
any of the Borrower’s Affiliates or Subsidiaries or any Competitor) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, Issuing Bank and
Swingline Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(e)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that, to the extent the consent of such Lender to such amendment, waiver
or other modification under this Agreement is required by the first proviso to
Section 10.2(b), such Lender will not, without the consent of the Participant,
agree to such amendment, waiver or other modification. Subject to paragraph (f)
of this Section 10.4, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.19, 2.20, and 2.21 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.4, provided such Participant agrees to be
subject to Section 2.26 as though it were a Lender. To the extent permitted by
law, each




92

--------------------------------------------------------------------------------



Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.22 as
though it were a Lender.
(f)A Participant shall not be entitled to receive any greater payment under
Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.21(e) as though it were a Lender.
(g)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
Section 10.5    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia. EACH LOAN DOCUMENT (OTHER
THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Eastern District of Virginia, Alexandria Division, and of any state
court of the Commonwealth of Virginia sitting in Fairfax County, Virginia, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Virginia state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
(c)The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
Section 10.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS




93

--------------------------------------------------------------------------------



AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.7    Right of Setoff.
(a)In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, each Lender and the Issuing Bank
and any Affiliate thereof shall have the right, at any time or from time to time
upon the occurrence and during the continuance of an Event of Default, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, to set off and apply against
all deposits (general or special, time or demand, provisional or final, in
whatever currency) owned by the Borrower at any time held or other obligations
(in whatever currency) at any time owing by such Lender and the Issuing Bank or
such Affiliate to or for the credit or the account of the Borrower against any
and all Obligations held by such Lender or the Issuing Bank or such Affiliate,
as the case may be, irrespective of whether such Lender or the Issuing Bank or
such Affiliate shall have made demand hereunder and although such Obligations
may be unmatured. The setoff rights provided in this Section 10.7 shall not
apply to funds held by or on behalf of the Borrower and its Subsidiaries in
trust for other persons, including, without limitation, funds received under the
Title IV, HEA Programs that are held in trust for the beneficiaries provided
under 34 C.F.R. 668.161(b). Each Lender and the Issuing Bank agree promptly to
notify the Administrative Agent and the Borrower after any such set-off and any
application made by such Lender and the Issuing Bank or any Affiliate thereof,
as the case may be; provided, that the failure to give such notice shall not
affect the validity of such set-off and application.
(b)To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent, the Issuing Bank or any Lender, or the Administrative
Agent, the Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under
any bankruptcy, insolvency or similar debtor relief laws or otherwise, then (i)
to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (ii)
each Lender and the Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and
the Issuing Bank under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
Section 10.8    Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or by email, in pdf format), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart of a signature page of this Agreement and any other Loan
Document by telecopy or by email, in pdf format, shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.
Section 10.9    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.19, 2.20, 2.21, and 10.3 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan




94

--------------------------------------------------------------------------------



Documents, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
Section 10.10    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to maintain the confidentiality of any information
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender, including without limitation accountants, legal
counsel and other advisors, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 10.11, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to provisions substantially similar to this Section 10.11, to any actual or
prospective assignee or Participant or any direct, indirect, actual or
prospective counterparty (or its advisors) to any swap, derivative or
securitization transaction relating to a Loan Party and its obligations or to
any credit insurance provider relating to the Borrower and its obligations or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
Section 10.12    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Overnight Rate to the
date of repayment, shall have been received by such Lender.
Section 10.13    Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
Section 10.14    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act. The




95

--------------------------------------------------------------------------------



Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the Beneficial Ownership Regulation, it is required to obtain a
Beneficial Ownership Certificate.
Section 10.15    Publicity. With the prior written consent of the Borrower, the
Administrative Agent or any Lender may publish customary advertising material
relating to the transactions contemplated by this Agreement and the Loan
Documents using the Borrower’s name, logos or trademarks.
Section 10.16    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
Section 10.17    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent, any
Lender or the Issuing Bank hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Lender or the Issuing Bank from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Lender or the Issuing Bank, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, any Lender or
the Issuing Bank in such currency, the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, agrees to promptly return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
Section 10.18    Intercreditor Agreement. Each Lender hereby understands,
acknowledges and agrees that Liens may hereafter be created on the Collateral
pursuant to agreements governing Indebtedness permitted to be incurred pursuant
to Section 7.1(i) or Section 7.1(l), which Liens shall be subject to the terms
and conditions of an Intercreditor Agreement. Each Lender (and each Person that
becomes a Lender under this Agreement after the date hereof) hereby authorizes
and directs the Administrative Agent to enter into any Intercreditor Agreement
with respect to such Indebtedness, in each case, on behalf of such Lender and
agrees to be bound by the terms thereof and that the Administrative Agent may
take such actions on its behalf as is contemplated by the terms of such
Intercreditor Agreement. In addition, each Lender and the Administrative Agent
acknowledge and agree that (a) the rights and remedies of the Administrative
Agent and the Lenders hereunder and under the other Loan Documents are




96

--------------------------------------------------------------------------------



subject to each Intercreditor Agreement, and (b) in the event of any conflict,
the provisions of such Intercreditor Agreement shall control.
(remainder of page left intentionally blank)




97


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:
STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Eduction, Inc., a Maryland corporation
By: ________________________________
Name:     ___________________________
Title: _________________________________





[SIGNATURES CONTINUE ON FOLLOWING PAGE]






[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]






--------------------------------------------------------------------------------



[SIGNATURES ON FILE WITH THE ADMINISTRATIVE AGENT]






[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]






--------------------------------------------------------------------------------



Schedule I


APPLICABLE MARGIN FOR THE LOANS AND
APPLICABLE PERCENTAGE


Pricing
Level
Leverage Ratio
Applicable Margin for Eurocurrency Loans and Index Rate Loans
Applicable Margin for Base Rate Loans
Applicable Percentage for Commitment Fee
I
Less than or equal to 1.00:1


1.500% per annum
1.500% per annum
0.200% per annum
II
Greater than 1.00:1.00 but less than or equal to 1.50:1.00


1.750% per annum
1.750% per annum
0.250% per annum
III
Greater than 1.50:1.00


2.000% per annum
2.000% per annum
0.300% per annum





    






--------------------------------------------------------------------------------



Schedule II
COMMITMENT AMOUNTS





LenderRevolving Commitment AmountTruist Bank$80,000,000 Bank of America,
N.A.$70,000,000 Bank of Montreal$60,000,000 PNC Bank, National
Association$60,000,000 TD Bank, N.A.$30,000,000 Associated Bank$25,000,000 Bank
of the West$25,000,000 Total$350,000,000 

    



